    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 1 of 149 PageID: 1




                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY
KIRK LAUGHLIN, derivatively on behalf of   Case No.: 3:20-cv-7150
SYNCHRONOSS TECHNOLOGIES, INC.,

                  Plaintiff,
      v.

STEPHEN G. WALDIS, WILLIAM J.      VERIFIED SHAREHOLDER
CADOGAN, THOMAS J. HOPKINS,        DERIVATIVE COMPLAINT
JAMES M. MCCORMICK, DONNIE M.
MOORE, ROBERT E. GARCIA,
                                   JURY TRIAL DEMANDED
LAWRENCE IRVING, RONALD W.
HOVSEPIAN, KAREN L. ROSENBERGER,
KRISTIN RINNE, GLENN LURIE, LAURIE
HARRIS, FRANK BAKER, ROBERT
AQUILINA, MOHAN GYANI, CHARLES E.
HOFFMAN, AND JOHN FREDERICK,
                  Defendants,

      and
SYNCHRONOSS TECHNOLOGIES, INC.,
a Delaware corporation,
                  Nominal Defendant.
     Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 2 of 149 PageID: 2




      By and through his undersigned counsel, Plaintiff Kirk Laughlin (“Plaintiff”)

brings this shareholder derivative action on behalf of Nominal Defendant

Synchronoss Technologies, Inc. (“Synchronoss” or the “Company”) and against

certain current and former officers and directors of the Company for breaches of

fiduciary duties arising from, inter alia, the issuance of materially false and

misleading statements, the failure to maintain adequate internal controls and make a

good faith correction of the problems therewith, and the wrongful refusals of

Plaintiff’s litigation demands, as well as for unjust enrichment, insider selling,

corporate waste, and contribution pursuant to the Securities and Exchange Act of

1934. Plaintiff makes these allegations upon personal knowledge as to those

allegations concerning himself and, as to all other matters, upon the investigation of

counsel, which includes, without limitation: (a) review and analysis of public filings

made by Synchronoss and other related parties with the United States Securities and

Exchange Commission (“SEC”); (b) review and analysis of press releases and other

publications disseminated by certain of the Individual Defendants (defined below)

and other related non-parties; (c) review of news articles, shareholder

communications, and postings on Synchronoss’s website concerning the Company’s

public statements; (d) pleadings, papers, and any documents filed with, and publicly

available from, the related consolidated securities fraud class action, In re

Synchronoss Technologies, Inc., Securities Litigation, No. 3:17-cv-02978-FLW-


                                        –2–
     Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 3 of 149 PageID: 3




LHG (D.N.J.) (the “Securities Class Action”), and In re Synchronoss Technologies,

Inc., Securities Litigation, No. 3:17-cv-07173-FLW-LHG (D.N.J.) (the “Demand

Futility Action”); and (e) review of other publicly available information concerning

Synchronoss and the Individual Defendants. Pursuant to Local Rule 10.1(a), the

names and addresses of the parties are as follows:

Plaintiff                               Defendants

Kirk Laughlin, derivatively on behalf   Nominal Defendant:
of Synchronoss Technologies, Inc.       Synchronoss Technologies, Inc.
c/o Johnson Fistel, LLP                 200 Crossing Blvd., 8th Floor
655 W. Broadway, Suite 1400             Bridgewater, New Jersey 08807
San Diego, California 92101
                                        Defendants:
                                        Stephen G. Waldis, William J. Cadogan,
                                        Thomas J. Hopkins, James M. McCormick,
                                        Donnie M. Moore, Robert E. Garcia,
                                        Lawrence Irving, Ronald W. Hovsepian,
                                        Karen L. Rosenberger, Kristin Rinne,
                                        Glenn Lurie, Laurie Harris, Frank Baker,
                                        Robert Aquilina, Mohan Gyani, Charles E.
                                        Hoffman, and John Frederick
                                        c/o Synchronoss Technologies, Inc.
                                        200 Crossing Blvd., 8th Floor
                                        Bridgewater, New Jersey 08807
                NATURE AND SUMMARY OF THE ACTION

      1.    This derivative action arises from Synchronoss’s Board of Directors’

(“Board”) and the Demand Review Committee’s (“Committee”) failure to vindicate

Synchronoss’s rights via wrongfully refusing Plaintiff’s August 6, 2018 Demand

(the “August 6, 2018 Demand”) and Plaintiff’s September 5, 2019 Demand (the

“September 5, 2019 Demand” and collectively, the “Demands”) that demanded the

                                        –3–
     Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 4 of 149 PageID: 4




Individual Defendants investigate and bring an action against certain current and

former directors and officers of the Company for their wrongful conduct in making

material misstatements and omissions related to (i) the “friends and family” sale of

the Activation Business; (ii) a $9.2 million licensing fee and said fee’s impact on the

Company’s Fourth Quarter 2016 financial results; and (iii) the Company’s persistent

pattern of falsifying revenue metrics so that the Company could meet its financial

guidance targets.

      2.     Synchronoss, a Delaware corporation, is a mobile technology service

company that provides mobility solutions for service providers and enterprises on

the cloud platform and software-based applications for connected devices. During

the period of misconduct, Synchronoss was comprised of two business segments:

(i) the Activation Business, which provided cellphone providers, mainly AT&T and

Verizon, with technology software licenses that enabled their consumers to activate

newly purchased cell phones and also provided these phones with data storage and

back-up functions (the “Activation Business”); and (ii) emerging after the

Activation Business, the Cloud Services Business, which enabled users to store,

manage, and process vast amounts of data without having to store said data on local

servers or personal computers. (the “Cloud Services Business”).




                                         –4–
     Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 5 of 149 PageID: 5




      3.     From 2000 to around 2012, the Activation Business accounted for most

of Synchronoss’s revenues, but around 2013, however, the Company began to brand

itself as a “cloud services provider.”

      4.     Over time, the Cloud Services Business became an important source of

revenue for the Company, such that in 2014, the Company changed its executive

compensation structure to reflect and correlate with the success of the

Cloud Services Business.

      5.     After the Company made the foregoing changes to its executive

compensation structure, the Cloud Services Business began to experience

unprecedented growth. However, time would reveal that this growth was driven by

the Individual Defendants’ accounting manipulation. Indeed, typically right before

the close of a fiscal quarter or year, the Individual Defendants would fabricate

contracts with customers and then book the revenues from these contracts as revenue

for the corresponding reporting period. One of the most egregious of these instances

came in 2016.

      6.     In 2016, the revenue growth from the Cloud Services Business began

to slow, and given that the Company’s share price and the executives’ compensation

depended on this growth, the Individual Defendants falsified a contract with

Verizon. In the third quarter of 2016, Defendant Stephen G. Waldis (“Waldis”)

announced that the Company “signed a $25 million license deal with Verizon during


                                         –5–
     Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 6 of 149 PageID: 6




the quarter,” which Defendant Karen L. Rosenberger (“Rosenberger”) would later

confirm. The deal was purported to be a “key contributor to [Synchronoss’s] cloud

performance in the quarter and continued success of the Version relationship….”

With this deal, the Company was able to meet its third quarter guidance; however,

this was completely false, and the Company (as detailed below) would later be

forced to restate its financial statements for the fiscal year of 2016 as well as other

years.

         7.    Around this same time period, the Company’s Activation Business

accounted for a significant portion of its revenues and profits and was a key

component of Synchronoss’s business.           Nevertheless, on November 7, 2016,

Synchronoss announced that it was evaluating strategic alternatives for its Activation

Business in an attempt to enhance shareholder value. Unbeknownst to investors, the

Company was already in discussions with Intralinks Holdings, Inc. (“Intralinks”), a

cloud-computing content manager and service provider, about a potential

acquisition.

         8.    On December 6, 2016, via an 8-K filed with the SEC, the

Individual Defendants caused the Company to announce that it was divesting 70%

of the Company’s Activation Business (“Activation Divesture” or “Activation

Sale”) to a company called Sequential Technology Holdings, LLC (“Sequential”).

To facilitate the Activation Sale, the Company announced that it formed a new entity


                                         –6–
     Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 7 of 149 PageID: 7




called Sequential Technology, Inc. (“STI”) and that the majority of the

Activation Business’s assets were to be transferred to STI. Thereafter, Synchronoss

would sell 70% of the Company’s interest in STI to Sequential, retaining a 30%

interest, and in exchange, Sequential would provide Synchronoss with a “cash

payment of $146 million.” With this cash payment, and up to a $900 million credit

line from various banks, Synchronoss would then purchase all Intralinks outstanding

stock at $13.00 per share or $821 million (the “Intralinks Acquisition”), and

Intralinks would become Synchronoss’s wholly owned subsidiary. As part of the

Intralinks Acquisition, its CEO, Defendant Ronald Hovsepian (“Hovsepian”), would

become the Company’s CEO on January 18, 2017 and Defendant Waldis would

continue to serve as Synchronoss’s Chairman of the Board of Directors.

      9.    After the deal closed, investors would learn the startling details of the

conflicted nature of the Activation Sale via a report published by the Southern

Investigative Reporting Foundation, also known as the Foundation of Financial

Journalism (“SIRF”), entitled “Synchronoss Technologies: The Friends and Family

Plan” (the “SIRF Report”) that accused the Company of hiding from investors key

aspects of the Activation Sale. The SIRF Report revealed that Sequential was

formally known as Omniglobe International (“Omniglobe”), which had been partly

owned by Synchronoss insiders, including Waldis, Synchronoss’s CEO and

Chairman. These insiders attempted to conceal their ownership of Omniglobe by


                                       –7–
     Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 8 of 149 PageID: 8




holding their Omniglobe shares indirectly through an entity called Rumson Hitters

LLC (“Rumson Hitters”).         In the SIRF Report, an STI chief executive,

Jaswinder Matharu, explained that Synchronoss insiders held their Omniglobe

shares in Rumson Hitters until “they had to restructure things a little after the

[Synchronoss] IPO,” and further, the news article continued: “Pressed on what

‘restructure’ meant in that context, he said there were ‘legal moves’ but that the

Rumson Hitters entity was ‘still owned by friends and family’ of Synchronoss.”

      10.    Furthermore, Synchronoss later revealed that despite the claim the

Company was to receive $146 million in cash for the Activation Sale, Sequential

only put down $17.33 million in cash up front, along with $7.7 million in unspecified

“contributed assets” and the rest was financed via a $83 million promissory note. To

make matters worse, the $146 million represented the Activation Business’s total

value and not just the 70% interest sold to Sequential.

      11.    When the dust settled, the Company had been stripped of its

Activation Business, which was then sold to Defendant Waldis’s and other

Synchronoss insiders’ friends and family for a payment of only $17.33 million, while

the Company financed the rest. The Individual Defendants knew the Activation Sale

only benefited the friends and family of Waldis and the other Synchronoss insiders.

      12.    In addition to the egregious Activation Sale, certain of the

Individual Defendants engaged in scheme to artificially inflate its revenue and


                                        –8–
     Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 9 of 149 PageID: 9




earnings target. Specifically, on December 22, 2016, just days before the end of

Synchronoss’s fiscal year, the Company allegedly entered into a $9.2 million

licensing agreement with Sequential (“Licensing Agreement”) for the use of the

Company’s analytics software, and like the payment for the Activation Sale,

Sequential paid for the $9.2 million Licensing Agreement with a promissory note

(or similar mechanism), bringing the total amount Sequential owed to Synchronoss

to $92.2 million. Unsurprisingly, the $9.2 million was booked as revenue in

Synchronoss’s statement of income for Q4 2016, thereby allowing Synchronoss to

meet its revenue and earnings targets for its Cloud Services Business.

      13.   On February 8, 2017, Synchronoss announced its financial results for

Q4 2016 as in line with the Company’s prior guidance, including guidance for the

Company’s “Cloud Services” revenues between $122 million and $125 million.

During a conference call with analysts on that same date, Synchronoss executives

received multiple questions regarding payments made by Sequential to Synchronoss.

Only the ongoing $32 million three-year transition services agreement (“TSA”) was

discussed, which was part of the Activation Divesture, whereby Synchronoss agreed

to provide ongoing support to Sequential related to the Activation Business,

including cost of sales, corporate overhead, and stock-based compensation, in

exchange for an annual fee of $32 million paid to Synchronoss. However, neither

in the announced financial results, nor on the earnings call was the fact that the


                                       –9–
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 10 of 149 PageID: 10




Company entered into the $9.2 million Licensing Agreement, which was the only

reason the Company purportedly met its earnings guidance for the Cloud Services

Business, disclosed.

      14.    On February 27, 2017, the Company filed its Annual Report on

Form 10-K with the SEC (the “2016 10-K”), therein disclosing—for the first time—

that on December 22, 2016, the Company had entered into the Licensing Agreement.

      15.    On this news, Synchronoss’s share price declined by $1.80 per share,

or 5.9%, from $30.49 per share on February 24, 2017 to $28.69 per share on

February 27, 2017 (the next trading day). Synchronoss’s share price declined an

additional 5.61%, to $27.08 per share, on February 28, 2017, as the market continued

to process these disclosures. These steep declines in Synchronoss’s stock price

collectively wiped out over $158 million in Company market capitalization.

      16.    On April 27, 2017, Synchronoss announced that then-CEO,

Defendant Hovsepian, and then-Chief Financial Officer (“CFO”), Defendant

John Frederick (“Frederick”), were leaving the Company, after assuming their

positions just three months and two months prior, respectively, following the

Intralinks Acquisition. Defendant Waldis would, once again, take over as CEO.

Synchronoss also warned investors that revenue for the first quarter of 2017

(“Q1 2017”) would not meet expectations, disclosing that it expected “total revenue

for the first quarter of 2017 to be $13 million to $14 million less than the Company’s


                                        – 10 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 11 of 149 PageID: 11




previously announced guidance” and that it expected operating margins of 8% to

10%, which was also less than previously announced guidance. The Company stated

that it was “disappointed with [its] Q1 performance in this first quarter following our

acquisition of Intralinks.”

      17.    On this news, Synchronoss’s stock price declined $11.33, or 46.02%,

from $24.62 per share on April 26, 2017 to $13.29 per share on April 27, 2017, on

unusually heavy trading volume—wiping out approximately $525 million more in

Company market capitalization.

      18.    According        to   Pacific     Square   Research’s    Herb   Greenberg

(“Greenberg”), Synchronoss spent months “pulling out all stops to mask a double-

digit decline in cloud revenue.” Greenberg also explained that Synchronoss’s

financials did not add up, stating: “[t]his is a company that we believed, since we

first started writing about it in January, that there were plenty of moving parts which

just seemed off.” Greenberg further stated: “[a]ny time the CEO and CFO, who has

been in the post for less than 4 months, walks out the door, that’s not a good

sign. . . . If you knew nothing else, that’s all you need to know.”

      19.    Then, on June 13, 2017, Synchronoss announced that it would need to

restate its financials for 2015 and 2016, and that such financials should no longer be

relied on as a result of revenue recognition errors.




                                             – 11 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 12 of 149 PageID: 12




      20.    Following this news, the Company’s stock price continued its tumble,

closing at $11.26 per share on June 14, 2017, a decrease of 7.2% from a price of

$12.13 per share the prior trading day, erasing another $40.34 million in Company

market capitalization.

      21.    Then, on October 12, 2017, the Company announced that it would also

need to restate its financials for the fiscal year of 2014.

      22.    As detailed further below, during the period of misconduct,

Synchronoss was forced to issue false and misleading statements concerning (i) the

Activation Divesture; (ii) the Licensing Agreement; and (iii) the recognition of the

Company’s revenues. Specifically, the Individual Defendants caused the Company

to make false and/or misleading statements, and/or failed to disclose that:

(i) Synchronoss’s Activation Business was sold to an existing vendor, i.e.,

Sequential (formerly Omniglobe), that had previously been owned by several

members of Synchronoss’s senior management, including Defendant Waldis;

(ii) Synchronoss did not receive a $146 million cash payment for the Activation

Sale; (iii) Synchronoss and Sequential entered into a $9.2 million licensing

agreement for the sole purpose of artificially inflating Synchronoss’s financials; and

(iv) the Company regularly recorded false revenues to meet earnings guidance.

      23.    As a result of their fraudulent scheme, the Individual Defendants were

able to artificially inflate the Company’s financials, and its stock price.


                                          – 12 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 13 of 149 PageID: 13




      24.    Furthermore, certain of the Individual Defendants breached their

fiduciary duties by causing the Company to authorize the repurchase of $100 million

worth of its common stock—and executing the repurchase of over $40 million worth

of its common stock, such that the Company materially overpaid for its own stock—

through a share repurchase program, announced on February 4, 2016. The share

repurchase program had the effect of artificially inflating the Company’s stock price.

      25.    Then, while the Company’s stock price was artificially inflated due to

the false and misleading statements detailed herein, as well as the share repurchase

program, certain Individual Defendants exploited their positions as corporate

fiduciaries of Synchronoss and sold their personal stock holdings for

over $78 million in insider profits, based on knowledge of material, adverse, and

non-public information regarding the Company’s business, operations, and financial

prospects.

      26.    As is detailed herein, the Board and the Committee have failed to act

independently, in good faith, and within the realm of sound business judgment in

investigating and denying the Demand. In light of the Board’s unreasonable and

wrongful refusals of Plaintiff’s Demands to investigate and remediate harms caused

to the Company, Plaintiff has filed this action alleging breach of fiduciary duties and

unjust enrichment. Because the Board failed to act independently and in good faith




                                        – 13 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 14 of 149 PageID: 14




within the realm of sound business judgment in investigating and refusing the

Demands, this derivative action should be permitted to proceed.

                          JURISDICTION AND VENUE

       27.    The Court has federal question jurisdiction over the subject matter of

this action pursuant to 28 U.S.C. § 1331 and has supplemental jurisdiction over the

non-federal claims asserted herein under 28 U.S.C. § 1367(a). The Court also has

jurisdiction over all claims asserted in this matter pursuant to 28 U.S.C. § 1332(a)(2),

in that Plaintiff and Defendants are citizens of different states, and the matter in

controversy exceeds $75,000, exclusive of interests or costs. This action is not a

collusive action designed to confer jurisdiction on a court of the United States that

it would not otherwise have.

       28.    Venue is proper in this district under 28 U.S.C. § 1391 because:

(a) Synchronoss maintains its principal executive offices in this District; (b) one or

more of the Defendants reside(s) in this District; (c) a substantial portion of the

transactions and wrongs complained of herein—including the Individual

Defendants’ primary participation in the wrongful acts—occurred in this District;

and (d) the Individual Defendants have received substantial compensation in this

District by doing business here and engaging in numerous activities that had an effect

in this District.




                                         – 14 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 15 of 149 PageID: 15




      29.    In connection with the acts and conduct alleged herein, Defendants,

directly and indirectly, used the means and instrumentalities of interstate commerce,

including, but not limited to, the United States mails, interstate telephone

communications, and the facilities of the national securities exchanges and markets.

                                 THE PARTIES

      A.     Plaintiff

      30.    Plaintiff Kirk Laughlin has been a continuous Synchronoss shareholder

since March 9, 2015, and is, currently, and at all relevant times, has been, a holder

of Synchronoss common stock. Plaintiff is a citizen of Connecticut.

      B.     Nominal Defendant

      31.    Nominal Defendant Synchronoss is incorporated in Delaware and

maintains its principal executive offices at 200 Crossing Blvd., 8th Floor,

Bridgewater, New Jersey 08807. In June 2006, Synchronoss conducted its initial

public offering (“IPO”) and began trading on the NASDAQ under the symbol

“SNCR.” The Company currently has more than 46 million shares outstanding.

      C.     Individual Defendants

      32.    Defendant Waldis is the Founder, Executive Chairman, and CEO of

Synchronoss, having served as Executive Chairman since January 2017, Chairman

of the Board since 2001, CEO from 2000 until January 2017 and again from

April 2017 to the present, and President from 2000 until 2011. Waldis serves as a


                                       – 15 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 16 of 149 PageID: 16




member of the Business Development Committee. During the period of misconduct,

Synchronoss was forced to pay Waldis a sum of $26,733,405 in total compensation,

and while in possession of material, non-public information, Waldis sold at least

655,657 personally held shares of Synchronoss stock at artificially inflated prices

for proceeds of approximately $23,033,296. Waldis is a defendant in the Securities

Class Action and the Demand Futility Action. Waldis is a citizen of New Jersey.

      33.    Defendant William J. Cadogan (“Cadogan”) has served as a Director of

Synchronoss since 2005. Cadogan serves as Chair of the Compensation Committee

and the Nominating/Corporate Governance Committee and is a member of the

Business Development Committee. During the period of misconduct, Synchronoss

was forced to pay Cadogan a sum of $1,758,019 in compensation, and while in

possession of material, non-public information, Cadogan sold at least

72,500 personally held shares of Synchronoss stock at artificially inflated prices for

proceeds of approximately $2,478,885. Cadogan is a named defendant in the

Demand Futility Action, and he is a citizen of Florida.

      34.    Defendant Thomas J. Hopkins (“Hopkins”) has served as a Director of

Synchronoss since 2004. Hopkins serves as Chair of the Business Development

Committee, as well as a member of the Audit Committee, the Compensation

Committee, and the Nominating/Corporate Governance. Hopkins is designated by

Synchronoss as a Financial Expert. During the period of misconduct, Synchronoss


                                        – 16 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 17 of 149 PageID: 17




was forced to pay Hopkins a sum of $1,769,696 in total compensation, and while in

possession of material, non-public information, Hopkins sold at least

72,500 personally held shares of Synchronoss stock at artificially inflated prices for

proceeds of approximately $2,911,875. Hopkins is a named defendant in the

Demand Futility Action, and he is a citizen of New Jersey.

      35.    Defendant James M. McCormick (“McCormick”) served as a Director

of Synchronoss from 2000 until June 5, 2019. During his tenure, McCormick served

as Chair of the Nominating/Corporate Governance Committee, as well as a member

of the Compensation Committee. During the period of misconduct, Synchronoss

was forced to pay McCormick a sum of $1,681,691 in total compensation, and while

in possession of material, non-public information, McCormick sold at least

791,016 personally held shares of Synchronoss stock at artificially inflated prices

for proceeds of approximately $34,033,453. McCormick is a named defendant in

the Demand Futility Action, and he is a citizen of New Jersey.

      36.    Defendant Donnie M. Moore (“Moore”) served as a Director of

Synchronoss from 2007 until June 5, 2019. During his tenure, Moore served as

Chair of the Audit Committee, as well as a member of the Nominating/Corporate

Governance Committee. Moore was designated by Synchronoss as a Financial

Expert. During the period of misconduct, Synchronoss was forced to pay Moore a

sum of $1,858,541 in total compensation, and while in possession of material, non-


                                        – 17 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 18 of 149 PageID: 18




public information, Moore sold at least 47,500 personally held shares of

Synchronoss stock at artificially inflated prices for proceeds of approximately

$2,062,565. Moore is a named defendant in the Demand Futility Action, and he is

a citizen of Florida.

      37.    Defendant Kristin Rinne (“Rinne”) has served as a Director since 2018.

Rinne is a member of the Audit Committee as well as the Business Development

Committee. Since becoming a Director, the Company has paid Rinne $324,462.

Rinne is a citizen of Georgia.

      38.    Defendant Glenn Lurie (“Lurie”) is the Company’s current CEO and

President and is a Director. Lurie has served in these roles since November of 2017.

Lurie is also a member of the Business Development Committee. Prior to joining

Synchronoss, Lurie held several senior positions at AT&T Inc., most recently as

President and Chief Executive Officer of AT&T’s Mobility and Consumer

Operations, until his retirement from AT&T in September 2017. During the period

of misconduct, Synchronoss was forced to pay Lurie $25,508,036 in total

compensation. Lurie is a citizen of New Jersey.

      39.    Defendant Laurie Harris (“Harris”) has served as a Director since

August 2019. Harris is the Chairperson of the Audit Committee and was designated

by Synchronoss as a Financial Expert. In 2019, the Company paid Harris $284,366.

Harris is a citizen of New York.


                                       – 18 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 19 of 149 PageID: 19




      40.     Defendant Frank Baker (“Baker”) has served as a Director since

February 2018 pursuant to a Series A Preferred Stock transaction with Siris Capital

Group, LLC. Baker is a member of the Business Development Committee and the

Nominating/Corporate Governance Committee. Since becoming a Director, the

Company has paid Baker $394,327. Baker is a citizen of New York.

      41.     Defendant Robert Aquilina (“Aquilina”) has served as a Director since

2018, and currently, Aquilina is not a member of any committee. Since becoming a

Director, the Company has paid Aquilina $443,305. Aquilina is a citizen of New

Jersey.

      42.     Defendant Mohan Gyani (“Gyani”) has served as a Director since 2019.

Gyani is a member of the Business Development Committee and the Compensation

Committee. In 2019, Gyani the Company paid $228,366. Gyani is a citizen of

California.

      43.     Defendant Charles E. Hoffman (“Hoffman”) served as a Director of the

Company from July 2006 through May 2016. During the period of misconduct, the

Company was forced to pay Hoffman $826,779.00 in total compensation for his

service as a Director of the Company. Moreover, while in possession of material,

non-public information, Hoffman sold 100,000 personally held shares of

Synchronoss stock at artificially inflated prices for illicit proceeds of $3,785,163.00.




                                         – 19 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 20 of 149 PageID: 20




Hoffman is a named defendant in the Securities Class Action, and he is a citizen of

Missouri.

      44.    Defendant Robert E. Garcia (“Garcia”) has served as President of

Synchronoss since 2011 and as Chief Operating Officer (“COO”) since 2007. Prior

to that, Garcia served in various positions at Synchronoss, including as Executive

Vice President of Operations and Service Delivery, and General Manager of

Synchronoss’s western office since joining Synchronoss in August 2000. During

the period of misconduct, Synchronoss was forced to pay Garcia a sum of

$23,022,977 in total compensation, and while in possession of material, non-public

information, Garcia sold at least 325,242 personally held shares of Synchronoss

stock at artificially inflated prices for proceeds of approximately $12,253,070.

Garcia is a citizen of New Jersey.

      45.    Defendant Lawrence Irving (“Irving”) has served as CFO and Treasurer

of Synchronoss since April 2017, having previously occupied the same positions

from July 2001 until April 2014. During the period of misconduct, Synchronoss was

forced to pay Irving a sum of $10,933,901 in total compensation. Irving is a citizen

of Pennsylvania.

      46.    Defendant Hovsepian served as CEO and Director of Synchronoss from

January 2017 until April 2017. Hovsepian joined Synchronoss after its acquisition

of Intralinks, before which time Hovsepian had served as CEO, President, and


                                       – 20 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 21 of 149 PageID: 21




Director of Intralinks since December 2011. Hovsepian, in connection with his

resignation, the Company was forced to enter into a separation agreement with the

Hovespian, dated April 26, 2017, pursuant to which the Company was forced to

agree to a lump sum severance payment equal to $3.2 million. The Company also

was forced to agree to fully vest 18,260 shares of its common stock previously issued

to Hovsepian, and was also forced to agree to a consulting arrangement pursuant to

which Hovsepian would provide consulting services to the Company for a two-year

period beginning May 1, 2017, in return for a consulting fee of $750,00 per year.

Hovsepian is a defendant in the Securities Class Action. Hovsepian is a citizen of

Massachusetts.

      47.    Defendant Rosenberger served as Executive Vice President, CFO, and

Treasurer of Synchronoss from April 2014 until February 2017. During the period

of misconduct, Synchronoss was forced to pay Rosenberger a sum of $7,711,923 in

total compensation, and while in possession of material, non-public information,

Rosenberger sold at least 56,142 personally held shares of Synchronoss stock at

artificially inflated prices for proceeds of approximately $2,205,671.07.         In

connection with Rosenberger’s resignation, the Company was forced to entered into

a separation agreement with her, pursuant to which the Company was forced to agree

to provide the following payments to Rosenberger: (i) severance in the amount of

$1,203,681, (ii) the gross amount of $21,814, which is intended to cover the


                                       – 21 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 22 of 149 PageID: 22




employer portion of any COBRA payments for a period of eighteen months

following the Termination Date, (iii) a transition payment of $200,000, and (iv) an

amount of $580,000 to provide services on, at least, an as-needed basis with a term

of no less than three months. Rosenberger is a defendant in the Securities Class

Action. Rosenberger is a citizen of Virginia.

      48.    Defendant    Frederick   served as     CFO of Synchronoss from

February 2017 until April 2017. In connection with his resignation, the Company

was forced to enter into a separation agreement with Frederick, dated April 26, 2017,

pursuant to which the Company was forced to agree to a lump sum severance

payment equal to $1.2 million. During the period of misconduct, Synchronoss was

forced to pay Frederick a sum of $4,637,885 in total compensation. Frederick is a

defendant in the Securities Class Action. Frederick is a citizen of Florida.

      49.    Defendants Waldis, Cadogan, Hopkins, McCormick, Moore, Garcia,

Irving, Hovsepian, Rosenberger, Lurie, Frederick, and Hoffman are, at times,

referred to collectively herein as the “Individual Defendants.”

      50.    Defendants Rinne, Harris, Baker, Aquilina, Gyani, Waldis, Lurie,

Cadogan, Hopkins, and Harris are, at times, referred to collectively herein as the

“Demand Defendants.”




                                        – 22 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 23 of 149 PageID: 23




      51.    Defendants Waldis, Cadogan, Hopkins, McCormick, Moore, Garcia,

Rosenberger, and Hoffman are, at times, referred to collectively herein as the

“Insider Selling Defendants.”

      52.    Defendants Waldis and Rosenberger are, at times, referred to

collectively herein as the “Securities Class Action Defendants.”

      53.    Defendants Waldis, Irving, Garcia, and non-party David Berry

(“Berry”), who at one point was Synchronoss’ Executive Vice President and Chief

Innovation Officer, are, at times, referred to collectively herein as the “Synchronoss

Insiders.”

                       SUBSTANTIVE ALLEGATIONS1

      A.     Synchronoss’s History, Business, and Operations

      54.    In 2000, Defendant Waldis, a former AT&T executive, founded

Synchronoss. In the midst of the Dot-Com bubble, Defendant Waldis knew the

potential of the new technological breakthroughs at that time, including cell phones.

Accordingly, Defendant Waldis positioned Synchronoss to take advantage of this

new market and provide mobile device activation services and consumer support to,

namely AT&T, mobile phone providers through the Activation Business. The

Company experienced great success via the Activation Business, and by 2005, the



1
  All textual emphases in quoted material in this Complaint are added unless
otherwise noted.

                                        – 23 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 24 of 149 PageID: 24




Company derived 80% of its revenues from the Activation Business by servicing

AT&T consumers.

      55.   Given the Company’s success, Waldis decided to take the Company

public, so on June 15, 2006, Synchronoss held its IPO.

      56.   A year later, in 2007, AT&T, the Company’s biggest consumer, entered

into a 5-year agreement with Apple, where AT&T had the exclusive right to

distribute and service the Apple iPhone from 2007-2012.         This proved to be

profitable for the Company.

      57.   Around 2010, with the AT&T agreement with Apple ending in just two

years, the Company entered the cloud storage business, symbolizing the birth of its

Cloud Services Business. Starting with an acquisition of FusionOne in July 2010,

Synchronoss was able to get a small foothold in the cloud services market, and

shortly thereafter, the Company experienced rapid growth in its Cloud Services

Business. Synchronoss began aggressively acquiring other cloud-based software

companies, including Newbay Software in December 2012 and F-Secure’s personal

cloud business in February 2015, and by 2015, the Cloud Services Business

purportedly surpassed the Activation Business’s profitably, accounting for a greater

portion of the Company’s revenues. The Cloud Service Business was surging.

      58.   While the Cloud Service Business was experiencing purported rapid

growth, around 2013, the Company began to see its Activation Business become less


                                       – 24 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 25 of 149 PageID: 25




profitable, given the fact that the Company exerted vast efforts to push its

Cloud Services Business to the forefront, as it wanted to rebrand itself as a leader in

the cloud services market.

      59.    In accordance with this effort, in 2014, Synchronoss tied management’s

compensation structure to, among other things, the success of the Cloud Services

Business. Indeed, according to the Company’s 2014 Proxy Statement, “cloud

revenue was $211,743,000,” representing year-over-year growth of approximately

50% in cloud revenue, and further, “[a]s a result of this strong performance,

[defendants Waldis, Garcia, Irving, and Rosenberger] received the maximum

number of performance-based restricted shares.” Thus, management, specifically,

the Company’s named executive officers, personally benefitted if the Cloud Service

Business flourished, including this business’s ability to meet, at least on paper, the

Company’s revenue guidance and targets.

      60.    As so happens, when the Company changed its executive compensation

policy to correlate with the success of the Cloud Service Business, in 2014, the Cloud

Service Business saw record breaking growth, growing an incomprehensible 115%

in the third quarter of 2014 as compared to the prior year. For the fiscal year 2014,

the Cloud Service Business saw a growth rate of 82% compared to 2013.

      61.    In 2015, Synchronoss reported 43% growth for the Cloud Service

Business as compared to the prior year. However, in the Company’s 2015 10-K, the


                                        – 25 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 26 of 149 PageID: 26




Company subsequently disclosed that $20.3 million of fourth quarter revenues were

attributable to its joint ventures with Goldman Sachs and Verizon, and thus, organic

growth was only around 11%.

       62.    Given the reported growth of the Cloud Services Business in prior

years, in 2016, it was in the Individual Defendants best interests to continue this

pattern at all costs.

       63.    In the first quarter of 2016, Synchronoss reported modest growth of

18% year-over-year in the Cloud Services Business, and the Company reported 33%,

34%, and 36% growth in the second, third and fourth quarters, respectively.

       64.    However, as detailed below, these figures were artificially inflated due

to the Individual Defendants’ falsification of revenues, via bogus contracts.

       B.     Synchronoss’s Revenue Recognition

       65.    At all relevant times, the Company had two business segments: (i) the

Activation Business, and (ii) the Cloud Services Business. The Activation Business

comprised of cell phone activation and other related services, while the Cloud

Services Business encompassed content management as well as data storage and

back-up services.

       66.    For both the Cloud Service Business and the Activation Business,

Synchronoss classified its revenues into four categories: (i) transaction fees,

(ii) subscription fees, (iii) professional services, and (iv) licensing. Then, when


                                        – 26 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 27 of 149 PageID: 27




reporting revenues for these categories, the Company compiled transaction revenues

with subscription revenues, and professional services revenues with licensing

revenues.

      67.    For transaction and subscription revenues, the Company derived these

revenues from contracts with customers that have terms extending to up to

60 months, and transaction and subscription revenues account for a large part of

revenue than professional services and licensing.

      68.    Transaction revenues are principally based on a contractual price per

transaction and include a variety of transactions, such as processing orders, setting

up and activating accounts, porting telephone numbers, running credit checks, and

performing inventory management. Subscription revenues, by contrast, are based

on term contracts and include enterprise portal management services on a

subscription basis, maintenance agreements on software licenses, active user fees

and software-as-a-service fees, hosting and storage fees, and related maintenance

support for those services.

      69.    In the Company’s annual statements filed on Form 10-K with the SEC

for the fiscal years 2014, 2015, and 2016, the Individual Defendants caused the

Company to state that it recognizes transaction revenues “based on the total number

of transactions processed at the applicable price established in the relevant contract.”




                                         – 27 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 28 of 149 PageID: 28




      70.    As relates to subscription revenues, the Individual Defendants caused

the Company to represent in its 2015 and 2016 Form 10-K filings that it recognizes

subscription revenues “on a straight-line basis over the life of the contract or on a

fixed monthly fee based on a set contracted amount,” and in the 2014 Form 10-K

filing that it recognizes subscription revenues “on a straight-line basis over the life

of the contract.”

      71.    Professional services include process and workflow consulting services

and development services, and in the 2014, 2015, and 2016 Form 10-K filings, the

Individual Defendants caused the Company to represent that it accounts separately

for professional services revenues derived from transaction or subscription

agreements “when the professional services have value to the customer on a

standalone basis and there is objective and reliable evidence of fair value of the

professional services.”    According to Company filings, when accounted for

separately, such revenues are revenues recognized “as services are performed and

all other elements of revenue recognition have been satisfied.”

      72.    Licensing includes arrangements with other companies for use of

Synchronoss software products or platforms. In its 2014, 2015, and 2016 Form 10-

K filings, the Individual Defendants caused the Company to represent that it

recognizes such revenues “when the license is delivered to our customers and all of




                                        – 28 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 29 of 149 PageID: 29




the software revenue recognition criteria are met” and that “we follow specific and

detailed rules and guidelines related to revenue recognition.”

      73.    Per Accounting Standards Codification (“ASC”) 985-605-25-3, which

concerns revenue derived from software licenses, Subpart 3a explains that revenue

may only be recognized when “[p]ersuasive evidence of an arrangement exists.”

Likewise, ASC 985-605-25-17 provides that “revenue shall not be recognized on

any element of the arrangement unless persuasive evidence of an arrangement

exists.” Furthermore, ASC 985-605-25-16 states: “If the vendor has a customary

business practice of using written contracts [as Synchronoss did here], evidence of

the arrangement is provided only by a contract signed by both parties.”

      74.    The Individual Defendants knew that in accordance with the ASC,

contracts had to be signed in order for revenue to be recognized. For example, in a

Master Services Agreement, dated September 1, 2005, filed with the SEC, between

Synchronoss and AT&T, it states “This Agreement and any Orders placed hereunder

may be amended or modified only by a written document signed by the authorized

representative of the Party against whom enforcement is sought.” This agreement

was signed by Defendant Waldis and, subsequently, publicly discussed by

Defendant Rosenberger in depth.




                                       – 29 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 30 of 149 PageID: 30




      C.     Synchronoss’s Fraudulent Revenue Practices

      75.    During the period of misconduct, the Individual Defendants would

create false contracts (oftentimes just before the end of the fiscal quarter or year) that

were reported as revenues in the Company’s financial statements, which would

enable Synchronoss to meet its revenue targets or guidance. As a result, as described

below, the Company was forced to restate its financial statements for the fiscal

years 2014, 2015, and 2016.

             1.     The AT&T and Verizon Contracts

      76.    For the 2014 fiscal year, alone, Synchronoss had to adjust its revenue

downward by one-sixth, an astounding $53.322 million, in the category titled

“Evidence of Arrangement and Other Revenue.”

      77.    According to the 2014 10-K, AT&T and Verizon, collectively,

accounted for 73% of Synchronoss’s net revenue in 2014. Given this number, it is

undeniable that the adjustment related to contracts between Synchronoss and those

two entities and the revenues derived therefrom were not recorded according to

GAAP.

      78.     Then, in 2015, the Company, via the Individual Defendants, allegedly

falsified revenues related to certain AT&T contracts. According to an article by

Telecoms.com, titled “What the hell is going on at Synchronoss?” (the “Telecoms

Article”), “[a] former company insider alleges that Synchronoss booked $7 million


                                          – 30 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 31 of 149 PageID: 31




in revenue from two AT&T transactions in late 2015 that never materialized, which

in turn allowed the company to show cloud growth in a quarter that would have

otherwise been flat.”

       79.   Furthermore, the Securities Class Action explains that “The only basis

for these revenues . . . is an email from an AT&T employee indicating that AT&T

would proceed with the underlying purchase transactions.”           The Individual

Defendants knew that this was not in accordance with GAAP.

       80.   Accordingly, in the restatement for the fiscal year 2015, Synchronoss

was forced to take a downward adjustment of $12 million in the “Evidence of

Arrangement” category, showing the $7 million in revenue derived from AT&T was

falsified.

       81.   Likewise, in the third quarter of 2016, on an earnings call,

Defendant Waldis proclaimed that the Company “signed a $25 million license deal

with Verizon during the quarter,” which Defendant Rosenberger confirmed.

       82.   In a follow-up article published by SIRF, titled “Synchronoss

Technologies: You Probably Wouldn’t Buy a Car From These Guys” (“SIRF

Follow-Up Report”), the report honed in on this deal. According to the SIRF

Follow-Up Report, on the earnings call, “Karen Rosenberger referenced a

$25 million licensing fee from Verizon Wireless that materialized in the last days of




                                       – 31 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 32 of 149 PageID: 32




the third quarter,” and further, the article noted Defendant Rosenberger’s

evasiveness on the call and the lack of clarity surround the deal, explaining:

      It was not immediately apparent during the third quarter earnings call
      with analysts, when Waldis cited a nondisclosure agreement as a reason
      for not providing much detail about the deal. Nor did it become evident
      in subsequent company filings. Even analysts at investment
      management firms that own Synchronoss shares have told the Southern
      Investigative Reporting Foundation they haven’t been given a clear
      answer.

      83.    Notably, the SIRF Follow-Up Report made the connection that “The

most obvious benefit of signing that $25 million contract was it allowed

Synchronoss’ third quarter 2016 revenue and income levels to compare favorably

with those of the second quarter of 2016 and the third quarter of 2015, metrics that

are important to many brokerage analysts.” Notably, the SIRF Follow-Up Report

explained the reason this deal seemed false, and that was despite this $25 million

deal, “Synchronoss’ gross margins didn’t really change. Ordinarily a license

payment boosts revenue with a minimal effect on the cost of goods sold. But in the

third quarter of 2016 the gross margins declined in comparison with the same period

in 2015.” Furthermore, the SIRF Follow-Up Report explained that without this deal,

Synchronoss’s third quarter “results would have been abysmal.”

      84.    The SIRF Follow-Up Report was corroborated when the Company was

forced to restate its 2016 financials to properly account for the revenues derived from

this deal with Verizon. Specifically, in the restatement, Synchronoss reported


                                        – 32 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 33 of 149 PageID: 33




$17.1 million in license revenues for the entire fiscal year of 2016, and license

revenues is the category under which the Verizon deal would fall. Thus, this

$25 million deal never existed, or if it did, the deal certainly did not amount to

$25 million in revenues for the fiscal year of 2016.

             2.    The Licensing Agreement

      85.    On December 22, 2016, the Company entered into the Licensing

Agreement with Sequential in connection with the Activation Sale.

      86.    Notably, just a few weeks earlier, on December 6, 2016, during a

conference call with investors, the Company had forecasted that it anticipated

Cloud Services Business revenue between $122 million and $125 million, but the

Individual Defendants failed to mention the Licensing Agreement, without which

the Company would not meet its revenue guidance.

      87.    Despite this white knight deal entered into just days before the close of

the fourth quarter, and which enabled the Company to meet financial results for said

quarter, the Licensing Agreement was not mentioned in the Company’s

February 8, 2017 earnings conference call with investors relating to said results,

even after management received multiple questions regarding payments from

Sequential to Synchronoss. Instead, the Individual Defendants represented the

Company’s revenue forecast for “Cloud Services” came in “right on target.”




                                        – 33 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 34 of 149 PageID: 34




      88.    In fact, the Individual Defendants would not disclose the

Licensing Agreement until February 27, 2017, when Synchronoss filed its

2016 10-K, and for the first time, the Individual Defendants disclosed that on

December 22, 2016, the Company “entered into a non-exclusive perpetual license

agreement with [Sequential], in the amount of $9.2 million, which is included in net

revenues in the statement of income, for the use of the Company’s Analytics

software.”

      89.     In the SIRF Follow-Up Report, the report highlighted the “highly

unusual” nature of this agreement, stating:

      While accounting standards afford auditors latitude in determining
      what can be recognized as revenue, permitting a $9.2 million noncash
      IOU from Sequential (a newly created company that already had an $83
      million debt to Synchronoss) to count as revenue on Dec. 22, just days
      before the fiscal year’s end, is highly unusual. Moreover, the payment
      is not disclosed anywhere but the 10-K and not even mentioned in a
      separate Dec. 22 filing discussing the transaction’s terms.
      90.    The Individual Defendants were required to disclose the $9.2 million

Licensing Agreement as well as its impact on the Company’s fourth quarter financial

results, and in failing to do so, breached their fiduciary duties.

      D.     The Friends and Family Sale

             1.     The Activation Divesture

      91.    On December 6, 2016, the Individual Defendants disclosed that

Synchronoss would divest 70% of its Activation Business to Sequential, and in


                                         – 34 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 35 of 149 PageID: 35




return, Sequential would provide a “cash payment of $146 million.” Synchronoss

retained a 30% ownership interest in the Activation Business, a stake that could be

reduced during the course of 2017.

      92.   Furthermore, the Individual Defendants disclosed that the Company

had recently formed STI and would divest the Activation Business in STI.

Subsequently, Sequential would acquire the 70% interest in STI from Synchronoss.

      93.   In connection with the Activation Divesture, the Individual Defendants

announced that with proceeds from the sale, along with $900 million in possible

financing, the Company would purchase all outstanding shares of Intralinks at

$13.00 per share for around $821 million.

      94.   However, the Individual Defendants failed to mention the true

relationship between Sequential and Omniglobe and that this sale presented vast

conflicts of interest, as it was a sale to the family and friends of the Synchronoss

Insiders.

      95.   The announcement of the Activation Divesture caused the market

severe discomfort and led analysts to investigate the sale. In a research note,

published on December 20, 2016, Tom Roderick (“Roderick”), a Stifel Analyst, shed

light on the conflicted nature of the sale. Roderick revealed that Sequential was

formerly known as Omniglobe International, a business process outsourcing

company that works with Synchronoss on its AT&T activation work. Roderick went


                                       – 35 –
   Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 36 of 149 PageID: 36




on to explain that Omniglobe was also listed as a “related party” in the

2006 Synchronoss IPO prospectus, which included details of an equity interest on

the part of Waldis and three other Synchronoss executives. Those investments were

made through a holding group called Rumson Hitters, other members of which

eventually bought out the Synchronoss executives’ stakes in Omniglobe.

      96.   All of this, however, was omitted by the Individual Defendants when

announcing the Sale.

            2.     The “Friends and Family”

      97.   Long before the Activation Sale, Defendant Waldis knew its

beneficiaries. In fact, Defendants Waldis and McCormick have known each other

for decades. From 1994 to 2000, these two worked together a company called

Vertek Corp. (“Vertek”). Defendants Waldis and McCormick acted as partners, but

Defendant McCormick owned 84% of Vertek, while Defendant Waldis owned 16%

and would eventually become the COO. Vertek was a successful company, and out

of it, Synchronoss was born.

      98.   In 2000, Defendant Waldis sold his interest in Vertek and headed-up

Synchronoss. During the early years of the Company, as mentioned herein, the

Company was only comprised of the Activation Business. As part of facilitating this

business, the Company used Omniglobe as a vendor.




                                      – 36 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 37 of 149 PageID: 37




      99.   When Synchronoss went public in 2006, pursuant the federal securities

laws, the Company was required to make certain disclosures. Among them was the

requirement to disclose related party transactions. Accordingly, in the Company’s

Form S-1 registration statement filed with the SEC on June 12, 2006 (the

“Registration Statement”), under “Related Parties,” Synchronoss disclosed

Omniglobe was a related party, stating that:

      Omniglobe International, L.L.C., a Delaware limited liability company
      with operations in India, provides data entry services relating to the
      Company’s exception handling management. The Company pays
      Omniglobe an hourly rate for each hour worked by each of its data entry
      agents. For these services, the Company has paid Omniglobe $0, $2,211
      and $8,089 in 2003, 2004 and 2005 and $1,532 and $2,136 for the three
      months ended March 31, 2005 and 2006, respectively. At December
      31, 2004, 2005 and at March 31, 2006, amounts due to Omniglobe were
      $399, $577, and $728, respectively.

      100. Omniglobe was a related party because on March 12, 2004, the

Synchronoss Insiders, as well as members of their families and close friends,

acquired indirect equity interests in Omniglobe by purchasing an ownership interest

in Rumson Hitters, which owned an interest in Omniglobe.

      101. Specifically, Defendant Waldis bought 12.23% of Rumson Hitters for

$95,000; Defendant Irving and Berry both purchased 2.58% for $20,000; and

Defendant Garcia purchased 1.29% for $10,000.

      102. From March 2004 to June 2006, Omniglobe paid its interest holders,

including, Rumson Hitters, a total of $1.3 million in distributions, and in turn,


                                       – 37 –
   Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 38 of 149 PageID: 38




Rumson Hitters paid to its interest holders, including Defendants Waldis, Irving,

Garcia, and non-party Berry, a total of $700,000. Specifically, Rumson Hitters paid

$153,655 in distributions to Defendant Waldis and his family members, $32,348 in

distributions to Defendant Irving, $32,348 in distributions to Berry and his family

members, and $16,174 in distributions to Defendant Garcia.

      103.   However, given the inherent conflicts associated with their interests in

Rumson Hitters, Defendants Waldis, Irving, Garcia, and non-party Berry

purportedly divested their interest in Rumson Hitters once the Synchronoss IPO was

complete via a buyout from Rumson Hitters’ other interest holders. According to

the Registration Statement:

      Upon completion of the Company’s initial public offering, Rumson
      Hitters will repurchase, at the original purchase price, the equity
      interests in Rumson Hitters held by each of the Company’s employees
      and their family members, such that no employee of the Company or
      family member of such employee will have any interest in Rumson
      Hitters or Omniglobe after this offering. Neither the Company nor any
      of its employees will provide any of the funds to be used by Rumson
      Hitters in repurchasing such equity interests.

      104. According to the SIRF Report, Omniglobe’s President and Chairman,

Jaswinder Matharu (“Matharu”), owned a 50 percent stake in Omniglobe, and “the

Rumson Hitters hold the other 50 percent.” When questioned about the Rumson

Hitters ownership structure, Matharu stated “I’m reluctant to speak about [the

Rumson Hitters] part of the ownership group because they had to restructure things

a little after the [Synchronoss] IPO,” and when asked what “restructure” meant in

                                       – 38 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 39 of 149 PageID: 39




that context, Matharu said there were “legal moves” but that the Rumson Hitters

entity was “still owned by friends and family” of Synchronoss. Even more odd,

Omniglobe and Rumson Hitters were registered in Delaware on the same

day, March 5, 2004.

      105. According to Matharu, per the SIRF Report, “a lawyer named

John Methfessel [“Methfessel”] controlled the Rumson Hitter investment and that

questions about it should be directed to him,” and also, “Methfessel [was] identified

as the owner of a legal transcription service that outsourced business to Omniglobe.”

      106. Methfessel, along with his wife, Kathleen, were pre-IPO investors in

Synchronoss. Methfessel and Defendant Waldis have a deep relationship, given

Methfessel was Defendant Waldis’ next-door neighbor for several years in Lebanon,

New Jersey and Methfessel sits on the Board of the Waldis Family Foundation.

Moreover, according to the SIRF Report, a month before the Activation Sale was

announced, in November of 2016, Methfessel formed STI, which the SIRF Report

calls a “corporate shell.” The following month, December 2016, Synchronoss would

transfer its Activation Business to STI, which would then be acquired by Sequential.

      107. Another man who sits on the Board of the Waldis Family Foundation

and has close ties with Defendant Waldis is Tom Miller (“Miller”). Miller and

Waldis went to school together at Seton Hall University, and furthermore, as of early

2017, Miller was STI’s chief strategy officer.


                                       – 39 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 40 of 149 PageID: 40




      108. The Synchronoss Insiders and their family have known each other for

years, and as detailed herein, using these relationships, these individuals exploited

Synchronoss by stripping it of its still profitable Activation Business and selling it

for a cheap upfront cash payment of $17.33 and then forcing the Company to finance

the rest. Despite this egregious conduct, the Board has refused Plaintiff’s Demands

to vindicate Synchronoss’s rights related to the Activation Sale.

      E.     The Individual Defendants’ Misconduct

      109. On October 31, 2014, the Individual Defendants caused the Company

to file with the SEC quarterly report for the third quarter of 2014 on Form 10-Q (the

“3Q14 10-Q”).      In the 3Q14 10-Q, the Company reported net revenue of

$125.175 million and income from operations of $15.618 million. Synchronoss

reported net revenue of $457.314 million and income from operations of

$62.298 million for the year-to-date 2014 period. The 3Q14 10-Q also states: “[O]ur

consolidated financial statements . . . have been prepared in accordance with

GAAP.”

      110. Furthermore, the 3Q14 10-Q stated, in relevant part:

      We have implemented new financial systems that will continue in
      phases over the reminder of the year. In connection with this initiative
      and the resulting changes in our financial systems, the Company
      continues to enhance the design and documentations of our internal
      control processes to ensure that controls over our financial reporting
      remain effective.



                                        – 40 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 41 of 149 PageID: 41




      111. The 3Q14 10-Q also contained certifications from Defendants Waldis

and Rosenberger certified that they reviewed the third quarter 2014 Form 10-Q and

that the report “does not contain any untrue statement of a material fact or omit to

state a material fact necessary to make the statements made, in light of the

circumstances under which such statements were made, not misleading with respect

to the period covered by this report.” The certifications further stated:

      The registrant’s other certifying officer(s) and I are responsible for
      establishing and maintaining disclosure controls and procedures . . . for
      the registrant and have: (a) Designed such disclosure controls and
      procedures, or caused such disclosure controls and procedures to be
      designed under our supervision, to ensure that material information
      relating to the registrant, including its consolidated subsidiaries, is
      made known to us by others within those entities, particularly during
      the period in which this report is being prepared; (b) Designed such
      internal control over financial reporting, or caused such control over
      financial reporting to be designed under our supervision, to provide
      reasonable assurance regarding the reliability of financial reporting and
      the preparation of financial statements for external purposes in
      accordance with generally accepted accounting principles; (c)
      Evaluated the effectiveness of the registrant’s disclosure controls and
      procedures and presented in this report our conclusions about the
      effectiveness of the disclosure controls and procedures, as of the end of
      the period covered by this report based on such evaluation; and (d)
      Disclosed in this report any change in the registrant’s internal control
      over financial reporting that occurred during the registrant’s most
      recent fiscal quarter (the registrant’s fourth fiscal quarter in the case of
      an annual report) that has materially affected, or is reasonably likely to
      materially affect, the registrant’s internal control over financial
      reporting.




                                         – 41 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 42 of 149 PageID: 42




      112. On February 5, 2015, Synchronoss announced its financial results for

the fiscal year as the fourth quarter of 2014, via a press release, which stated, in

relevant part:

      BRIDGEWATER, NJ – February 5, 2015 – Synchronoss
      Technologies, Inc. (NASDAQ: SNCR), the leader in mobile cloud
      innovation and software-based activation for mobile carriers, retailers
      and OEMs around the world, today announced financial results for the
      fourth quarter and full year 2014.

      “The fourth quarter provided a strong finish to 2014, with financial
      results that exceeded our expectations, and were highlighted by year-
      over-year Cloud Services revenue growth of 61% and improved
      Activation Services revenue growth of 16%,” said Stephen G. Waldis,
      Founder and Chief Executive Officer of Synchronoss. “We’ve had a
      number of exciting business developments in recent months, including
      a major expansion of our multi-year agreement with Verizon Wireless
      and the successful acquisition of F-Secure’s cloud assets. We believe
      that our expanding cloud services customer base, coupled with greater
      opportunities for subscriber adoption and utilization, provide a long
      runway for growth in this dynamic market.”

      On a GAAP basis, Synchronoss reported net revenues of $130.2
      million, representing an increase of 34% compared to the fourth quarter
      of 2013. Gross profit was $77.6 million and income from operations
      was $20.5 million in the fourth quarter of 2014. Net income was $13.6
      million, leading to diluted earnings per share of $0.30, compared to
      $0.39 for the fourth quarter of 2013.

      On a non-GAAP basis, Synchronoss reported net revenues, which adds
      back the purchase accounting adjustment related to revenues for certain
      acquisitions, of $130.9 million, an increase of 34% compared to the
      fourth quarter of 2013. Gross profit for the fourth quarter of 2014 was
      $79.9 million, representing a gross margin of 61%. Income from
      operations was $36.2 million in the fourth quarter of 2014, representing
      a year-over-year increase of 44% and an operating margin of 28%. Net
      income was $24.2 million in the fourth quarter of 2014, up from $16.4
      million in the year ago period. Diluted earnings per share were $0.53


                                       – 42 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 43 of 149 PageID: 43




      for the fourth quarter of 2014, compared to $0.41 for the fourth quarter
      of 2013.
                                     *      *      *

      Other Fourth Quarter and Recent Business Highlights:

      • Cloud Services revenue accounted for $63.4 million of non-GAAP
        revenue, representing approximately 48% of total non-GAAP
        revenue and growing 61% on a year-over-year basis.
      113. In connection with these financial results, the Company held an

earnings call, and on the call, Defendant Rosenberger stated: “Our non-GAAP Cloud

Services revenue in the fourth quarter was $63.4 million, which represented 48% of

our total revenue and year-over-year growth of 61%.”

      114. Then, in the Company’s annual report filed on Form 10-K for fiscal

year ended December 31, 2014 filed with the SEC on February 25, 2015 (“2014 10-

K”), and signed and certified by Individual Defendants Waldis, Rosenberger,

Cadogan, Hoffman, Hopkins, McCormick, and Moore as true and accurate, and

these Individual Defendants caused the Company to report that Synchronoss

recorded net revenue of $457.314 million and income from operations

of $62.298 million.

      115. On April 29, 2015, the Individual Defendants caused the Company to

announce its first quarter results for the first quarter of 2015 in a press release, which

stated:




                                          – 43 –
   Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 44 of 149 PageID: 44




         SYNCHRONOSS TECHNOLOGIES, INC. ANNOUNCES
            FIRST QUARTER 2015 FINANCIAL RESULTS

         • Non-GAAP total revenue of $133.1 million increases 35% year-
           over-year
         • Cloud Services revenue of $71.3 million increases 63% year-
           over-year
         • Activation Services revenue of $61.8 million increases 12% year-
           over-year
         • Non-GAAP EPS of $0.49 increases 26% year-over-year
      BRIDGEWATER, NJ – April 29, 2015 – Synchronoss Technologies,
      Inc. (NASDAQ: SNCR), the mobile innovation leader that provides
      cloud solutions and software-based activation for mobile carriers,
      retailers and OEMs around the world, today announced financial results
      for the first quarter 2015.

      “Synchronoss delivered a strong start to 2015, highlighted by first
      quarter results that were at or above the high end of expectations,” said
      Stephen G. Waldis, Founder and Chief Executive Officer of
      Synchronoss. “During the quarter, both sides of our business
      contributed to the strong performance, particularly our Cloud Services,
      which grew by 63% year-over-year. Mobile Operators around the world
      are capitalizing on the success of how personal cloud can drive
      important benefits to their valuable subscribers. We are pleased with
      our successful formula for helping our customers gain adoption and
      success with our personal cloud platform.”
      On a GAAP basis, Synchronoss reported net revenues of $132.9
      million, representing an increase of 35% compared to the first quarter
      of 2014. Gross profit was $79.3 million and income from operations
      was $18.3 million in the first quarter of 2015. Net income was $10.6
      million, leading to diluted earnings per share of $0.23, compared to
      $0.19 for the first quarter of 2014.

      116. Then, on the earnings call held in connection with foregoing results,

Defendant Rosenberger stated: “Our non-GAAP cloud revenue in the first quarter




                                       – 44 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 45 of 149 PageID: 45




was $71.3 million, which represented 54% of our total revenue and year-over-year

growth of 63%.”

      117. On May 1, 2015, the Individual Defendants caused the Company to file

its quarterly report for the first quarter of 2015 on Form 10-Q with the SEC (“1Q15

10-Q”), which was signed by Defendants Rosenberger and Waldis and contained the

same certification mentioned above. In the 1Q15 10-Q, the Company reported net

revenue of $132.926 million and income from operations of $18.289 million and

stated that “our consolidated financial statements . . . have been prepared in

accordance with GAAP.”

      118. Furthermore, under the heading “Changes in internal controls over

financial reporting,” the 1Q15 10-Q stated: “We have implemented new financial

systems that will continue in phases over the reminder of the year. In connection

with this initiative and the resulting changes in our financial systems, the Company

continues to enhance the design and documentations of our internal control

processes to ensure that controls over our financial reporting remain effective.”

      119. On July 29, 2015, the Individual Defendants caused the Company to

report its financial results for the second fiscal quarter of 2015 via a press release,

and in the release, Synchronoss reported:




                                        – 45 –
   Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 46 of 149 PageID: 46




      SYNCHRONOSS TECHNOLOGIES, INC. ANNOUNCES
      SECOND QUARTER 2015 FINANCIAL RESULTS

         • Non-GAAP total revenue of $137.9 million increases 33% year-
           over-year
         • Cloud Services revenue of $71.9 million increases 54% year-
           over-year
         • Activation Services revenue of $66.0 million increases 16% year-
           over-year
         • Non-GAAP EPS of $0.56 increases 37% year-over-year
      BRIDGEWATER, NJ –July 29, 2015 – Synchronoss Technologies,
      Inc. (NASDAQ: SNCR), the mobile innovation leader that provides
      cloud solutions and software-based activation for mobile carriers,
      retailers and OEMs around the world, today announced financial results
      for the second quarter 2015.

      “Synchronoss reported strong second quarter results that met or
      exceeded the high end of expectations,” said Stephen G. Waldis,
      Founder, Chairman and Chief Executive Officer of Synchronoss. “Each
      of our businesses performed well in the quarter and we were pleased to
      see some of our new wins began to scale and drive volumes, particularly
      on the cloud side. We are gaining strong traction among international
      mobile operators who are increasingly realizing the significant value
      Synchronoss’s white-label cloud solution can deliver to their
      subscribers.”

      On a GAAP basis, Synchronoss reported net revenues of $137.8
      million, representing an increase of 33% compared to the second
      quarter of 2014. Gross profit was $82.9 million and income from
      operations was $23.6 million in the second quarter of 2015. Net income
      was $15.2 million, leading to diluted earnings per share of $0.33,
      compared to $0.20 for the second quarter of 2014.

      120. In connection with these results, Synchronoss held an earnings call with

analysts, and on the call, Defendant Rosenberger stated: “Our non-GAAP cloud

services revenue in the second quarter was $71.9 million which represented 52% of

our total revenue and year-over-year growth of 54%.”

                                      – 46 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 47 of 149 PageID: 47




        121. Then, on July 31, 2015, the Individual Defendants caused the Company

to file its quarterly report for the second quarter of 2015 on Form 10-Q (“2Q15 10-

Q”) with the SEC. In the 2Q15 10-Q, Synchronoss reported net revenue of

$137.820 million and income from operations of $23.638 million and stated “our

consolidated financial statements . . . have been prepared in accordance with

GAAP.”

        122. The 2Q15 10-Q contained the above-mentioned signed certifications by

Defendants Waldis and Rosenberger.

        123. On October 28, 2015, the Individual Defendants caused Synchronoss

to issue a press release (the “October 28 Press Release”) announcing the Company’s

third quarter 2015 (“3Q 2015”) financial results. The press release stated, in relevant

part:

        BRIDGEWATER, N.J. – Oct. 28, 2015 – Synchronoss Technologies,
        Inc. (NASDAQ: SNCR), the mobile innovation leader that provides
        cloud solutions and software-based activation for mobile carriers,
        retailers and OEMs around the world, today announced financial results
        for the third quarter 2015.

        “During the third quarter, Synchronoss passed the $600 million
        annualized revenue run rate, and did so while delivering 21% top line
        growth and a non-GAAP operating margin of 29%,” said Stephen G.
        Waldis, Founder, Chairman and Chief Executive Officer of
        Synchronoss. “We are excited about the growth opportunities ahead of
        us. Adoption of our cloud and activation platforms continues to grow
        globally, and we recently introduced powerful new predicative analytic
        capabilities. In addition, we have significantly expanded our
        addressable market with the launch of our enterprise business and
        the Synchronoss Secure Mobility Suite.”

                                        – 47 –
Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 48 of 149 PageID: 48




  On a GAAP basis, Synchronoss reported net revenues of
  $150.9 million, representing an increase of 21% compared to the third
  quarter of 2014. Gross profit was $87.4 million and income from
  operations was $22.3 million. Net income was $9.6 million, leading to
  diluted earnings per share of $0.21, compared to $0.22 for the third
  quarter of 2014.

  On a non-GAAP basis, Synchronoss reported net revenues, which adds
  back the purchase accounting adjustment related to revenues for certain
  acquisitions, of $151.3 million, an increase of 21% compared to the
  third quarter of 2014. Gross profit was $92.1 million, representing a
  gross margin of 61%. Income from operations was $43.2 million
  representing a year-over-year increase of 36% and an operating margin
  of 29%. Net income was $27.1 million, up from $20.0 million in the
  year ago period. Diluted earnings per share were $0.58, compared to
  $0.46 for the third quarter of 2014, an increase of 26% compared to the
  third quarter of 2014.
  A reconciliation of GAAP to non-GAAP results has been provided in
  the financial statement tables included in this press release. An
  explanation of these measures is also included below under the heading
  “Non-GAAP Financial Measures.”

  “We are pleased with our third quarter financial results that were
  highlighted by ongoing strong margin performance and increased
  earnings,” said Karen L. Rosenberger, Chief Financial Officer and
  Treasurer. “We are confident that our strategic customer relationships,
  combined with our growth investments and expansion into new
  market opportunities, position us well to scale Synchronoss to the
  next level and generate greater shareholder value over time.”
  Recent Business Highlights:

     • Announced the launch of our enterprise business, which will
       offer secure mobility solutions to enterprise clients, initially in
       the financial services, life sciences and healthcare industries, and
       will be led by David Schuette, a seasoned enterprise executive.

     • Established a new venture to develop advanced mobile solutions
       by leveraging proprietary secure mobility technology
       contributed by The Goldman Sachs Group, Inc. (NYSE: GS) that

                                   – 48 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 49 of 149 PageID: 49




             will address the challenges associated with enterprise mobility
             applications.

           • Verizon reaffirmed its commitment to Synchronoss as a valued
             strategic partner.

      124. On November 5, 2015, the Individual Defendants caused Synchronoss

to file its quarterly report on Form 10-Q for the third quarter of 2016 (the

“Q3 2016 10-Q”). The Q3 2016 10-Q was signed by Defendants Waldis and

Rosenberger, and reaffirmed the financial results announced in the October 28 Press

Release.

      125. On February 3, 2016, the Individual Defendants caused Synchronoss to

issue a press release (the “February 3 Press Release”) announcing the Company’s

fourth quarter 2015 (“Q4 2015”) and fiscal year 2015 financial results. The press

release stated, in relevant part:

      BRIDGEWATER, N.J. – Feb. 3, 2016 – Synchronoss
      Technologies, Inc. (NASDAQ: SNCR), the leader in mobile cloud
      innovation and software-based activation for mobile carriers,
      enterprises, retailers and OEMs around the world, today announced
      financial results for the fourth quarter and full year 2015.

      “The fourth quarter marked a strong end to an exciting year at
      Synchronoss,” said Stephen G. Waldis, Founder and Chief Executive
      Officer of Synchronoss. “Our Cloud Services business continues to
      perform well, driven by increasing subscriber adoption across our
      expanding customer base. We are also seeing strong, early momentum
      with our Enterprise Business Unit, including the addition of identity
      management to the Synchronoss Secure Mobility Suite. Overall, 2015
      was a pivotal year for Synchronoss as we executed well against our go-
      to-market strategy while also expanding our market footprint by
      introducing several new initiatives. As a result, we believe there is a


                                      – 49 –
Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 50 of 149 PageID: 50




  long runway of opportunity ahead that will lead us through the next
  phase of growth.”
  On a GAAP basis, Synchronoss reported fourth quarter net revenues of
  $157.2 million, representing an increase of 21% compared to the fourth
  quarter of 2014. Gross profit was $90.2 million and income from
  operations was $15.4 million in the fourth quarter of 2015. Net income
  attributable to Synchronoss was $5.3 million, leading to diluted
  earnings per share of $0.12, compared to $0.30 for the fourth quarter of
  2014.

  On a non-GAAP basis, Synchronoss reported fourth quarter net
  revenues, which adds back the purchase accounting adjustment related
  to revenues for certain acquisitions, of $157.8 million, an increase of
  21% compared to the fourth quarter of 2014. Gross profit for the fourth
  quarter of 2015 was $98.3 million, representing a gross margin of 62%.
  Income from operations was $44.3 million in the fourth quarter of 2015,
  representing a year-over-year increase of 22% and an operating margin
  of 28%. Net income attributable to Synchronoss was $28.7 million in
  the fourth quarter of 2015, up from $24.2 million in the year ago period.
  Diluted earnings per share were $0.61 for the fourth quarter of 2015,
  compared to $0.53 for the fourth quarter of 2014.

  A reconciliation of GAAP to non-GAAP results has been provided in
  the financial statement tables included in this press release. An
  explanation of these measures is also included below under the heading
  “Non-GAAP Financial Measures.”
  “We are pleased with our financial and operational performance in the
  fourth quarter and the full year, particularly our ability to generate
  strong free cash flow,” said Karen L. Rosenberger, Chief Financial
  Officer and Treasurer. “We believe the investments we have made in
  our business over the last year position us well to generate significant
  value for our shareholders.”

  Fourth Quarter and Recent Business Highlights:

     • Cloud Services revenue accounted for $90.9 million of non-
       GAAP revenue, representing approximately 58% of total non-
       GAAP revenue and growing 43% on a year-over-year basis.


                                   – 50 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 51 of 149 PageID: 51




          • Extended our agreement with AT&T through 2018.

          • Entered into a venture with Verizon (NYSE: VZ) to establish a
            next generation platform for multifactor authentication and
            identity management adding another core component to
            Synchronoss’ Secure Mobility Platform.

          • Formed the Board of Advisors for the Enterprise Business Unit
            (EBU), comprised of current and former representatives from
            Synchronoss, Goldman Sachs, Verizon, Vodafone and Morgan
            Stanley. This Board of Advisors will provide insight into the
            growing enterprise market demand for digital solutions and assist
            in the development of innovative business opportunities for the
            EBU.
      Full Year 2015 Financial Results

          • On a GAAP basis: revenues for the full year 2015 were
            $578.8 million, an increase of 27% compared to $457.3 million
            in the prior year. Gross profit was $339.8 million, income from
            operations was $79.6 million and net income attributable to
            Synchronoss was $40.6 million, leading to full year 2015 diluted
            earnings per share of $0.89.

          • On a Non-GAAP basis: revenues for the full year 2015 were
            $580.1 million, an increase of 26% compared to $458.6 million
            in 2014. Gross profit was $356.8 million, representing a gross
            margin of 62%, and income from operations was $162.6 million,
            representing an operating margin of 28%. Net income
            attributable to Synchronoss was $104.1 million for the full year
            2015, leading to diluted earnings per share of $2.23, an increase
            of 25% from $1.79 in the prior year.

      126. On February 4, 2016, the Individual Defendants caused Synchronoss to

issue a press release (the “February 4 Press Release”) announcing a $100 million

share repurchase program fueled by the Company’s purportedly “very strong market

position and financial profile.” The press release stated, in relevant part:


                                        – 51 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 52 of 149 PageID: 52




      BRIDGEWATER, N.J. – Feb. 4, 2016 – Synchronoss Technologies, In
      c. (NASDAQ: SNCR), the leader in mobile cloud innovation and
      software-based activation for mobile carriers, enterprises, retailers and
      OEMs around the world, today announced that its Board of Directors
      has approved a share repurchase program under which the company
      may repurchase up to $100 million of its outstanding common stock.
      Synchronoss plans to make such purchases at prevailing prices over the
      next 12 to 18 months.

      “As we begin 2016, we believe that Synchronoss has a very strong
      market position and financial profile, in addition to a large and
      expanding addressable market opportunity. We expect to deliver an
      attractive combination of solid top line growth, strong profit margins
      and expanding free cash flow. In addition, we are making important
      investments in our enterprise business, including our ventures with
      Goldman Sachs and Verizon, that we believe will enhance our long-
      term growth and profitability profile,” said Stephen G. Waldis,
      Founder and Chief Executive Officer of Synchronoss. “In addition to
      investing in our strategic growth initiatives, we believe our new share
      repurchase program is an excellent way to leverage our strong balance
      sheet and cash flow in order to enhance long-term shareholder value.”

      The company anticipates that the timing and amount of any share
      repurchases will be determined by Synchronoss’ management based on
      market conditions and in accordance with the requirements of the
      Securities and Exchange Commission. Once adopted, the repurchase
      program does not obligate Synchronoss to acquire any particular
      amount of common stock, and repurchases may be commenced,
      suspended or discontinued at any time without prior notice.
      127. On February 26, 2016, the Individual Defendants caused Synchronoss

to file an annual report on Form 10-K for Q4 2015 and fiscal year 2015 (the

“2015 10-K”).    The 2015 10-K was signed by Individual Defendants Waldis,

Rosenberger, Cadogan, Hopkins, McCormick, and Moore, and reaffirmed the

financial results announced in the February 3 Press Release, as well as the details of

the stock repurchase program announced in the February 4 Press Release.

                                        – 52 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 53 of 149 PageID: 53




      128. On May 5, 2016, the Individual Defendants caused Synchronoss to

issue a press release (the “May 5 Press Release”) reporting “Strong First Quarter

Results” for the first quarter of 2016 (“Q1 2016”). The press release stated, in

relevant part:

      BRIDGEWATER, NJ – May 5, 2016 – Synchronoss Technologies,
      Inc. (NASDAQ: SNCR), the leader in mobile cloud innovation and
      software-based activation for mobile carriers, enterprises, retailers and
      OEMs around the world, today announced financial results for the first
      quarter of 2016.

      “We are very proud of the Synchronoss team for starting 2016 with a
      strong first quarter and healthy momentum heading into the rest of the
      year,” said Stephen G. Waldis, Founder and Chief Executive Officer of
      Synchronoss. “Cloud services were robust this quarter, as increasing
      subscriber growth on our core customer base is laying the
      groundwork for incremental cloud opportunities both domestically
      and internationally over the next 12 to 18 months. We have a proven
      history of executing, launching, and scaling new offerings and
      leveraging technology opportunities into something that becomes much
      bigger as we have exhibited to our customers, partners, and investors
      over the years.”
      Financial Highlights for the First Quarter of 2016:
      Non-GAAP

          • Total Revenue: $145.6 million compared to $133.1 million in
            the first quarter of 2015.

          • Gross profit: $85.2 million compared to $80.9 million in the
            first quarter of 2015.

          • Operating Income: $33.2 million compared to $34.9 million in
            the first quarter of 2015.

          • Net Income attributable to Synchronoss: $23.0 million
            compared to $22.3 million in the first quarter of 2015.

                                       – 53 –
Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 54 of 149 PageID: 54




     • Earnings per Diluted Share: $0.49 compared to $0.49 in the
       first quarter of 2015.

     • Operating Cash Flow: $37.1 million compared to $5.4 million
       in the first quarter of 2015.

  GAAP

     • Total Revenue: $142.7 million compared to $132.9 million in
       the first quarter of 2015.

     • Gross profit: $74.4 million compared to $79.3 million in the
       first quarter of 2015.

     • Operating Income: ($4.7 million) compared to $18.3 million in
       the first quarter of 2015.

     • Net Income attributable to Synchronoss: ($7.3 million)
       compared to $10.6 million in the first quarter of 2015.

     • Earnings per Diluted Share: ($0.17) compared to $0.23 in the
       first quarter of 2015.

     • Operating Cash Flow: $37.7 million                 compared     to
       ($0.1 million) in the first quarter of 2015.

  A reconciliation of GAAP to non-GAAP results has been provided in
  the financial statement tables included in this press release. An
  explanation of these measures is also included below under the heading
  “Non-GAAP Financial Measures.”

  “We are pleased with our strong financial and operational performance
  to kick off 2016, particularly our ability to generate strong free cash
  flow,” said Karen L. Rosenberger, Chief Financial Officer and
  Treasurer. “We believe our ability to balance growth and profitability,
  while investing in our enterprise and international initiatives well
  positions Synchronoss heading into the rest of 2016.”




                                  – 54 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 55 of 149 PageID: 55




      First Quarter and Recent Business Highlights:

          • Cloud Services revenue accounted for $84.3 million of non-
            GAAP revenue, representing approximately 58% of total non-
            GAAP revenue and growing 18% on a year-over-year basis.

          • Expanded our activation business with AT&T through our
            DIRECTV deal.

          • On target with the beta version of our Enterprise solution
            launched in April with general availability expected in early
            June.

          • Free cash flow of $24 million delivered in the quarter as this
            continues to be a major focal point of the company.

          • Announced $100 million share buyback program with
            $16.6 million completed in the quarter.

          • Completed the acquisition of privately held OpenWave
            Messaging to enhance our international go-to-market strategy.

      129. On May 10, 2016, the Individual Defendants caused Synchronoss to

file a quarterly report on Form 10-Q for Q1 2016 (the “Q1 2016 10-Q”). The

Q1 2016 10-Q was signed by Defendants Waldis and Rosenberger, and reaffirmed

the financial results announced in the May 5 Press Release.

      130. During the June 2016 analyst day, Synchronoss identified as its main

objective, expanding its enterprise cloud-services business in order to reduce its

reliance on the legacy Activation Business. However, unbeknownst to investors, by

mid-June 2016, Defendant Waldis was in contact with Hovsepian, the then-President

and CEO of Intralinks, about a potential business arrangement between Synchronoss

and Intralinks.

                                      – 55 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 56 of 149 PageID: 56




       131. On August 3, 2016, the Individual Defendants caused Synchronoss to

issue a press release (the “August 3 Press Release”) reporting “Strong Second

Quarter Results” for the second quarter of 2016 (“Q2 2016”). The press release

stated, in relevant part:

       BRIDGEWATER, NJ – August 3, 2016 – Synchronoss Technologies,
       Inc. (NASDAQ: SNCR), the leader in mobile cloud innovation and
       software-based activation for mobile carriers, enterprises, retailers and
       OEMs around the world, today announced financial results for the
       second quarter of 2016.

       “We are very proud of the Synchronoss team for delivering a healthy
       second quarter with momentum especially around cloud heading into
       the rest of the year”, said Stephen G. Waldis, Founder and Chief
       Executive Officer of Synchronoss. “Cloud was strong this quarter, as
       solid subscriber growth in our core customer base is setting the stage
       for incremental cloud opportunities while investments in the enterprise
       initiatives are already generating significant customer activity in the
       field. We are continuing to execute on our long-term strategy which is
       laying the foundation for the future growth of Synchronoss.”

       Financial Highlights for the Second Quarter of 2016:

          • Total Revenue: $157.6 million GAAP compared to
            $137.8 million in the second quarter of 2015. $161.5 million
            non-GAAP compared to $137.9 million in the second quarter of
            2015.

          • Gross profit: $86.1 million GAAP compared to $82.9 million in
            the second quarter of 2015. $96.9 million non-GAAP compared
            to $85.4 million in the second quarter of 2015.

          • Operating (Loss) Income: ($3.5 million) GAAP compared to
            $23.6 million in the second quarter of 2015. $37.3 million non-
            GAAP compared to $40.2 million in the second quarter of 2015.

          • Net (Loss) Income attributable to Synchronoss: ($4.4 million)
            GAAP compared to $15.2 million in the second quarter of 2015.

                                        – 56 –
Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 57 of 149 PageID: 57




        $26.9 million non-GAAP compared to $26.0 million in the
        second quarter of 2015.

     • Earnings (Loss) per Diluted Share: $(0.10) GAAP compared
       to $0.33 in the second quarter of 2015. $0.57 non-GAAP
       compared to $0.56 in the second quarter of 2015.

     • Operating Cash Flow: $33.7 million GAAP compared to $62.6
       million in the second quarter of 2015. $33.7 million non-GAAP
       compared to $60.6 million in the second quarter of 2015.

  A reconciliation of GAAP to non-GAAP results has been provided in
  the financial statement tables included in this press release. An
  explanation of these measures is also included below under the heading
  “Non-GAAP Financial Measures.”

  “We are pleased with another quarter that exceeded our expectations,
  particularly our ability to deliver strong top-line growth,” said
  Karen L. Rosenberger, Chief Financial Officer and Treasurer. “We
  believe our ability to drive growth, while investing in our enterprise and
  international initiatives positions Synchronoss well heading into the
  second half of 2016 and beyond.”

  Second Quarter and Recent Business Highlights:

     • Cloud Services revenue accounted for $95.2 million of non-
       GAAP revenue, representing approximately 59% of total non-
       GAAP revenue and growing 33% on a year-over-year basis.

     • Launched the general availability of our Enterprise Secure
       Mobility Platform (SMP) in June.

     • Free cash flow of $20 million delivered in the quarter generating
       free cash flow continues to be a major focal point of the
       Company.

     • Share repurchases of $23.4 million completed in the quarter.

     • Held our annual analyst day in NYC, outlining the Company’s
       core strategic and growth initiatives.



                                    – 57 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 58 of 149 PageID: 58




      132. On August 4, 2016, the Individual Defendants caused Synchronoss to

file a quarterly report on Form 10-Q for Q2 2016 (the “Q2 2016 10-Q”). The

Q2 2016 10-Q was signed by Defendants Waldis and Rosenberger, and reaffirmed

the financial results announced in the August 3 Press Release.

      133. On November 7, 2016, the Individual Defendants caused Synchronoss

to issue a press release (the “November 7 Press Release”) reporting “Strong Third

Quarter Results” for the third quarter of 2016 (“Q3 2016”). The press release stated,

in relevant part:

      BRIDGEWATER, NJ –November 7, 2016 – Synchronoss
      Technologies, Inc. (NASDAQ: SNCR), the leader in mobile cloud
      innovation and software-based activation for mobile carriers,
      enterprises, retailers and OEMs around the world, today announced
      financial results for the third quarter of 2016.

      “We are very proud of the Synchronoss team for delivering a strong
      third quarter with significant momentum around cloud and enterprise
      heading into year end and 2017,” said Stephen G. Waldis, Founder and
      Chief Executive Officer of Synchronoss. “Cloud was very strong this
      quarter with both new and existing customers, as solid subscriber
      growth and expanded cloud initiatives in our core customer base set the
      stage for the next chapter of growth at Synchronoss.”

      Financial Highlights for the third Quarter of 2016:

          • Total revenue: $176.4 million GAAP compared to
            $150.9 million in the third quarter of 2015. $181.0 million non-
            GAAP compared to $151.3 million in the third quarter of 2015.

          • Gross profit: $99.2 million GAAP compared to $87.4 million in
            the third quarter of 2015. $109.1 million non-GAAP compared
            to $92.1 million in the third quarter of 2015.



                                       – 58 –
Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 59 of 149 PageID: 59




     • Operating income: $13.2 million GAAP compared to
       $22.3 million in the third quarter of 2015. $46.5 million non-
       GAAP compared to $43.2 million in the third quarter of 2015.

     • Net income attributable to Synchronoss: $7.7 million GAAP
       compared to $9.6 million in the third quarter of 2015.
       $32.5 million non-GAAP compared to $27.1 million in the third
       quarter of 2015.

     • Earnings per diluted share: $0.16 GAAP compared to $0.21 in
       the third quarter of 2015. $0.68 non-GAAP compared to $0.58
       in the third quarter of 2015.

     • Operating cash flow: $(17.7) million GAAP and non-GAAP
       compared to $14.1 million in the third quarter of 2015.
  A reconciliation of GAAP to non-GAAP results has been provided in
  the financial statement tables included in this press release. An
  explanation of these measures is also included below under the heading
  “Non-GAAP Financial Measures.”

  Third Quarter and Recent Business Highlights:

     • Cloud Solution revenue: $101.9 million of GAAP revenue,
       representing approximately 58% of total GAAP revenues and
       growing 34% on a year-over-year basis. $106.4 million of non-
       GAAP revenue, representing approximately 59% of total non-
       GAAP revenue and growing 40% year-over-year.

     • Activation Solution revenue: $74.5 million of GAAP revenue
       for the third quarter, representing 42% of our total GAAP
       revenues and remained flat year-over-year. $74.6 million of non-
       GAAP revenue, representing approximately 41% of our total
       non-GAAP revenues and was down one percent year-over-year.

     • Completed key cloud migrations at international customers such
       as Softbank, America Movil, and British Telecom as they move
       towards scaling our Personal Cloud Platform.

     • Enterprise Secure Mobility Platform (SMP) had numerous
       customer wins and competitive displacements during the quarter
       across the healthcare, legal, and financial verticals.

                                  – 59 –
   Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 60 of 149 PageID: 60




         • Our Verizon UID partnership is helping provide us with access
           to approximately one-third of the US consumer market and a host
           of large enterprise customers in this new market.
      134. On November 7, 2016, after the close of the financial markets, the

Individual Defendants caused Synchronoss to hold an investor conference call to

discuss the Company’s Q3 2016 financial results. During the conference call,

Synchronoss announced its decision to “evaluate strategic alternatives” for its

Activation Business in an attempt to enhance shareholder value. To that effect,

Defendant Waldis stated:

      Yes, we’re obviously in the process of evaluating opportunities in the
      activation world. Clearly, there are good pockets of strength, certainly
      in analytics, certainly in some of the new emerging areas, Internet of
      Things. But there’s been obviously areas or facets that have slowed
      down as you guys have seen in the market today and so when you look
      and compare that to both our cloud and enterprise business that have
      both high growth trajectories and margin profile significantly better
      than the activation business, we want to make sure that as we evaluate
      the process that we’re doing everything we can to ensure we are making
      the investments in the high-growth, high margin businesses of the
      future. That’s something that will play out over the next quarter or so
      and as we’d mentioned, we’ll certainly keep everybody up to speed.

      135. On November 8, 2016, the Individual Defendants caused Synchronoss

to file a quarterly report on Form 10-Q for Q3 2016 (the “Q3 2016 10-Q”). The

Q3 2016 10-Q was signed by Defendants Waldis and Rosenberger, and reaffirmed

the financial results announced in the November 7 Press Release.

      136. On December 6, 2016, the Individual Defendants caused Synchronoss

to issue a press release (the “December 6 Press Release”), titled “Synchronoss

                                       – 60 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 61 of 149 PageID: 61




Technologies     to   Acquire     Intralinks     Holdings    Accelerating    Strategic

Transformation,” announcing the Company’s decision to purchase Intralinks for

$13.00 per share—$821 million in equity value. Defendant Hovsepian, then serving

as CEO, President, and Director of Intralinks, would be named CEO of Synchronoss

upon closing of the acquisition. Defendant Waldis was expected to move into the

role of active Executive Chairman of the Board.

      137. The December 6 Press Release portrayed Intralinks as a highly

successful business entity with deep ties in the “financial services world,” stating as

follows:

      In Intralinks’ 20-year history, over 4.1 million business users across the
      world have used its secure, cloud-based platform, and it counts 99% of
      Fortune 1000 companies among its customers. To date, Intralinks has
      supported over $31 trillion in high-stakes transactions, making the
      company a leader in the enterprise content collaboration market.
      “Intralinks has established itself as a household name in the financial
      services world over the past 20 years, with a keen focus on growing its
      presence into the next generation secure content collaboration market
      over the coming years,” said Stephen Waldis, Synchronoss’ CEO.
      “This acquisition marks another major step in the transformation of
      Synchronoss to significantly expand the scale and scope of the
      company’s enterprise initiatives and strong carrier relationships in
      attacking this multi-billion dollar market opportunity. Ron brings
      significant leadership experience and a history of successfully
      integrating companies into a single portfolio. I intend to stay active in
      the company, driving growth opportunities and continued
      developments on new product innovation. I am excited to be working
      closely with Ron to bring Synchronoss into its next chapter of growth.”
      “Our board of directors unanimously concluded that Synchronoss is the
      ideal strategic partner for Intralinks and also gives our employees and

                                        – 61 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 62 of 149 PageID: 62




        customers the opportunity to leverage Synchronoss’ deep relationships
        across the carrier space, cloud expertise, and strong partnerships in the
        financial services vertical,” said Ron Hovsepian, CEO of Intralinks.
        “Together with Synchronoss, we believe we can deploy enhanced
        enterprise and mobile solutions to our customers while opening up new
        enterprise distribution channels across the world.”

        138. The December 6 Press Release also disclosed that Synchronoss would

divest 70% of its Activation Business to Sequential for a total purchase price of

$146 million. As part of this transaction, Synchronoss retained a 30% ownership

interest in the Activation Business, a stake that could be reduced during the course

of 2017.

        139. Taking into account the divestiture of the Activation Business and the

Intralinks Acquisition, the Individual Defendants caused Synchronoss to provide

2017 revenue guidance of between $810 million and $820 million, with pro forma

EPS of between $2.45 and $2.60 for the combined entity, and further advised that

the Intralinks deal should provide $40 million of combined synergies within the first

year.

        140. On January 5, 2017, the Individual Defendants caused Synchronoss to

file a Current Report on Form 8-K/A discussing, for the first time, several financial

aspects of the $146 million deal with Sequential. According to the Form 8-K/A, the

divestiture of the Company’s Activation Business would initially net Synchronoss

only $17 million in cash, and included an $83 million note receivable. And, as

shown in the pro forma financial statements, Synchronoss would continue to bear

                                         – 62 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 63 of 149 PageID: 63




costs associated with the Activation Business, including cost of sales, corporate

overhead, and stock-based compensation.

      141. On January 5, 2017, the Individual Defendants caused Synchronoss to

file another Current Report on Form 8-K, disclosing further details of the

Company’s arrangement with Sequential. According to the January 5, 2017 8-K,

the transaction was structured as a Joint Venture (“JV”), whereby Synchronoss

contributed certain components of its carrier-activation business and retained a 30%

ownership stake. Sequential, which owns the remaining 70% of the JV, agreed to

finance “the purchase of these assets through cash, a new term loan, and a sellers

note issued by Synchronoss.” In addition, Synchronoss entered into a three-year

TSA with Sequential to support various indirect activities stemming from the JV.

Pursuant to the terms of the TSA, Synchronoss agreed to receive an annual payment

of approximately $32 million.

      142. On January 12, 2017, Sequential announced that it had closed the

transaction to acquire a portion of the activation assets of Synchronoss, and that its

global headquarters would be in Warren, New Jersey.

      143. On February 8, 2017, after the close of the U.S. securities markets, the

Individual Defendants caused Synchronoss to issue a press release announcing the

Company’s financial results for the fourth quarter of 2016 (“Q4 2016”) and fiscal

year 2016. The press release stated, in relevant part:


                                        – 63 –
Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 64 of 149 PageID: 64




  BRIDGEWATER, NJ – February 8, 2017 – Synchronoss
  Technologies, Inc. (NASDAQ: SNCR), the leader in mobile cloud
  innovation for mobile carriers, enterprises, retailers and OEMs around
  the world, today announced financial results for the fourth quarter
  of 2016.
  “Synchronoss has transformed its strategy with the Intralinks
  acquisition and divestiture of its traditional activation business as the
  company now looks to expand the scale and scope of its enterprise
  and cloud initiatives to drive the new SNCR 3.0 vision, said Ronald
  Hovsepian, Chief Executive Officer of Synchronoss.”                 “The
  Synchronoss team is laying the foundation for the next chapter of
  growth,” said Ronald Hovsepian, Chief Executive Officer of
  Synchronoss.

  “It has been an exciting time here at Synchronoss over the past few
  months as we view the acquisition of Intralinks to be a major step
  forward in our enterprise strategy with Ron leading the team to
  successfully integrate both companies into a single portfolio”, said
  Founder and Executive Chairman Stephen Waldis. “I look forward to
  working with Ron during this pivotal time for Synchronoss’ employees,
  customers, and partners around the globe.”

  Financial Highlights for the Fourth Quarter of 2016:

     • Total revenues from continuing operations: $121.7 million
       GAAP compared to $121.2 million in the fourth quarter of 2015.
       $123.9 million non-GAAP compared to $121.8 million in the
       fourth quarter of 2015. Total combined revenue from continuing
       and discontinued operations was $145.6 million. Non-GAAP
       combined total revenue from continuing and discontinued
       operations was $147.8 million.

     • Gross profit from continuing operations: $71.5 million GAAP
       compared to $75.7 million in the fourth quarter of 2015. $78.1
       million non-GAAP compared to $83.4 million in the fourth
       quarter of 2015.

     • Operating (loss) income from continuing operations:
       $(30.4) million GAAP compared to $1.5 million in the fourth


                                   – 64 –
Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 65 of 149 PageID: 65




        quarter of 2015. $13.1 million non-GAAP compared to
        $29.9 million in the fourth quarter of 2015.

     • Net (loss) income attributable to Synchronoss from
       continuing operations: $(22.6) million GAAP compared to
       $(3.2) million in the fourth quarter of 2015. $11.0 million non-
       GAAP compared to $20.0 million in the fourth quarter of 2015.

     • Earnings (loss) per diluted share: $(0.51) GAAP compared to
       $(0.07) in the fourth quarter of 2015. $0.24 non-GAAP
       compared to $0.43 in the fourth quarter of 2015.

     • Operating cash flow: $86.0 million GAAP and non-GAAP
       compared to $63.2 million GAAP and non-GAAP in the fourth
       quarter of 2015.
  Financial Highlights for the Full Year 2016:

     • Total revenues from continuing operations: $476.7 million
       GAAP compared to $428.1 million in 2015. $490.2 million non-
       GAAP compared to $429.4 million in 2015.

     • Gross profit from continuing operations: $282.5 million
       GAAP compared to $272.8 million in 2015. $319.2 million non-
       GAAP compared to $288.0 million in 2015.

     • Operating (loss) income from continuing operations:
       $(71.9) million GAAP compared to $15.1 million in 2015. $82.0
       million non-GAAP compared to $96.2 million in 2015.

     • Net (loss) income from continuing operations attributable to
       Synchronoss: $(55.7) million GAAP compared to $1.3 million
       in 2015. $59.8 million non-GAAP compared to $63.6 million in
       2015.

     • (Loss) earnings per diluted share from continuing
       operations: $(1.28) GAAP compared to $0.03 in 2015.
       $1.28 non-GAAP compared to $1.38 in 2015.

     • Operating cash flow: $142.5 million GAAP compared to
       $139.8 million in 2015. $142.5 million non-GAAP compared to
       $143.4 million in 2015.

                                 – 65 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 66 of 149 PageID: 66




      A reconciliation of GAAP to non-GAAP results has been provided in
      the financial statement tables included in this press release. An
      explanation of these measures is also included below under the heading
      “Non-GAAP Financial Measures.”

      Fourth Quarter and Recent Business Highlights:

         • GAAP Cloud Services revenue from continuing operations
           accounted for $121.7 million in the fourth quarter. Non-GAAP
           Cloud Services revenue from continuing operations accounted
           for $123.9 million in the fourth quarter. This was led by cloud
           deployments at new and existing customers.

         • Completed the acquisition of Intralinks together with the closing
           of the $1.1 billion credit facility.

         • Completed the divestiture of our carrier activation business to
           Sequential Technology International as well as the sale of our
           SpeechCycle and Mirapoint Software activation businesses.

         • Strong progress at international customers in EMEA and APAC
           as they move towards scaling our Messaging and Personal Cloud
           Platforms.

      144. Also on February 8, 2017, the Individual Defendants caused

Synchronoss to hold its Q4 2016 earnings call with analysts and investors. During

the call, Defendant Rosenberger provided financial guidance for Q1 2017, which

included comments regarding Intralinks, stating, in relevant part:

      Now, let me move to guidance for the first quarter and full year 2017
      now, with the Intralinks transaction closed. For 2017 non-GAAP
      revenues are expected to be in the range of $810 million to
      $820 million, unchanged from our initial guidance given on
      December 6 for the combined company. On a normalized basis when
      adjusting for divestitures and the Intralinks acquisition, this would
      imply year-over-year growth of between 13% and 15%.



                                       – 66 –
   Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 67 of 149 PageID: 67




      The revenue mix in our guidance is expected to be roughly 65% of
      revenues derived from our cloud carrier-based business and 35%
      through our cloud enterprise business, which is primarily a
      subscription-based model. While we would like investors to use these
      ranges, the revenue mix and its timing could be impacted by the
      structure of certain large and complex opportunities. For the first
      quarter we expect total revenues of between $173 million and
      $178 million.

      Turning to profitability. We currently expect non-GAAP gross margins
      of between 70% and 71% for the full year 2017. In terms of operating
      profitability, we are slightly widening the range to between 25% and
      27% as we have identified some significant enterprise booking
      opportunities which may require some upfront investments in the first
      half of this year.
      Including the impact from our $900 million debt raised in January with
      a better than expected interest rate, we are maintaining our non-GAAP
      EPS range of between $2.45 and $2.60 per share, assuming a tax rate
      of 30% on a diluted share count of approximately 50 million shares.
      Importantly, we also note that we are proceeding on target around
      realizing the $40 million in annual combined cost synergies first
      outlined when we discussed the deal.
      We expect integration and restructuring charges during the course of
      the year as we continue to execute on our synergy plan and will update
      investors on our next conference call. For the first quarter, we anticipate
      non-GAAP operating margin of between 18% and 20%.
      Non-GAAP EPS is expected to be in the range of $0.39 and $0.43 on a
      diluted share count of approximately 49 million shares, assuming a tax
      rate of 30%. We expect a restructuring charge of between $5 million
      and $10 million in the first quarter.

      145. Also during the February 8, 2017 conference call, analysts asked

Synchronoss’s executives multiple questions about payments Synchronoss expected

to receive from Sequential as part of the divestiture. Defendant Rosenberger

explained as follows:

                                        – 67 –
Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 68 of 149 PageID: 68




  [Q - Tavis C. McCourt:] Then just some details on the Sequential sale.
  Can you give us a sense of the size of the revenues that you will be
  generating from Sequential for providing them services during the
  transition period, and maybe the margins on those revenues and the
  timing of when you would expect them to go away?
  [A - Defendant Rosenberger:] I can give you some information on
  that, Tavis. I think as we went through the transaction we had talked
  about the fact that we were going to provide ongoing services for a
  three-year term to Sequential Technologies. Obviously contractual,
  around $30 million in revenue per year over the next three years
  associated with those services. As far as margins, et cetera, we don’t
  give those details, but it’s clearly consistent with our mix of business.
                               *     *      *

  [Q - Tom Roderick:] Got it. I think I got it. Then I think this may be
  related to your commentary on the ongoing piece, but so I understand
  what that piece is. I know you guys were highlighting in the calculation
  around the financing documents that service agreement, which
  probably is what you are referring to with Sequential.

  But can you talk a little bit more about what that agreement is, how you
  are still supporting them as a partner? And will all of that revenue then
  flow into continuing ops going forward, or is that $32 million annual
  agreement, is that all just thrown into discontinuing ops so we won't
  worry about it?

  [A - Defendant Rosenberger:] That will be part of continuing
  operations. And if you want to think about the services that we provide
  for Sequential, remember the fact that we had software revenues
  associated with some of that activation business in that analytics area.
  And that particular IP was obviously kept by Synchronoss and
  Synchronoss will be providing services around that.

                               *     *      *
  [Q - Samad Samana:] I actually wanted to follow up on the
  $32 million payment. I am curious, when you gave the original
  $520 million of cloud revenue guidance for calendar 2017, did that
  assume the $32 million services agreement? Or how much of this


                                   – 68 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 69 of 149 PageID: 69




      analytics revenue that is now being put into cloud was previously in
      activations?
      I guess I’m trying to bridge the map of guidance didn’t change but there
      is this $32 million payment now that you’re getting. Help me
      understand where that was classified before, or where you thought that
      would be classified into?

      [A - Defendant Rosenberger:] No, this is new analytics revenue, as
      we talked about. Clearly the $32 million is part of a TSA arrangement,
      but it is all around the analytics.

  REASONS THE INDIVIDUAL DEFENDANTS’ STATEMENTS WERE
                  FALSE AND MISLEADING
      146. The above statements, made, or caused to be made, by the Individual

Defendants, were materially false and/or misleading because they misrepresented

and failed to disclose material, adverse facts concerning the Company’s business,

operations, and financial prospects, which were known to the Individual Defendants

or recklessly disregarded by them. Specifically, the Individual Defendants made, or

caused to be made, false and/or misleading statements and/or failed to disclose that:

(i) the Company was engaged in a regular practice of falsifying contracts with

customers and booking these contracts as revenue to meet certain revenue targets;

(ii) Synchronoss’s Activation Business was sold to an existing vendor,

i.e., Sequential, that had previously been owned by several members of

Synchronoss’s senior management, including Defendant Waldis; (iii) Sequential is

owned by Omniglobe, 50% of which is owned by friends and family of Synchronoss;

(iv) the Chairman and current owner of Sequential is a related party with multiple


                                       – 69 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 70 of 149 PageID: 70




ties to Synchronoss and Defendant Waldis; (v) Synchronoss and Sequential had a

prior and existing relationship; (vi) Synchronoss and Sequential entered into a

$9.2 million Licensing Agreement for the sole purpose of artificially inflating

Synchronoss’s financials; (vii) Synchronoss had inadequate corporate accounting

and corporate financial reporting resources; (viii) Synchronoss failed to maintain

effective internal controls over financial reporting; and (ix) as a result of the

foregoing, Synchronoss’s public statements were materially false and misleading

and/or lacked a reasonable basis at all relevant times. As a result of their fraudulent

scheme, the Individual Defendants were able to artificially inflate the Company’s

financials, and its stock price.

           THE TRUTH IS REVEALED AND FALLOUT ENSUES

      147. On February 24, 2017, SIRF issued a report accusing the Company of

hiding from investors key aspects of the Sequential and Intralinks deals. According

to the SIRF Report, Sequential is none other than Omniglobe, a business-process

outsourcer first disclosed as a Synchronoss related-party in February 2006. At the

time, many of Synchronoss’s current and former executives and directors, including

Defendant Waldis, held an ownership stake in Omniglobe. Jaswinder Matharu, who

currently holds a 50% stake in Omniglobe, informed SIRF that 50% of Omniglobe

is currently “owned by friends and family of Synchronoss.”             None of these

ownership interests were disclosed to investors.


                                        – 70 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 71 of 149 PageID: 71




      148. Following the release of the SIRF Report, Synchronoss’s share price

declined.

      149. On February 27, 2017, the Company filed the 2016 10-K, which was

signed by Individual Defendants Waldis, Rosenberger, Hovsepian, Cadogan,

Hopkins, McCormick, and Moore. Therein, Synchronoss disclosed, for the first

time, that on December 22, 2016, it “entered into a non-exclusive perpetual license

agreement with [Sequential], in the amount of $9.2 million, which is included in net

revenues in the statement of income, for the use of the Company’s Analytics

software.” Remarkably, the $9.2 million software license from Sequential was not

mentioned in the Company’s February 8, 2017 earnings conference call with

investors, even after management received multiple questions regarding payments

from Sequential to Synchronoss.

      150. The $9.2 million licensing fee, executed nine days before the end of the

quarter and six days after the Activation Divestiture’s close, provided a significant

boon to the Company’s cloud-segment revenue and profit margin.               Because

Synchronoss posted only $11 million in non-GAAP net income for Q4 2016, the

licensing fee accounted for a vast majority of profits and earnings per share.

      151. In reaction to this disclosure, Synchronoss’s share price declined

$1.80 per share, or 5.9%, from $30.49 per share on Friday, February 24, 2017 to

$28.69 per share on Monday, February 27, 2017.           Synchronoss’s share price


                                        – 71 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 72 of 149 PageID: 72




declined an additional 5.61% on February 28, 2017. The February 27 and 28, 2017

stock price drops wiped out over $158 million in Company market capitalization.

      152. On April 27, 2017, Synchronoss announced that then-CEO,

Defendant Hovsepian, and then-CFO, Defendant Frederick, were leaving the

Company, after assuming their positions just three months and two months prior,

respectively, following the Intralinks Acquisition. Defendant Waldis would once

again take over as CEO of the Company. Synchronoss also warned investors that

Q1 2017 revenue would not meet expectations, disclosing that it expected “total

revenue for the first quarter of 2017 to be $13 million to $14 million less than the

company’s previously announced guidance” and that it expected operating margins

of 8% to 10%, which was also less than previously-announced guidance. The

Company stated that it was “disappointed with [its] Q1 performance in this first

quarter following our acquisition of Intralinks.”

      153. On this news, Synchronoss’s stock price declined $11.33 per share, or

46.02%, from $24.62 per share on Wednesday, April 26, 2017 to $13.29 per share

on Thursday, April 27, 2017—wiping out approximately $525 million in Company

market capitalization.

      154. Analysts swiftly chastised the Company. According to Greenberg,

Synchronoss spent months “pulling out all stops to mask a double-digit decline in

cloud revenue.” Greenberg also noted that Synchronoss’s financials do not add up:


                                        – 72 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 73 of 149 PageID: 73




“[t]his is a company that we believed, since we first started writing about it in

January, that there were plenty of moving parts which just seemed off.” Greenberg

further affirmed: “Any time the CEO and CFO, who has been in the post for less

than 4 months, walks out the door, that’s not a good sign . . . . If you knew nothing

else, that’s all you need to know.”

      155. Likewise, an analyst report, published on April 27, 2017, by

Deutsche Bank, noted that “the stock price being cut nearly in half today is a reaction

to how quickly the SNCR story has soured for investors,” emphasizing “[t]he

relatively short tenure of Ron Hovsepian as CEO, and even shorter one of John

Frederick as CFO” that “clearly caught investors by surprise – this after Karen

Rosenberger abruptly stepped down as CFO on the last earnings call,” as well as the

fact that “[i]f the pre-announced first-quarter shortfall in revenue and margins are

any guide, the rest of the year could be much more modest relative to early guidance

set for both the Enterprise and Cloud segments . . . .”

      156. Then, on June 13, 2017, the Individual Defendants caused Synchronoss

to file a Current Report on Form 8-K with the SEC, therein announcing that the

Company would need to restate its financial statements for fiscal years 2015 and

2016, and that such financial statements should no longer be relied upon by

investors. To that end, the 8-K stated, in relevant part:

      On June 8, 2017, the Audit Committee of the Board of Directors of
      Synchronoss Technologies, Inc. (the “Company”), after consultation

                                        – 73 –
Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 74 of 149 PageID: 74




  with management and discussion with Ernst & Young LLP, the
  Company’s independent registered public accounting firm, concluded
  that the Company’s previously issued financial statements for the fiscal
  years ended December 31, 2016 and 2015 and the respective quarterly
  periods (collectively, the “Relevant Periods”) should be restated and
  should no longer be relied upon.

  As previously reported by the Company, its new Chief Executive
  Officer, Stephen Waldis and new Chief Financial Officer, Lawrence
  Irving, together with its Audit Committee of the Company’s Board of
  Directors and with the assistance of accounting and legal advisors,
  initiated a thorough review of accounting of certain transactions
  conducted in the Relevant Periods. As a result of this review, certain
  errors have been identified in the Relevant Periods concerning revenue
  recognition in connection with certain licensing transactions. The
  Company has determined that revenues from each of the applicable
  transactions should be recognized ratably over the term of the license
  contract or netted as part of the consideration transferred in connection
  with purchase accounting. While the Company has not yet completed
  its accounting review, the Company estimates that the revenue impact
  will be no more than 10% for each of the fiscal years ended December
  31, 2016 and December 31, 2015. In connection with the impact of the
  above errors, the Company also concluded that certain related expenses
  recognized in the Relevant Periods will be reversed.

  The Company has concluded to restate its financial statements for the
  Relevant Periods to correct the above identified accounting errors and
  certain other immaterial prior period errors. The Company does not
  expect the corrections to have an impact on total cash flows for the
  Relevant Periods, to result in any customer refunds or to impact the
  Company’s services to its customers.

  The Company and its advisors are working expeditiously to complete
  this review and the Company intends to file its Form 10-Q for the
  quarter ended March 31, 2017 and restated financial statements for the
  Relevant Periods as soon as practicable.
  The Company has identified a material weakness in internal control
  over financial reporting relating to its revenue recognition process at
  December 31, 2016. It is possible the Company may identify additional
  material weaknesses.

                                   – 74 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 75 of 149 PageID: 75




       157. Following this news, the Company’s stock price continued its tumble,

closing at $11.26 per share on June 14, 2017, a decrease of 7.2% from its price of

$12.13 per share the prior trading day, erasing another $40.34 million in Company

market capitalization.

       158. Once again, analysts were quick to chastise this critical development.

A June 13, 2017 analyst report published by Stephens’s Samad Samana noted that

“having to restate financials going all the way back to 2015 will only make it harder

for SNCR to re-gain credibility with investors since the leadership is largely the

same . . . .”

       159. To make matters worse, on October 12, 2017, via an 8-K filed with the

SEC, the Company announced that it would need to restate its financial statements

for the fiscal year 2014, stating:

       As previously disclosed, Synchronoss Technologies, Inc. (the
       “Company”), together with the Audit Committee of its Board of
       Directors and with the assistance of accounting and legal advisors,
       initiated a thorough review of the accounting for certain transactions
       conducted in the fiscal years ended December 31, 2016 and 2015. The
       Company reported on June 13, 2017 that its previously issued financial
       statements for the fiscal years ended December 31, 2016 and 2015 and
       the respective quarterly periods should be restated and should no longer
       be relied upon.

       As part of the Company’s ongoing internal accounting review, the
       Company has now also identified an error concerning the revenue
       recognition associated with a transaction conducted during 2014.
       Similar to certain transactions previously identified in 2015 and 2016,
       it has been determined that revenue from this 2014 transaction should
       be netted against the consideration transferred in connection with

                                        – 75 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 76 of 149 PageID: 76




      purchase accounting. The identified transaction has no impact on cash
      balances and overall net cash flows for the fiscal year ended December
      31, 2014.

      On October 5, 2017, the Audit Committee of the Board of Directors of
      the Company, after consultation with management and discussion with
      Ernst & Young LLP, the Company’s independent registered public
      accounting firm, concluded to restate the Company’s previously issued
      financial statements for the fiscal year ended December 31, 2014 to
      correct the accounting error and certain other prior period errors.
      Accordingly, the Company’s previously issued financial statements for
      the fiscal year ended December 31, 2014 and the respective quarterly
      periods should no longer be relied upon.
      The Company has not yet completed its accounting review of
      transactions conducted during 2014, and it is possible that additional
      errors might be identified.

      The Company and its advisors are working expeditiously to complete
      this review and the Company intends to file its Quarterly Reports on
      Form 10-Q for the quarters ended March 31, 2017 and June 30, 2017
      and restated financial statements for the fiscal years 2014, 2015 and
      2016 as soon as practicable.

                               LEGAL ACTIONS

      160. Given the Individual Defendants’ misconduct, including falsifying

revenues and concealing material facts related to the Licensing Agreement and the

Activation Sale, the Company has been subjected and forced to defend itself and/or

pay for the defense of certain of the Individual Defendants in the Securities Class

Action, and shareholders apart from Plaintiff have sought to redress the wrongs done

to the Company in shareholder litigation.




                                       – 76 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 77 of 149 PageID: 77




             1.     The Securities Class Action

      161. On May 1, 2017 the Securities Class Action was filed. Securities Class

Action, ECF No. 1. After the Company filed the restatement on July 9, 2018 and

motions practice, plaintiff in the Securities Class Action filed a second amended

complaint (the “SAC”) on August 14, 2019.

      162. The SAC included confidential witnesses accounts from, a total of eight

individuals, to bolster the inference of scienter with respect to the underlying claims

for violations of federal securities laws. Securities Class Action, ECF No. 81.

Thereafter, the defendants in the Securities Class Action filed a motion to dismiss

the SAC. Securities Class Action, ECF No. 84.

      163. The Court denied in part defendants’ motion to dismiss in the Securities

Class Action on May 29, 2020 (see ECF No. 91 in the Securities Class Action),

finding, in relevant part:

      Considering the above confidential witness information collectively,
      the Court finds that the SAC sets forth particularized allegations that
      the Company and, notably, Rosenberger, improperly recognized
      revenue on contracts before they were signed. These particularized
      allegations provide, at the very least, strong circumstantial evidence
      that Rosenberger “knew or, more importantly, should have known that
      [she] was misrepresenting material facts related to the Company,” see
      In re Campbell Soup, 145 F. Supp. 2d at 599, and thus, acted recklessly.
      What is clear from the information provided by the confidential
      witnesses is that Rosenberger knew that revenue had been recognized
      on certain deals, notably the $25 million and $5 million Verizon
      contracts, before the contracts were signed. Moreover, the SAC
      demonstrates that Rosenberger was heavily involved in the revenue
      recognition process. See, e.g., SAC ¶ 395 (setting forth information

                                        – 77 –
Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 78 of 149 PageID: 78




  from CW3 that Rosenberger “‘micromanaged’ the accountants”).
  Moreover, the confidential witnesses all gave similar statements with
  regard to the Company’s practice of requiring a signed contract for
  revenue to be booked, evidencing that such a practice was in place at
  the Company. That the confidential witnesses did not specifically allege
  that Rosenberger knew of that policy does not inhibit an inference of
  scienter—Rosenberger was the CFO of the Company and, previously
  the Controller, and actively participated in discussions regarding
  revenue recognition, and was responsible for approving such decisions.
  Looking to this evidence as a whole, Plaintiff has sufficiently shown
  that Rosenberger “knew or, more importantly, should have known that”
  that revenue was being recognized prematurely. See Novak, 216 F.3d at
  308. Accordingly, I find that scienter can be inferred from the
  confidential witness testimony pertaining to the improper recognition
  of revenue as to Rosenberger.

                               *     *      *
  In sum, Plaintiff has adequately demonstrated on this motion (1) the
  Company had a practice of requiring written signed contracts before
  revenue was recognized, (2) that the Company recognized certain deals
  as completed before the contracts were signed, and (3) that Rosenberger
  was aware that such deals were recognized without a signed contract.
  This is sufficient to allege violations of the GAAP standard in question
  and, further, sufficient grounds from which to infer scienter as to
  Rosenberger.
                               *     *      *
  The Court finds that both these theories now support a stronger
  inference of scienter, as Plaintiff has sufficiently alleged that
  Rosenberger knew that the Company had improperly recognized
  certain revenue without obtaining signed contacts. This allegation of
  knowledge is enough to meet the “more” required for a restatement of
  financial results “to support a strong inference of scienter.” See In re
  Bio-Tech Gen. Corp. Sec. Litig., 380 F. Supp. 2d 574, 588 (D.N.J. 2005)
  (“Although a restatement of financial results is probative of scienter,
  more is needed to support a strong inference of scienter.”). It is
  similarly sufficient for the Court to infer scienter from the size of the
  contracts involved. “[U]nder the core operations doctrine,
  misstatements and omissions made on ‘core matters of central

                                   – 78 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 79 of 149 PageID: 79




      importance’ to the company and its high-level executives gives rise to
      an inference of scienter when taken together with additional allegations
      connecting the executives’ positions to their knowledge.” See In re
      Urban Outfitters, Inc. Sec. Litig., 103 F. Supp. 3d 635, 653–54 (E.D.
      Pa. 2015). The confidential witness allegations with respect to revenue
      recognition demonstrate that Rosenberger knew that the Company had
      improperly recognized revenue on its two biggest accounts—Verizon
      and AT&T. That knowledge is sufficient to support an inference of
      scienter under this theory. . .

      Securities Class Action, ECF No. 91.

             2.    The Demand Futility Action

      164. On December 1, 2017, the operative complaint in the Demand Futility

Action (“Futility Complaint”) was filed, which alleged Defendants Waldis,

McCormick, Moore, Hopkins, and Cadogan breached their fiduciary duties to the

Company by, inter alia, failing to act in a disinterested and independent manner

while approving the Activation Sale, and selling their shares of Synchronoss stock

at inflated prices based upon insider information regarding the terms and conditions

of the Activation sale and the misstated financial results. Demand Futility Action,

ECF No 13.

      165. Subsequently, on March 11, 2019, Defendants Waldis, McCormick,

Moore, Hopkins, and Cadogan filed a motion to dismiss the Futility Complaint.

Demand Futility Action, ECF No. 49.

      166. The Court denied in part defendants’ motion, stating:

      Here, Plaintiff’s claim for breach of the duty of disclosure is premised
      both on material omissions and the dissemination of false

                                       – 79 –
Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 80 of 149 PageID: 80




  information/misstatements. . . In that respect, Plaintiff alleges that
  Defendants deliberately omitted 1) material information that Sequential
  was the entity formerly known as Omniglobe, and Omniglobe’s indirect
  owners had connections to Waldis, and 2) that the Company’s fourth
  quarter 2016 financial results included $9.2 million from the then-
  undisclosed licensing agreement, and that it had “reclassified revenue
  historically derived from Cloud Analytics offering to the Cloud
  category.”

  Plaintiff has adequately alleged that the Directors face a substantial risk
  of liability stemming from their omissions and misleading statements
  regarding the licensing fee, the terms of the Activation Divestiture, and
  Sequential’s ownership. On February 8, 2018, when Synchronoss
  announced its financial results for the fourth quarter of 2016, it stated
  that its revenue forecast for “Cloud Services” came in “right on target”
  at $121.7 million. Compl. ¶67. In early December, during a conference
  call with investors, the Company had forecasted that it anticipated
  Cloud Services revenue between $122 million and $125 million. Id. at
  ¶66-67. At that time, the Company did not mention the licensing
  agreement, or the fact that the $9.2 million from the licensing
  agreement was factored into the revenue for the Cloud Services. Id.
  Ostensibly, absent the licensing revenue, the Company would have
  fallen far short of its initial revenue projection of $122 million to $125
  million. The alleged circumstances support a reasonable inference that
  the Directors omitted the information regarding the licensing
  agreement, in bad faith in order to mislead the shareholders regarding
  the Company’s financial health.

  Furthermore, the Court can reasonably infer that each of the alleged
  omissions was material, and that the shareholders relied on the
  omissions, based on the impact of the disclosures on Synchronoss’
  share price, once the omissions were revealed. Weiss v. Swanson, 948
  A.2d 433, 443 (Del. Ch. 2008). On February 27, 2017, when the
  Company disclosed that the $9.2 million from the licensing agreement
  was factored into the revenue for the Cloud Services during the final
  quarter of 2016, the Company’s share price dropped 6%. Compl. ¶69.

  Plaintiff’s Complaint also alleges that the Directors disseminated false
  information regarding the pricing of the Activation sale, by alleging that
  in their December 6, 2016 Form 8-K, the Company falsely claimed that
  it had sold a 70% interest in STI to Sequential “in return for a cash

                                    – 80 –
   Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 81 of 149 PageID: 81




      payment of $146 million.” However, the Form 10-K filed on December
      22, 2016, revealed that the $146 million figure, which was initially
      announced as the sale price, was the valuation for the entire Activation
      business, rather than the amount that Synchronoss would receive from
      the divestiture of 70% of business. Furthermore, the transaction amount
      was not entirely paid in cash, as initially reported, but rather $17.3
      million cash, plus an $83 million note receivable—a substantial
      deviation from the initial announcement. This type of alleged
      misstatement arguably constitutes the “knowing dissemination of false
      information,” which amounts to a breach of the Directors’ duty of
      disclosure. Accordingly, the Court finds that demand was excused
      because Plaintiff has alleged particularized facts suggesting that the
      Directors were exposed to a substantial risk of liability for breach of the
      duty of loyalty stemming from the Company’s failure to disclose.
   THE INSIDER SELLING DEFENDANTS CAPITALIZED ON THE
COMPANY’S ARTIFICIALLY INFLATED STOCK PRICE BY TRADING
ON MATERIAL, NON-PUBLIC INFORMATION WHILE THE COMPANY
        WAS FORCED TO REPURCHASE ITS OWN SHARES

      A.    The Share Repurchase Program Constituting Corporate Waste
            and Breach of Fiduciary Duties

      167. While the Company’s shares were trading at artificially inflated prices

due to the Individual Defendants’ aforementioned material misrepresentations

and/or omissions, Defendants Waldis, McCormick, Moore, Hopkins, Cadogan, and

Hoffman further propped up Synchronoss’s stock price by causing the Company to

authorize the repurchase of $100 million worth—and execute the repurchase of over

$40 million worth—of Synchronoss common stock using Company (i.e.,

shareholders’) funds.

      168. Indeed, on February 4, 2016, Synchronoss announced that certain of the

Individual Defendants, including Defendants Waldis, McCormick, Moore, Hopkins,


                                        – 81 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 82 of 149 PageID: 82




Cadogan, and Hoffman, had authorized the repurchase of $100 million worth of the

Company’s shares through a repurchase program fueled by the Company’s

purportedly “very strong market position and financial profile.” According to

Defendant Waldis, the Company “expect[s] to deliver an attractive combination of

solid top line growth, strong profit margins and expanding free cash flow. In

addition, we are making important investments in our enterprise business, including

our ventures with Goldman Sachs and Verizon, that we believe will enhance our

long-term growth and profitability profile.”

        169. Immediately thereafter, in connection with this authorization,

Defendants Waldis, McCormick, Moore, Hopkins, Cadogan, and Hoffman caused

Synchronoss to aggressively repurchase its own shares at prices that were artificially

inflated based on the Individual Defendants’ misrepresentations and omissions

alleged herein. Indeed, between March 1, 2016 and June 30, 2016, the Company

was forced to repurchase over $40 million worth of its common stock, at an average

price of nearly $32.00 per share.

        170. The following table represents the Company’s stock repurchase activity

immediately following the repurchase authorization, from March 2016 through June

2016:




                                        – 82 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 83 of 149 PageID: 83




                     March          April          May          June
                                                                            Total
                     2016           2016           2016         2016
Shares
Repurchased          552,500        372,462      297,174       39,835     1,261,971

Average Price
per Share             $30.00        $32.20        $33.75       $35.64       $31.72

Total Aggregate
Cost to Company $16,580,830 $11,993,461 $10,030,973 $1,419,893 $40,025,157


      171. At the time of filing, Synchronoss stock was trading at just $3.02 per

share, resulting in an overpayment by Synchronoss of $36,214,005 million dollars,

or a drop of 90% in the value of the stock certain of the Individual Defendants forced

it to purchase while they were aware of the non-public, adverse, material information

detailed above.

      172. Despite Defendants Waldis, McCormick, Moore, Hopkins, Cadogan,

and Hoffman’s knowledge of the true facts about the Company’s business and

financial prospects, these Defendants nevertheless authorized and executed the

Company’s repurchases of its own stock at artificially inflated prices. These

Defendants’ decisions were not the product of valid business judgment because the

Board knew during the repurchase period that the Company’s stock was significantly

inflated due to the false and misleading statements and omissions set forth in this

Complaint.




                                        – 83 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 84 of 149 PageID: 84




      173. The repurchases falsely signaled to the Company’s shareholders and

the public that the purchase of Synchronoss stock at those prices was the best use of

the Company’s cash, and that purchases of the stock at the market price at that time

represented a good value for the Company. In truth, the Company’s expenditures

on its own stock were so profligate as to constitute corporate waste. The repurchases

were not designed to serve a legitimate corporate interest; rather, they were designed

to help conceal the true facts concerning the Company’s business, operations, and

financial prospects through an inflated stock price.

      B.     Insider Sales Based on Material, Non-Public Information:
             Violating the Insider Selling Defendants’ Fiduciary Duty Not to
             Engage in Insider Trading

      174. Besides concealing key aspects of the Sequential and Intralinks deals

and misrepresenting the financial metrics of the Company’s revenues, the

Company’s share repurchases at the behest of Defendants Waldis, McCormick,

Moore, Hopkins, Cadogan, and Hoffman were also designed to serve another illicit

purpose—namely, to allow certain Defendants to personally profit from their fraud

and other fiduciary breaches by selling their holdings of Synchronoss stock at

bloated prices based on insider information.

      175. During the same time as, and after, Defendants Waldis, McCormick,

Moore, Hopkins, Cadogan, and Hoffman were causing the Company to buy tens of

millions of dollars’ worth of its own stock at inflated prices, those same Defendants,


                                        – 84 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 85 of 149 PageID: 85




and others, were liquidating significant portions of their own personally held

Synchronoss stock.

      176. Indeed, between March 2016 and June 2016, while the Company was

actively repurchasing its own shares at artificially inflated prices (specifically, the

Company was forced to repurchase 1,261,971 of its own shares for a staggering cost

of approximately $40,025,157), Defendants Waldis, Rosenberger, and Hoffman

liquidated 172,266 shares of personally held Synchronoss stock for illicit insider

proceeds of more than $5.6 million.

      177. Moreover, during the period of misconduct, through April 27, 2017

(when the truth was fully revealed regarding the Individual Defendants’ unlawful

conduct), each of the Insider Selling Defendants—including each of the Defendants

who authorized the Company’s share repurchase program—liquidated significant

holdings of Synchronoss stock. Specifically, these Defendants sold more than

2,120,557 shares for proceeds of $78,978,815.

      178. Indeed, these insider sales were specifically timed to coincide with:

(a) the Company’s stock price trading at artificially inflated prices due to the

misrepresentations and omissions alleged herein; and (b) the precise time periods

that these Defendants caused the Company to repurchase over $40 million worth of

its own stock at an average price of $31.72 per share, thereby further inflating the




                                        – 85 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 86 of 149 PageID: 86




Company’s stock price and allowing the Insider Selling Defendants to receive the

highest price possible for their shares.

      179. Aside from their direct knowledge of the misrepresentations and

omissions that caused Synchronoss’s stock price to be inflated in the first place, the

wrongful conduct in causing the repurchases is confirmed by the fact that the share

repurchase program was halted before the Company’s stock price began its sharpest

decline from a high of $49.94 on November 29, 2016, to close at $11.09 on

October 23, 2017.

      180. In sum, because the Company’s share price was artificially inflated due

to the Defendants’ knowing concealment of Synchronoss’s true financial and

operational conditions, the facts surrounding the Activation Sale, and the Licensing

Agreement, the Company’s stock repurchase program, between March 1, 2016 and

June 30, 2016, was irrational, served no legitimate purpose, constituted corporate

waste, and was premised entirely upon fraud, self-dealing, and other unconscionable

conduct. The repurchase program was directly motivated by the Insider Selling

Defendants’ desire to dispose of their personal holdings of Synchronoss stock at high

prices while they still could, and before the artificial inflation therein was removed

by revelation of, inter alia, previously concealed, conduct mentioned herein.

      181. Moreover, because of their roles as directors and/or officers of

Synchronoss, the Insider Selling Defendants either knew, consciously disregarded,


                                           – 86 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 87 of 149 PageID: 87




were reckless and grossly negligent in not knowing, or should have known of

material, adverse, non-public information about the business of Synchronoss,

including, inter alia, that the false and misleading statements and/or omissions

alleged herein caused the price of Synchronoss’s stock to trade at artificially inflated

prices at the same time the Insider Selling Defendants were disposing of millions of

dollars’ worth of Company stock.

      182. The Insider Selling Defendants had a duty not to sell shares while in

possession of material, adverse, non-public information concerning Synchronoss’s

business, finances, and prospects, but they violated this duty.

                DUTIES OF THE INDIVIDUAL DEFENDANTS

      A.     Fiduciary Duties

      183. By reason of their positions as officers, directors, and/or fiduciaries of

Synchronoss, and because of their ability to control the business and corporate

affairs of Synchronoss, the Individual Defendants owed, and owe, the Company and

its shareholders fiduciary obligations of trust, loyalty, good faith, and due care, and

were and are required to use their utmost ability to control and manage Synchronoss

in a fair, just, honest, and equitable manner. The Individual Defendants were, and

are, required to act in furtherance of the best interests of Synchronoss and its

shareholders so as to benefit all shareholders equally, and not in furtherance of their

personal interest or benefit.


                                         – 87 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 88 of 149 PageID: 88




      184. Each director and officer of the Company owed, and owes, to

Synchronoss and its shareholders the fiduciary duty to exercise good faith and

diligence in the administration of the affairs of the Company and in the use and

preservation of its property and assets, and the highest obligations of fair dealing.

      185. The Individual Defendants, because of their positions of control and

authority as directors and/or officers of Synchronoss, were able to, and did, directly

and/or indirectly, exercise control over the wrongful acts complained of herein.

Because of their advisory, executive, managerial, and directorial positions with

Synchronoss, each of the Individual Defendants had knowledge of material, non-

public information regarding the Company. In addition, as officers and/or directors

of a publicly-held company, the Individual Defendants had a duty to promptly

disseminate accurate and truthful information with regard to the Company’s business

practices, operations, and financial prospects so that the market price of the

Company’s stock would be based on truthful and accurate information.

      186. To discharge their duties, the officers and directors of Synchronoss

were required to exercise reasonable and prudent supervision over the management,

policies, practices, and controls of the Company. By virtue of such duties, the

officers and directors of Synchronoss were required to, among other things:




                                        – 88 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 89 of 149 PageID: 89




      (a)    exercise good faith to ensure that the affairs of the Company were

conducted in an efficient, business-like manner so as to make it possible to provide

the highest-quality performance of their business;

      (b)    exercise good faith to ensure that the Company was operated in a

diligent, honest, and prudent manner, and complied with all applicable federal and

state laws, rules, regulations and requirements, and all contractual obligations,

including acting only within the scope of its legal authority; and

      (c)    when put on notice of problems with the Company’s business practices

and operations, exercise good faith in taking appropriate action to correct the

misconduct and prevent its recurrence.

      B.     Audit Committee Duties

      187. In addition to these duties, the members of the Audit Committee owed

specific duties to Synchronoss under the Audit Committee’s Charter. The purpose

of the Audit Committee “shall be to oversee the Company’s accounting practices,

system of internal controls, audit processes, and financial reporting processes.”

      188. Specifically, according to Synchronoss’s Audit Committee Charter,

and as reiterated in the Company’s 2016 and 2017 Proxy Statements, the Audit

Committee’s responsibilities “shall include” the following:

      Processes, Controls and Risk Management
      1.     Reviewing periodically the Company’s financial reporting
             processes and disclosure controls and processes, based on

                                         – 89 –
Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 90 of 149 PageID: 90




        consultation with the Company’s management and independent
        auditors and counsel;
  2.    Reviewing periodically the adequacy and effectiveness of the
        Company’s internal control policies and procedures, including,
        to the extent applicable, the responsibilities, budget, staffing and
        effectiveness of the Company’s internal audit function, based on
        consultation with the Company’s management and independent
        auditors;

  3.    Reviewing the reports prepared by management, and attested to
        by the Company’s independent auditors, assessing the adequacy
        and effectiveness of the Company’s internal controls and
        procedures, prior to the inclusion of such reports in the
        Company’s periodic filings as required under the rules of the
        SEC;
  4.    Reviewing and discussing, based on periodic consultations with
        the Company’s management and independent auditors, (i) the
        guidelines and policies governing the process by which
        management and other persons responsible for risk management
        assess and manage the Company’s exposure to risks, including
        risks arising from major legislative and regulatory developments,
        contingent liabilities, significant business risks and financial
        disclosure and compliance risks and (ii) the adequacy and
        effectiveness of the Company’s overall risk control environment
        and the steps taken by the Company’s management to monitor
        and control risk exposure in such environment.
  Independent Auditors

  5.    Appointing, approving the compensation of and overseeing the
        work of the Company’s independent auditors; in this regard, the
        Committee shall have the sole authority to approve the hiring and
        firing of the independent auditors and the independent auditors
        shall report directly to the Committee;

  6.    Pre-approving audit and permissible non-audit services provided
        to the Company by the independent auditors (or subsequently
        approving non-audit services in those circumstances where a
        subsequent approval is permissible);

                                   – 90 –
Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 91 of 149 PageID: 91




  7.    Discussing with the Company’s independent auditors their
        annual audit plan, including the scope of audit activities and all
        critical accounting policies and practices to be used, and any
        other matters required to be discussed by Statement on
        Accounting Standard No. 61, as it may be modified or
        supplemented;

  8.    Reviewing quarterly with management, the Company’s
        independent auditors and, to the extent applicable, the internal
        auditors (or other persons responsible for the Company’s internal
        audit function):

        •     The results of the annual audit of the Company and the
              independent auditors’ procedures with respect to interim
              periods, including any significant findings, comments or
              recommendations of the independent auditors and, to the
              extent applicable, internal auditors (or other persons
              responsible for evaluating the Company’s compliance
              with internal controls) together with management’s
              responses thereto; and

        •     Any significant changes in the Company’s accounting
              principles or the methods of applying the Company’s
              accounting principles;

  9.    Reviewing and discussing reports from the independent auditors
        on:

        •     All critical accounting policies and practices used by the
              Company;

        •     Alternative accounting treatments within generally
              accepted accounting principles related to material items
              that have been discussed with management, including the
              ramifications of the use of the alternative treatments; and

        •     Other material written communications between the
              independent auditors and management;
  10.   Reviewing with the Company’s independent auditors their
        judgments as to the quality, not just the acceptability, of the


                                  – 91 –
Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 92 of 149 PageID: 92




        Company’s accounting principles and such matters as are
        required to be discussed with the Committee under generally
        accepted auditing standards;

  11.   Obtaining and reviewing at least annually a report by the
        Company’s independent auditors describing:

        •     The independent       auditors’   internal   quality-control
              procedures; and

        •     Any material issues raised by the most recent internal
              quality-control review, or peer review, of the independent
              auditors, or by any inquiry or investigation by any
              governmental or professional authority, within the
              preceding five years, respecting one or more independent
              audits carried out by the independent auditors, and any
              steps taken to deal with any such issues;

  12.   Obtaining and reviewing at least annually a formal written
        statement by the Company’s independent auditors delineating all
        relationships between the auditor and the Company, consistent
        with Independent Standards Board Standard No. 1, as it may be
        modified or supplemented, and reviewing and discussing with
        the auditors any disclosed relationships or services that may
        impact the objectivity and independence of the auditors; in this
        regard, the Committee shall take appropriate action, if necessary,
        to ensure the independence of the auditors;
  13.   Reviewing periodically with the independent auditors any
        problems or difficulties encountered by the independent auditors
        in the course of any audit work, including management’s
        response thereto, any restrictions on the scope of the independent
        auditor’s activities or on access to requested information, and any
        significant disagreements with management;

  SEC Reports and Other Disclosure

  14.   Reviewing with:

        •     Management and the Company’s independent auditors,
              before release, the audited financial statements and
              unaudited interim financial statements; and

                                   – 92 –
Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 93 of 149 PageID: 93




        •     Management and the Company’s independent auditors,
              before release, the Company’s earnings announcements or
              financial releases and Management’s Discussion and
              Analysis (MD&A) in the Company’s annual report on
              Form 10-K and quarterly reports on Form 10-Q;

  15.   Directing the Company’s independent auditors to review, before
        filing with the SEC, the Company’s interim financial statements
        included in quarterly reports on Form 10-Q, using professional
        standards and procedures for conducting such reviews;
  16.   Overseeing compliance with the disclosure requirements of the
        SEC, including disclosure of information regarding auditors’
        services and audit committee members, member qualifications
        and activities;
  Other Responsibilities and Authority

  17.   Establishing procedures for the receipt, retention and treatment
        of complaints received by the Company regarding accounting,
        internal accounting controls or auditing matters, and the
        confidential, anonymous submission by employees of the
        Company of concerns regarding questionable accounting or
        auditing matters;

  18.   Reviewing and approving all related party transactions in
        accordance with the applicable rules of Nasdaq;
  19.   Reviewing, approving and monitoring the Company’s code of
        ethics for the Chief Executive Officer and senior financial
        officers in accordance with the applicable rules of Nasdaq and
        the SEC;
  20.   Establishing hiring policies regarding employment of
        employees, or former employees, of the Company’s independent
        auditors in accordance with the applicable rules of Nasdaq and
        the SEC;

  21.   Reviewing the Committee’s own charter, structure, processes
        and membership requirements, at least on an annual basis;



                                  – 93 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 94 of 149 PageID: 94




      22.      Preparing and periodically updating an annual calendar and
               checklist for the Committee’s responsibilities and authority; and
      23.      Performing such other duties as may be requested by the Board.

      189. Additionally, per the Audit Committee Charter, to fulfill its

responsibilities:

            • The Committee shall prepare all reports required to be included
              in the Company’s filings with the SEC, pursuant to and in
              accordance with applicable rules of the SEC.

            • The Committee also shall report regularly to the full Board,
              including with respect to any issues that arise with respect to the
              quality or integrity of the Company’s financial statements, the
              effectiveness of the Company’s internal controls or disclosure
              controls, the performance and independence of the Company’s
              independent auditors, or any other issue that the Committee
              believes should be brought to the attention of the full Board.

      190. Upon information and belief, the Company maintained an

Audit Committee Charter that imposed the same, or substantially and materially the

same or similar, duties on the members of the Audit Committee as those set forth

above.

      C.       Compensation Committee Duties

      191. Additionally, the members of the Compensation Committee—to wit,

Defendants Cadogan, Hopkins, and McCormick—owed specific duties to

Synchronoss under the Compensation Committee Charter to, among other things,

“discharge certain responsibilities of the Board relating to executive compensation

policies and programs, including developing the Company’s general compensation


                                          – 94 –
   Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 95 of 149 PageID: 95




philosophy, providing oversight of the implementation of the compensation policies

and benefit plans, administering the Company’s various equity compensation plans

and programs including the issuance of equity awards, and to make

recommendations to the Board regarding its remaining responsibilities relating to

executive compensation.”

      192. Specifically, according to Synchronoss’s Compensation Committee

Charter, and as reiterated in the Company’s 2016 and 2017 Proxy Statements, the

Compensation Committee’s responsibilities “shall include” the following:

      1.    Reviewing annually and approving              the   Company’s
            compensation strategy and philosophy;

      2.    Reviewing annually and approving corporate goals and
            objectives relevant to executive compensation and evaluating
            performance in light of those goals;

      3.    Reviewing and approving the corporate objectives that pertain to
            the determination of the compensation of the Company’s Chief
            Executive Officer (the “CEO”);
      4.    Evaluating the CEO’s performance;
      5.    Determining the CEO’s salary and contingent compensation,
            based on evaluating his or her performance and other relevant
            criteria as determined by the Committee;

      6.    In consultation with the CEO, determining the salaries and
            contingent compensation of the other individuals who are
            deemed to be “officers” of the Company under Rule 16a-1(f) of
            the SEC (the “Executive Officers”), including establishing
            incentive compensation plans for such individuals, establishing
            targets and incentive awards under such plans and making any
            determinations required to be made by the Board or a committee
            of the Board under such plans;

                                      – 95 –
Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 96 of 149 PageID: 96




  7.    Making recommendations to the Board regarding compensation
        for non-employee members of the Board, including, but not
        limited to the following elements: retainers, meeting and
        committee fees, committee chair fees, and equity compensation;

  8.    Recommending the adoption or amendment of equity and cash
        incentive plans for Board approval, and recommending
        amendments to such plans for Board approval (including
        changes in the number of shares reserved for issuance
        thereunder);

  9.    Administering the Company’s equity plans, granting stock
        option, restricted stock and other equity awards and approving
        modifications of such awards, provided that the Board may
        delegate to another committee of the Board, or, if permitted
        under applicable law, regulations or rules, to Company officers,
        the concurrent authority to make such awards to individuals other
        than Executive Officers and Board members on such terms and
        conditions as the Committee may specify;

  10.   Overseeing the administration of other material employee benefit
        plans of the Company, including the Company’s 401(k) plan;

  11.   Reviewing and approving policies and procedures relating to the
        perquisites and expense accounts of the Company’s Executive
        Officers;

  12.   When and as required by SEC rules, reviewing and discussing
        with management the Compensation Discussion & Analysis
        (“CD&A”) required to be included in the Company’s proxy
        statement and annual report on Form 10-K under applicable SEC
        rules; determining on the basis of such process whether to
        recommend to the Board that the CD&A be included in such
        filings; and furnishing an annual report on executive
        compensation for publication in the Company’s proxy statement;
  13.   Conducting a review of Executive Officer succession planning,
        as necessary, reporting its findings and recommendations to the
        Board, and working with the Board in evaluating potential
        successors to Executive Officer positions;



                                  – 96 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 97 of 149 PageID: 97




      14.    Making recommendations to the Board regarding amendments to
             this Charter;
      15.    Oversee the Company’s submission to, and consider the results
             of, stockholder votes of matters relating to compensation,
             including advisory votes on executive compensation and the
             frequency of such votes, incentive and other compensation plans,
             and amendments to such plans; [and]
      16.    Overseeing the Company’s compliance with SEC rules and
             regulations and Nasdaq listing standards regarding stockholder
             approval of certain compensation matters.

      193. Upon information and belief, the Company maintained a Compensation

Committee Charter that imposed the same, or substantially and materially the same

or similar, duties on the members of the Compensation Committee as those set forth

above.

      D.     Duties Pursuant to the Company’s Code of Business Conduct

      194. The Individual Defendants, as officers and/or directors of Synchronoss,

were also bound by the Company’s Code of Business Conduct (the “Code”) which,

according to the Code, “sets out basic principles to guide all directors, officers and

employees of Synchronoss Technologies, Inc.” who “must conduct themselves” in

accordance with the Code “and seek to avoid even the appearance of improper

behavior.”

      195. According to the Code, its purpose is to deter wrongdoing and promote

the following:




                                        – 97 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 98 of 149 PageID: 98




      •     Honest and ethical conduct, including the ethical handling of
            actual or apparent conflicts of interest between personal and
            professional relationships;

      •     Full, fair, accurate, timely and understandable disclosure in
            reports and documents that Synchronoss files with, or submits to,
            the Securities and Exchange Commission (the “SEC”) and in
            other public communications made by Synchronoss;

      •     Compliance with applicable governmental laws, rules and
            regulations;

      •     The prompt internal reporting to an appropriate person or persons
            identified in the Code of violations of the Code; and

      •     Accountability for adherence to the Code.
      196. With respect to compliance with applicable laws, rules, and regulations,

the Code states:

      Obeying the law is the foundation on which Synchronoss’ ethical
      standards are built. You must comply with applicable laws, rules and
      regulations. Although you are not expected to know the details of these
      laws, it is important to know enough to determine when to seek advice
      from managers or other appropriate personnel.

      197. With respect to conflicts of interest, the Code provides:

      A “conflict of interest” exists when a person’s private interests interfere
      or conflict in any way with the interests of Synchronoss. Examples of
      when a conflict of interest may arise include, but are not limited to:

      •     When a director, officer or employee takes actions or has
            interests that may make it difficult to perform his or her work
            objectively and effectively.

      •     When a director, officer or employee, or a member of his or her
            family, receives improper personal benefits as a result of his or
            her position with Synchronoss.



                                        – 98 –
Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 99 of 149 PageID: 99




  •     Almost always, when an employee works simultaneously for a
        competitor or, except on our behalf, a customer or supplier. You
        are not allowed to work for a competitor in any capacity.

  •     When a director, officer or employee serves as a director of any
        company that competes with Synchronoss.

  •     When a director, officer or employee invests in a customer,
        supplier, developer or competitor of Synchronoss. In deciding
        whether to make such an investment, you should consider the
        size and nature of the investment, your ability to influence
        decisions of Synchronoss or of the other company, your access
        to confidential information of Synchronoss or of the other
        company, and the nature of the relationship between
        Synchronoss and the other company.

  •     When a director, officer or employee conducts Synchronoss
        business with a relative or significant other, or with a business
        with which a relative or significant other is associated in any
        significant role. Relatives include spouse, sister, brother,
        daughter, son, mother, father, grandparents, aunts, uncles, nieces,
        nephews, cousins, step relationships and in-laws. Significant
        others include persons living in a spousal or familial fashion
        (including same sex) with an employee.

  198. With respect to public disclosure of information, the Code states:

  The federal securities laws require Synchronoss to disclose certain
  information in various reports that the Company must file with or
  submit to the SEC. In addition, from time to time, Synchronoss makes
  other public communications, such as issuing press releases.

  Synchronoss expects all directors, officers and employees who are
  involved in the preparation of SEC reports or other public documents
  to ensure that the information disclosed in those documents is full, fair,
  accurate, timely and understandable.

  To the extent that you reasonably believe that questionable accounting
  or auditing conduct or practices have occurred or are occurring, you
  should report those concerns to Synchronoss’ Chief Financial Officer
  or in compliance with Company’s Whistleblower policy.

                                    – 99 –
Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 100 of 149 PageID: 100




   199. With respect to insider trading, the Code provides:

   You are not permitted to use or share confidential information for stock
   trading purposes or for any other purpose, except the conduct of our
   business. All non-public information about Synchronoss should be
   considered confidential information. To use material non-public
   information for personal financial benefit or to “tip” others who might
   make an investment decision on the basis of this information is not only
   unethical, but also illegal, and could result in criminal prosecution in
   addition to the termination of your employment. In order to assist with
   compliance with laws against insider trading, the Company has adopted
   an Insider Trading Policy. A copy of this policy, which has been
   distributed to every employee, is available on the Company’s internal
   website. If you have any questions, please consult Synchronoss’ Chief
   Financial Officer.

   200. With respect to corporate opportunities, the Code states:

   You are prohibited from taking for yourself opportunities that are
   discovered through the use of corporate property, information or
   position without the informed prior consent of the Board. You may not
   use corporate property or information obtained through your position
   with Synchronoss for improper personal gain, and you may not compete
   with Synchronoss directly or indirectly. Furthermore, you owe a duty
   to Synchronoss to advance its legitimate interests when such an
   opportunity arises.
   201. With respect to competition and fair dealing, the Code provides:

   Synchronoss seeks to outperform its competition fairly and honestly.
   Stealing proprietary information, possessing trade secret information
   that was obtained without the owner’s consent, or inducing such
   disclosures by past or present employees of other companies is
   prohibited. You should endeavor to respect the rights of and deal fairly
   with Synchronoss’ customers, suppliers, competitors and employees.




                                   – 100 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 101 of 149 PageID: 101




      202. With respect to protection and proper use of Synchronoss assets, the

Code states:

      You should endeavor to protect Synchronoss’ assets and ensure their
      efficient use. Any suspected incident of fraud or theft should
      immediately be reported for investigation. Synchronoss equipment
      should not be used for non-Synchronoss business, though limited
      incidental personal use is permitted.

      Your obligation to protect Synchronoss’ assets includes protecting its
      proprietary information. Proprietary information includes intellectual
      property such as trade secrets, patents, trademarks and copyrights, as
      well as business, marketing and service plans, engineering and
      manufacturing ideas, designs, databases, records, salary information
      and any unpublished financial data and reports. Unauthorized use or
      distribution of such information would violate Synchronoss policy and
      could also be illegal and result in civil or even criminal penalties.

      203. Upon information and belief, the Company maintained a version of the

Code that imposed the same, or substantially and materially the same or similar,

duties on, among others, the Individual Defendants, as those set forth above.

      E.       Control, Access, and Authority

      204. The Individual Defendants, because of their positions of control and

authority as directors and/or officers of Synchronoss, were able to, and did, directly

and/or indirectly, exercise control over the wrongful acts complained of herein, as

well as the contents of the various public statements issued by Synchronoss.

      205. Because of their advisory, executive, managerial, and directorial

positions with Synchronoss, each of the Individual Defendants had access to




                                       – 101 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 102 of 149 PageID: 102




adverse, non-public information about the financial condition, operations, and

improper representations of Synchronoss.

         206. At all times relevant hereto, each of the Individual Defendants was the

agent of each of the other Individual Defendants and of Synchronoss, and was at all

times acting within the course and scope of such agency.

         F.     Reasonable and Prudent Supervision

         207. To discharge their duties, the officers and directors of Synchronoss

were required to exercise reasonable and prudent supervision over the management,

policies, practices, and controls of the financial affairs of the Company. By virtue

of such duties, the officers and directors of Synchronoss were required to, among

other things:

         (a)    ensure that the Company complied with its legal obligations and

requirements, including acting only within the scope of its legal authority and

disseminating truthful and accurate statements to the investing public;

         (b)    conduct the affairs of the Company in an efficient, business-like manner

so as to make it possible to provide the highest-quality performance of its business,

to avoid wasting the Company’s assets, and to maximize the value of the Company’s

stock;

         (c)    properly and accurately guide shareholders and analysts as to the true

business practices, operations, and financial prospects of the Company at any given


                                          – 102 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 103 of 149 PageID: 103




time, including making accurate statements about the Company’s business practices,

operations, and financial prospects, as well as its internal controls;

      (d)    remain informed as to how Synchronoss conducted its operations, and,

upon receipt of notice or information of imprudent or unsound conditions or

practices, make reasonable inquiry in connection therewith and take steps to correct

such conditions or practices, and make such disclosures as necessary to comply with

securities laws;

      (e)    refrain from trading on material, adverse, non-public information; and

      (f)    ensure that Synchronoss was operated in a diligent, honest, and prudent

manner in compliance with all applicable laws, rules, and regulations.

                             BREACHES OF DUTIES

      208. The conduct of the Individual Defendants complained of herein

involves knowing and culpable violations of their obligations as officers and/or

directors of Synchronoss, the absence of good faith on their part, and a reckless

disregard for their duties to the Company and its shareholders, which the Individual

Defendants were aware, or should have been aware, posed a risk of serious injury to

the Company.

      209. The Individual Defendants breached their duties of loyalty and good

faith by allowing the other Individual Defendants to deceive, or by themselves

deceiving, the investing public and artificially inflating and maintaining the market


                                        – 103 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 104 of 149 PageID: 104




price of Synchronoss’s securities by making untrue statements and omissions about

Synchronoss’s business and financial prospects, by engaging in and concealing

deceitful business practices, by wasting corporate assets through the authorization

and execution of the repurchase program, and by engaging in unlawful insider sales.

      210. The Individual Defendants also violated, or failed to prevent others

from violating, federal securities laws and their fiduciary duties, which have resulted

in, and exposed the Company to, the Securities Class Action and the Demand Futility

Action As a result of these and other breaches of fiduciary duties, Synchronoss has

expended, and will continue to expend, significant sums of money.

      211. Thus, the Individual Defendants, because of their positions of control

and authority as officers and/or directors of Synchronoss, were able to, and did,

directly and/or indirectly, exercise control over the wrongful acts complained of

herein, as well as the contents of the various public statements issued by the

Company, which resulted in substantial harm to Synchronoss.

      212. Specifically, members of the Audit Committee breached their fiduciary

duties of good faith and loyalty by, inter alia, failing to implement sufficient internal

controls and procedures, and/or recklessly and indifferently failing to follow internal

controls and procedures to ensure the accuracy of the Company’s public statements.

Because of this failure, the Company issued false and misleading statements

concerning the Company’s business practices, operations, and financial prospects.


                                         – 104 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 105 of 149 PageID: 105




      213. Specifically, members of the Compensation Committee breached their

fiduciary duties of good faith and loyalty by, inter alia, recommending and/or

approving unjust compensation and incentive packages for the Individual

Defendants which disincentivized them from identifying, addressing, and reporting

problems to investors as they were encountered, as well as by authorizing excessive

payments for the high-level executive departures of Defendants Rosenberger,

Frederick, and Hovsepian, who collectively received over $7.9 million in

compensation as they departed.

 CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

      214. In committing the wrongful acts alleged herein, the Individual

Defendants have pursued, or joined in the pursuit of, a common course of conduct,

and have acted in concert with, and conspired with, one another in furtherance of

their wrongdoing. The Individual Defendants further aided and abetted and/or

assisted each other in breaching their respective duties.

      215. During all times relevant hereto, the Individual Defendants collectively,

and individually, initiated a course of conduct that was designed to mislead

shareholders into believing that the Company’s business and financial prospects

were better than they actually were. In furtherance of this plan, conspiracy, and

course of conduct, the Individual Defendants collectively, and individually, took the

actions set forth herein.


                                        – 105 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 106 of 149 PageID: 106




      216. The purpose and effect of the Individual Defendants’ conspiracy,

common enterprise, and/or common course of conduct was, among other things, to:

(a) disguise the Individual Defendants’ violations of law, including breaches of

fiduciary duties and unjust enrichment; and (b) disguise and misrepresent the

Company’s actual business and financial prospects.

      217. The Individual Defendants accomplished their conspiracy, common

enterprise, and/or common course of conduct by causing the Company to

purposefully, recklessly, or negligently release improper statements. Because the

actions described herein occurred under the authority of the Board, each of the

Individual Defendants was a direct, necessary, and substantial participant in the

conspiracy, common enterprise, and/or common course of conduct complained of

herein.

      218. Each of the Individual Defendants aided and abetted and rendered

substantial assistance in the wrongs complained of herein. In taking such actions,

each Individual Defendant acted with knowledge of the primary wrongdoing,

substantially assisted the accomplishment of that wrongdoing, and was aware of his

or her overall contribution to and furtherance of the wrongdoing.

                       DAMAGES TO SYNCHRONOSS

      219. As a result of the Individual Defendants’ wrongful conduct,

Synchronoss conducted its affairs in evident violation of federal and state laws and


                                      – 106 –
   Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 107 of 149 PageID: 107




regulations.    In addition, the Company was caused to disseminate false and

misleading statements, and to omit material information to make such statements not

false and misleading when made. This misconduct has devastated Synchronoss’s

credibility. Further, Synchronoss is the subject of the Securities Class Action.

Synchronoss has been, and will continue to be, severely damaged and injured by the

Individual Defendants’ misconduct.

       220. As a direct and proximate result of the Individual Defendants’ actions

as alleged above, Synchronoss’s market capitalization has been substantially

damaged, having lost over $2.1 billion in value as a result of the conduct described

herein.

       221. Further, as a direct and proximate result of the Individual Defendants’

conduct, Synchronoss has expended, and will continue to expend, significant sums

of money. Such expenditures include, without limitation:

       (a)     costs incurred in investigating and defending Synchronoss and certain

officers in the Securities Class Action, plus potentially tens of millions of dollars in

settlement or to satisfy an adverse judgment;

       (b)     costs incurred from compensation and benefits paid to the Individual

Defendants, which compensation was based, at least in part, on Synchronoss’s

artificially inflated stock price;




                                        – 107 –
   Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 108 of 149 PageID: 108




       (c)    costs associated with high-level executive departures, including the

costs associated with the departure of Defendant Rosenberger, the Executive Vice

President, CFO, and Treasurer, Defendant Frederick, who assumed Rosenberger’s

position as CFO upon her departure, and former CEO, Defendant Ronald Hovsepian

(who had only been with Synchronoss for three months). Collectively, these

Defendants alone received over $7.9 million in compensation as they departed;

       (d)    costs associated with the repurchase of more than $40 million in

Company stock at prices that the Individual Defendants knew, or should have

known, were artificially inflated due to their false and misleading statements and/or

omissions, and which is currently worth just $14.73 million;

       (e)    costs incurred from the misappropriation of Company information by

the Insider Selling Defendants for the purpose of selling Synchronoss common stock

at artificially inflated prices;

       (f)    costs incurred in connection with the Company’s restatements of its

financials;

       (g)    damages associated with the Activation Sale; and

       (h)    costs incurred from the loss of the Company’s customers’ confidence

in Synchronoss and its products and services.

       222. Moreover, these actions have irreparably damaged Synchronoss’s

corporate image and goodwill. For at least the foreseeable future, Synchronoss will


                                       – 108 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 109 of 149 PageID: 109




suffer from what is known as the “liar’s discount,” a term applied to the stocks of

companies who have been implicated in illegal behavior and have misled the

investing public, such that Synchronoss’s ability to raise equity capital or debt on

favorable terms in the future is now impaired. The Company has also suffered over

$2.1 billion in market capitalization loss as a direct result of the

Individual Defendants’ wrongdoing alleged herein.

                DERIVATIVE AND DEMAND ALLEGATIONS

      223. Plaintiff brings this action derivatively, and in the right and for the

benefit of Synchronoss, to redress injuries suffered, and to be suffered, by

Synchronoss as a direct result of the Individual Defendants’ breaches of fiduciary

duties and other violations of law. Synchronoss is named as a nominal defendant

solely in a derivative capacity.

      224. Plaintiff will adequately and fairly represent the interests of

Synchronoss in enforcing and prosecuting its rights.

      225. Plaintiff is, and has continuously been, a shareholder of Synchronoss at

all relevant times hereto.

      226. As detailed below, the Board wrongfully refused Plaintiff’s pre-suit

Demands, forcing Plaintiff to file this shareholder derivative action, and this

Complaint, on behalf of the Company.




                                       – 109 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 110 of 149 PageID: 110




      227. Given the Board’s wrongful, bad faith, and unreasonable refusal of

Plaintiff’s lawful demand to sufficiently investigate the misconduct, and/or to take

sufficient action to remedy the harms caused to the Company, this shareholder

derivative actions should be permitted to proceed.

      A.     Plaintiff’s Demand Allegations

            i.     The August 6, 2018 Demand

      228. Before filing this derivative action, Plaintiff first served a shareholder

litigation demand on the Board of Synchronoss on August 6, 2018, requesting that

the Board investigate and take legal action to remedy breaches of fiduciary duties

and violations of law by certain current and former directors and executive Officers

of the Company for the misconduct detailed herein, who caused the Company to

suffer damages, including having to defend itself in the Securities Class Action

(previously defined as the “August 6, 2018 Demand”). A true and correct copy of

the August 6, 2018 Demand is attached hereto as Exhibit A.

           ii.     Plaintiff’s Correspondence Following Up on the August 6, 2018
                   Demand

      229. In response to the August 6, 2018 Demand, corporate counsel to

Synchronoss, Mr. Marc Dupre, Esq., of Gunderson Dettmer Stough Villenueve

Franklin & Hachigian, LLP, wrote to Plaintiff’s counsel on September 13, 2018,

confirming the Board’s receipt of the August 6, 2018 Demand and advising that the

Board “[wa]s reviewing the [August 6, 2018] Demand and w[ould] notify [Plaintiff’s

                                      – 110 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 111 of 149 PageID: 111




counsel] of its intended course of action when decided” (the “September 13, 2018

Letter”). A true and correct copy of the September 13, 2018 Letter is attached hereto

as Exhibit B.

      230. Having heard nothing more from the Board for roughly two and a half

months after receiving the September 13, 2018 Letter, on November 21, 2018,

Plaintiff’s counsel wrote to Mr. Dupre to follow up on the status of the Board’s

investigation of the August 6, 2018 Demand, and to raise issue with the complete

lack of substantive information regarding the investigation into the August 6, 2018

Demand received by Plaintiff as of that date (the “November 21, 2018 Letter”).

Specifically, Plaintiff requested that Mr. Dupre provide the following basic

information: (i) the person(s) charged with reviewing the August 6, 2018 Demand

and their position(s) within the Company, or if not affiliated with the Company, their

affiliation; (ii) the date on which such person(s) were commissioned to undertake a

review of the August 6, 2018 Demand; (iii) how those person(s) were selected and

determined to be independent in accordance with Delaware law; (iv) the scope of

any such persons’ mandate and authority in connection with their review the August

6, 2018 Demand. Finally, Plaintiff’s counsel requested that given the gravity of the

allegations in the August 6, 2018 Demand, Mr. Dupre advise as to a timeframe in

which the Board expected to complete its investigation. A true and correct copy of

the November 21, 2018 Letter is attached hereto as Exhibit C.


                                       – 111 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 112 of 149 PageID: 112




      231. Plaintiff’s counsel did not hear further from Mr. Dupre in response to

the November 21, 2018 Letter.

      232. On January 3, 2019, counsel for the Committee, Mr. Kenneth J.

Nachbar, Esq., of Morris, Nichols, Arsht & Tunnell LLP, wrote to Plaintiff’s counsel

purporting to “respon[d] to [Plaintiff’s counsel’s] letter dated November 21, 2018 to

Marc Dupre, Esq.” (the “January 3, 2019 Letter”), but in the January 3, 2019 Letter,

Mr. Nachbar wholly failed to address any of the concerns raised in Plaintiff’s

November 21, 2018 Letter, except to state that the Committee “anticipate[s] a

response during the first half of 2019.” Indeed, Mr. Nachbar’s January 3, 2019

Letter consisted of only one four-sentence-long paragraph advising Plaintiff’s

counsel that the Board had “appointed a Demand Review Committee” to consider

the August 6, 2018 Demand and “to recommend action to the Board” in response

thereto, and that the Committee had hired Mr. Nachbar’s law firm to assist it in its

consideration of the August 6, 2018 Demand. A true and correct copy of the

January 3, 2019 Letter is attached hereto as Exhibit D.

      233. Plaintiff’s counsel responded on January 15, 2019, reiterating

Plaintiff’s prior requests for basic information regarding the Committee’s

investigation of the August 6, 2018 Demand contained in Plaintiff’s counsel’s

November 21, 2018 Letter (the “January 15, 2019 Letter”). A true and correct copy

of the January 15, 2019 Letter is attached hereto as Exhibit E.


                                       – 112 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 113 of 149 PageID: 113




       234. On January 29, 2019, Mr. Nachbar again wrote to Plaintiff’s counsel,

purporting to respond to Plaintiff’s counsel’s January 15, 2019 Letter (the “January

29, 2019 Letter”). But again, Mr. Nachbar utterly failed to respond to Plaintiff’s

requests for basic information regarding the Committee’s investigation, except to

state, for the first time, that “the Board ha[d] appointed a Special Committee of two

directors, who have been determined to be disinterested and independent under

applicable Delaware law,” without identifying the two directors or the process by

which, and on what basis, they were selected and determined to be independent. A

true and correct copy of the January 29, 2019 Letter is attached hereto as Exhibit F.2

       235. Given that nearly all of Plaintiff’s prior inquiries remained

unanswered—and indeed, had been wholly ignored by Mr. Nachbar (and Mr.

Dupre)—Plaintiff’s counsel again wrote to Mr. Nachbar on March 18, 2019,

reiterating Plaintiff’s inquiries first raised in his November 21, 2018 Letter for a

third time (the March 18, 2019 Letter”). Also in the March 18, 2019 Letter,

Plaintiff’s counsel noted that while Plaintiff had issued a litigation demand on the

Board, thereby conceding that a majority of the Board could fairly consider a

demand, that fact “d[id] not necessarily render the Committee,” as commissioned,


2
  In certain of Mr. Nachbar’s correspondence to Plaintiff’s counsel, Mr. Nachbar
refers to the Committee as a “Special Committee,” as is the case with the January
29, 2019 Letter, whereas in other correspondence, such as the letters received by
Plaintiff prior to January 29, 2019, Mr. Nachbar refers to what Plaintiff understands
to be the same committee as a “Demand Review Committee.”

                                       – 113 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 114 of 149 PageID: 114




“disinterested and independent,” and further noted that the Board’s ex-post actions

taken with respect to the August 6, 2018 Demand—for example, choosing not to

empower a committee of fully independent and disinterested directors to review the

August 6, 2018 Demand—could justify treating the Board as not independent. A

true and correct copy of the March 18, 2019 Letter is attached hereto as Exhibit G.

(citing Thorpe v. CERBCO, Inc., 611 A.2d 5, 10 n.5 (Del. Ch. 199) (emphasis

added)).

      236. Mr. Nachbar failed to respond to Plaintiff’s counsel for another roughly

four months.

           iii.    The July 9, 2019 Refusal

      237. Then, on July 9, 2019, Mr. Nachbar wrote to Plaintiff’s counsel,

summarily stating that the Committee comprised of supposedly independent and

disinterested directors, working in conjunction with purportedly independent outside

counsel, had completed its investigation of the August 6, 2018 Demand and

presented its findings and recommendations to the Board not to pursue claims related

to the misconduct alleged in the August 6, 2018 Demand, as such action would

purportedly “not be in the best interests of the Company,” which recommendation

was unanimously adopted by the Board at a meeting held on June 26, 2019 (the

“July 9, 2019 Refusal”).




                                      – 114 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 115 of 149 PageID: 115




       238. Notably, for the first time, Mr. Nachbar addressed Plaintiff’s prior

requests for information regarding the identities of Committee members and their

mandate and scope of authority in investigating the August 6, 2018 Demand, stating:

(i) the Committee was comprised of purportedly independent and disinterested

directors, Cadogan and Rinne; (ii) the “Committee was charged with reviewing,

investigating and providing recommendations to the Board about how the Company

should proceed with respect to the [August 6, 2018 Demand]”; (iii) the “Committee

was given full authority to retain and pay, at the Company’s expense, independent

legal counsel and other advisors as the Committee deemed necessary.”3 Nowhere in

the July 9, 2019 Refusal (or otherwise), however, did Mr. Nachbar advise as to how

or on what basis Cadogan and Rinne were selected and determined to be independent

in accordance with Delaware law, despite Plaintiff’s repeated requests for such

information in his prior correspondence. Rather, Mr. Nachbar merely offered the

conclusory statement that both Committee members were “disinterested and

independent directors.”




3
  This is true despite Mr. Nachbar’s representation to the contrary in the July 9, 2019
Refusal. See Ex. H (falsely indicating Mr. Nachbar had previously provided such
information (when in fact he had not), stating, “[a]s you know from my previous
correspondence dated January 3 and January 29, 2019, the Board appointed a
[Committee] consisting of two disinterested and independent directors, William
Cadogan and Kristin Rinne, to consider to the Demand and to recommend action to
the Board . . . . ”).

                                        – 115 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 116 of 149 PageID: 116




      239. The July 9, 2019 Refusal provided that the Committee’s investigation

included a review of “over 300 public and non-public documents . . . , including

board and audit committee minutes and materials, SEC filings, communications with

NASDAQ, press releases and investor call transcripts, employment agreements,

10b5-1 plans of officers and directors and information related to the Company’s

prior investigation and review of the financial errors,” and that the Committee

“conducted interviews of in-house and outside counsel.”

      240. According to the July 9, 2019 Refusal, based on its purportedly

“extensive” investigation, the Committee found, inter alia: (i) “no member of

management was involved in misconduct and that there was no evidence that either

management or the directors knew that the Company’s financial results were

misstated when they had been disclosed”; (ii) “no evidence the officers or directors

were aware that the financial results were misstated or were in possession or [sic]

adverse material non-public information about the Company”; and (iii) the “Board[]

lack[ed] knowledge that errors in the Company’s financial results had occurred.”

The July 9, 2019 Refusal also described the August 6, 2018 Demand as “factually

inaccurate with respect to the allegations of wrongdoing and lacked merit.”

      241. Despite these proclamations, however, the July 9, 2019 Refusal also

provided that the Company had taken certain actions “to remediate the prior

accounting errors,” including “fir[ing] four non-officer employees for actions related


                                       – 116 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 117 of 149 PageID: 117




to the accounting errors” and retaining a “new CEO and CFO, as well as other

employees with responsibilities related to revenue recognition.” Moreover, the July

9, 2019 Refusal provided that based on its investigation, the Committee had

“recommended that the Board direct the Compensation Committee to review the

Company’s insider trading policies . . . and make any recommendations to the

Board for any revisions that the Compensation Committee deemed appropriate.” A

true and correct copy of the July 9, 2019 Refusal is attached hereto as Exhibit H.

          iv.      Plaintiff’s September 5, 2019 Demand

      242. Following the July 9, 2019 Refusal, on August 14, 2019, the lead

plaintiff in the Securities Class Action filed a Second Amended Class Action

Complaint (the “SAC”), alleging numerous additional violations of law by certain

current and/or former directors and executive Officers at Synchronoss.          See

Securities Class Action, ECF No. 81.

      243. In light of these additional allegations of wrongdoing, on September 5,

2019, Plaintiff’s counsel again wrote to Mr. Nachbar to demand that the Committee

undertake a review of the new allegations in the SAC, in supplementation of his

August 6, 2018 Demand, and to follow up on the Board’s July 9, 2019 Refusal

(previously defined as the “September 5, 2019 Demand”). Specifically, Plaintiff

requested copies of the non-public documents referenced in the July 9, 2019 Refusal

as having been considered by the Committee in connection with its review of the


                                       – 117 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 118 of 149 PageID: 118




August 6, 2018 Demand, as well as any documents and materials reviewed in

connection with the Committee’s supplemental investigation of the allegations in the

September 5, 2019 Demand, and asked that the Board confirm whether it stood by

its July 9, 2019 Refusal following such investigation in light of the new allegations

of serious misconduct in the SAC.4                A true and correct copy of the

September 5, 2019 Demand is attached hereto as Exhibit I.

           v.       Plaintiff’s Continued Correspondence with the Committee
                    Following Up on the September 5, 2019 Demand
       244. On September 26, 2019, Mr. Nachbar wrote to Plaintiff’s counsel,

confirming that the Committee received the September 5, 2019 Demand and that the

Committee “[wa]s investigating the additional allegations set forth [therein] and in

the [SAC] filed in [the Securities Class Action]” (the “September 26, 2019 Letter”).


4
   Plaintiff’s September 5, 2019 Demand does not constitute a second, additional
litigation demand, as counsel for the Committee suggests in the May 28, 2020
Refusal, but rather, the September 5, 2019 Demand supplemented and expanded on
Plaintiff’s August 6, 2018 Demand. Indeed, as noted in the September 5, 2019
Demand, in Plaintiff’s August 6, 2018 Demand, Plaintiff had previously explicitly
stated:
       Any complete and thorough investigation of the wrongdoing must
       include a full investigation of the allegations related to these facts in
       pending litigation, including, without limitation, the Securities Class
       Action and any other operative complaint in any other shareholder
       derivative or securities actions. In the event that any amended
       pleading is filed during the pendency of such actions, any additional
       allegations must also be thoroughly investigated.
See Ex. A (emphasis in original). Thus, the Committee was obligated, pursuant to
the terms of the August 6, 2018 Demand, to investigate all allegations in the SAC.

                                        – 118 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 119 of 149 PageID: 119




In addition, Mr. Nachbar declined outright Plaintiff’s request for copies of the

documents and materials reviewed in connection with the Committee’s

consideration of the Demands, summarily stating, without citing to any legal

authority whatsoever, that “We do not believe that your request for documents in the

penultimate paragraph of your letter is proper, and the request is therefore denied.”

A true and correct copy of the September 26, 2019 Letter is attached hereto as

Exhibit J.

      245. Plaintiff’s counsel responded on December 3, 2019, requesting a

timeframe in which the Committee expected to conclude its investigation of the

additional allegations in the SAC and reiterating Plaintiff’s requests for documents

reviewed in connection with the Committee’s investigation of the Demands (the

“December 3, 2019 Letter”). A true and correct copy of the December 3, 2019 Letter

is attached hereto as Exhibit K.

      246. On December 13, 2019, Mr. Nachbar wrote to Plaintiff’s counsel,

advising that the “Special Committee expects to report to the full Board of

Synchronoss, and therefore expects to have a further report to your client, in the first

quarter of 2020,” and again declining to provide the requested documents and

materials because the “Special Committee d[id] not believe that it is legally required

to provide” such information to Plaintiff (the “December 13, 2019 Letter”). Again,




                                        – 119 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 120 of 149 PageID: 120




Mr. Nachbar failed to provide any legal authority for this contention. A true and

correct copy of the December 13, 2019 Letter is attached hereto as Exhibit L.

      247. As the end of the first quarter of 2020 approached, Plaintiff’s counsel

still had not heard from Mr. Nachbar regarding the status of the Committee’s

investigation, despite Mr. Nachbar’s prior representation in his December 13, 2019

Letter that the Committee “expect[ed] to have a further report to [Plaintiff] in the

first quarter of 2020.”

      248. Accordingly, on March 26, 2019, Plaintiff’s counsel followed up with

Mr. Nachbar, requesting that he advise as to whether the Committee still expected

to conclude its investigation “in the first quarter of 2020,” as previously stated, or if

not, requesting that he advise Plaintiff of the revised timeframe in which the

Committee expected to conclude its investigation of the September 5, 2019 Demand

(the “March 26, 2019 Letter”). Moreover, in the event that the Committee no longer

expected to conclude its investigation by the close of the first quarter of 2020,

Plaintiff’s counsel asked that the Committee enter into an appropriate tolling

agreement to preserve Plaintiff’s claims on behalf of Synchronoss. A true and

correct copy of the March 26, 2019 Letter is attached hereto as Exhibit M.

      249. On April 2, 2020, Mr. Nachbar responded, stating that the Committee

“expects to report to the board of Synchronoss later this month” and “expects to

make a decision concerning [Plaintiff’s] request [that the Committee enter into a


                                         – 120 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 121 of 149 PageID: 121




tolling agreement] early next week” (the “April 2, 2020 Letter”). A true and correct

copy of the April 2, 2020 Letter is attached hereto as Exhibit N.

      250. On April 7, 2020, Mr. Nachbar sent another letter to Plaintiff’s counsel,

advising that “[t]he Committee has determined not to request [a tolling agreement]

at this time, principally because it expects to complete its work by the end of this

month, and it is unaware of any statues of limitations that will expire in the next time

between today and the anticipated completion date” (the “April 7, 2020 Letter”). A

true and correct copy of the April 7, 2020 Letter is attached hereto as Exhibit O.

      251. April came and went without Mr. Nachbar advising as to the outcome

of the Committee’s investigation into the September 5, 2019 Demand, as he had

undertaken to do in his April 2, 2020 Letter.

      252. As such, Plaintiff’s counsel wrote to Mr. Nachbar on May 15, 2020,

inquiring as to the status of the Committee’s investigation, and in the event the

investigation was still not complete, requesting an explanation of the reason(s) for

the delay and a revised timetable in which the Committee expected to complete its

investigation (the “May 15, 2020 Letter”). Finally, in light of the fact that Mr.

Nachbar had failed to advise as to the outcome of the Committee’s investigation by

the end of April 2020, Plaintiff reiterated his request for a tolling agreement. A true

and correct copy of the May 15, 2020 Letter is attached hereto as Exhibit P.




                                        – 121 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 122 of 149 PageID: 122




          vi.      The May 28, 2020 Refusal

      253. On May 28, 2020, Mr. Nachbar responded to Plaintiff’s counsel,

summarily stating that the Committee, consisting of purportedly independent and

disinterested directors with the assistance of purportedly independent outside

counsel, had “considered the matters raised in the [September 5, 2019 Demand]”

and following its investigation, on May 22, 2020, presented its findings and

recommendations to the Board that “it would not be in the best interests of the

Company and its stockholders to pursue any litigation in response to the [September

5, 2019 Demand],” which the Board adopted at the same meeting (the “May 28,

2020 Refusal”). In addition, the May 28, 2020 Refusal incorporated by reference

the July 9, 2019 Refusal in its entirety, serving to confirm the Board’s prior refusal

of the claims alleged in Plaintiff’s August 6, 2018 Demand.

      254. The May 28, 2020 Refusal provided that as part of the Committee’s

investigation, it reviewed certain additional documents and materials and conducted

interviews of certain counsel and employees at Synchronoss.

      255. Based on its purported investigation of the allegations in the SAC, the

Committee found, inter alia: (i) “no member of management was involved in

misconduct or intended to mislead the public and that there was no evidence that

either management or the directors knew that the Company’s financial results were

misstated when they had been disclosed”; (ii) a “lack of any evidence that actual


                                       – 122 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 123 of 149 PageID: 123




expenses were manipulated and that the information in the [September 5, 2019

Demand] was either incorrect or contrary to the evidence discovered during the

investigation”; and (iii) “no evidence the officers were aware that the financial

results were misstated or were in possession of adverse material non-public

information about the Company.” Like the July 9, 2019 Refusal, the May 28, 2020

Refusal also stated the September 5, 2019 Demand “was factually inaccurate with

respect to allegations of wrongdoing and lacked merit.”

      256. While the May 28, 2020 Refusal explicitly claims to have investigated

the allegations in the SAC, the eight (8) confidential witnesses providing first-hand

knowledge in support of those allegations—all of whom are former Synchronoss

employees—were not even identified, much less interviewed, in connection with the

Committee’s investigation. Indeed, apparently recognizing the value of speaking

with these confidential witnesses as part of its consideration of the September 5,

2019 Demand, “the Committee requested that plaintiffs’ counsel in the Securities

Class Action identify the ‘confidential witnesses’ identified in the SAC so that the

Committee could interview those persons, but counsel refused to do so.” Nowhere

does the May 28, 2020 Refusal indicate the Committee made any other attempts to

identify the confidential witnesses whose allegations form the basis of the SAC, or

that they in fact interviewed such persons before refusing the September 5, 2019




                                       – 123 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 124 of 149 PageID: 124




Demand and confirming the July 9, 2019 Refusal. A true and correct copy of the

May 28, 2020 Refusal is attached hereto as Exhibit Q.

      B.    The Board Wrongfully Refused Plaintiff’s Demands

      257. As detailed further below, the Board and the Committee failed to act

independently, in good faith, and within the realm of sound business judgment in

investigating and denying the Demands.

      258. First, the Committee members charged with investigating the Demands

were not in fact disinterested and independent, but rather, were conflicted and

interested directors incapable of impartially reviewing the Demands.

      259. Indeed, Rinne has maintained a fifteen-year-long professional

relationship with Lurie, who is identified as a culpable wrongdoer in both Demands.

Specifically, prior to joining Synchronoss’s Board, Rinne and Lurie served

concurrently as executives at Cingular Wireless for roughly nine years, as the CTO

of Cingular Wireless from approximately 2005 to 2007, and as the President of

National Distribution, AT&T Mobility/Cingular from approximately 2005 to 2008,

respectively. Following the merger of Cingular Wireless and AT&T, the pair then

continued to work concurrently with one another for an additional six years prior to

joining Synchronoss’s Board. From approximately 2007 until 2014, Rinne served

as the Senior Vice President at AT&T, while Lurie was then serving as President of

Other Enterprises at AT&T from approximately 2008 to 2014, before assuming the


                                      – 124 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 125 of 149 PageID: 125




role of President and CEO of AT&T’s Mobility and Consumer Operations in 2014.

Thus, Rinne’s professional relationship with Lurie dating back roughly fifteen years

casts significant doubt as to whether Rinne could impartially investigate the

Demands which implicate Lurie for significant misconduct.5

       260. Cadogen suffers from a similar conflict of interest with Hopkins, who

is also implicated in serious misconduct in both Demands. Specifically, Cadogen

and Hopkins have a longstanding personal relationship owing to their shared alma

mater, the Wharton School of Business and the University of Pennsylvania, where

they each earned their master’s in business administration degrees in 1985 and 1987,

respectively.

       261. In addition, as discussed infra, Cadogan should not have been selected

as a Committee member because the Court previously found based on substantially

similar allegations in the Demand Futility Action that Cadogan (and other Board

members) “face a substantial risk of liability stemming from [his] omissions and

misleading statements regarding the licensing fee, the terms of the Activation

Divestiture, and Sequential’s ownership.” Demand Futility Action, ECF No. 63 at




5
  In addition to Rinne and defendant Lurie, other Synchronoss Board members
previously served at AT&T as high-level employees, including Aquilina and Gyani,
who served as Co-President of AT&T Consumer Services and Member of the
Chairman’s Operating Group for twenty-two years, and President and CEO of
AT&T Wireless Mobility Services for three years, respectively.

                                      – 125 –
     Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 126 of 149 PageID: 126




40. As such, Cadogan was incapable of impartially considering the Demands and

making findings and recommendations with respect to the Demands.

        262. Notably, neither of the Refusals explain how or on what basis Rinne

and Cadogen were selected and determined to be disinterested and independent. Far

from it, the Refusals merely offer the conclusory statement that the Committee

“consist[ed] of two disinterested and independent directors” without providing any

detail regarding, inter alia, who was involved in making the determination that

Cadogen and Rinne were disinterested and independent, what criteria were used to

make that determination, or when that determination was made. See Ex. Q. This,

despite Plaintiff having requested such information on at least three separate

occasions in written correspondence to counsel for the Committee. See Exs. C, E,

G.

        263. Second, the Committee’s investigation was woefully deficient because

it failed to interview relevant persons identified as possessing knowledge of the

misconduct in the Demands. Specifically, despite the fact that both Demands

directed the Committee to investigate the newly added allegations in the SAC in the

Securities Class Action6—including allegations derived from lead plaintiff’s




6
  While the September 5, 2019 Demand first explicitly referred the Committee to the
new allegations in the SAC, the August 6, 2018 Demand also directed the Committee
to investigate those allegations, stating:

                                      – 126 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 127 of 149 PageID: 127




counsel’s interviews of eight confidential witnesses in that action, all of whom are

former Synchronoss employees with first-hand knowledge of the misconduct

detailed in the Demands—the Committee never identified, or even interviewed, any

of those witnesses before refusing the Demands.

      264. This failure to seek out and interview relevant persons with knowledge

of the challenged misconduct in the Demands is particularly egregious given that on

May 29, 2020, when ruling on defendants’ motion to dismiss, this Court credited

those witnesses’ testimony as, in part, the basis for sustaining certain of the claims

in the Securities Class Action—the very same claims here. See Securities Class

Action, ECF No. 91.

      265. Despite this failure, the May 28, 2020 Refusal does, however, implicitly

acknowledge the propriety of interviewing the confidential witnesses in the

Securities Class Action as part of a proper and thorough investigation of the

Demands: “the Committee requested that plaintiffs’ counsel in the Securities Class

Action identify the ‘confidential witnesses’ identified in the SAC so that the




      Any complete and thorough investigation of the wrongdoing must
      include a full investigation of the allegations related to these facts in
      pending litigation, including, without limitation, the Securities Class
      Action and any other operative complaint in any other shareholder
      derivative or securities actions. In the event that any amended
      pleading is filed during the pendency of such actions, any additional
      allegations must also be thoroughly investigated.

                                       – 127 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 128 of 149 PageID: 128




Committee could interview those persons, but counsel refused to do so.” Beyond

this feeble attempt to determine confidential witnesses’ identifies, however, there is

no indication in the May 28, 2020 Refusal (or otherwise) that the Committee

undertook any additional steps to identify and interview those persons with crucial,

first-hand knowledge of the wrongdoing alleged in the Demands. Instead, the

Committee proceeded without this vital information to recommend refusal of the

Demands, which the Board adopted.

      266. Apart from the Committee’s failure to identify and interview the eight

confidential witnesses whose testimony supports the Securities Class Action claims,

the Committee also appears to have inexplicably failed to interview numerous

current and former directors expressly identified in the Demands as responsible for

the wrongdoing, including, but not limited to, Waldis, Lurie, Hovsepian, Frederick,

Garcia, Hopkins, McCormick, and Moore.

      267. Indeed, aside from counsel, the Committee appears to have interviewed

only five individuals—whereas the Demands identified more than nineteen

individuals as having information relevant to the misconduct alleged in the Demands

(eleven culpable wrongdoers and eight confidential witnesses). Those persons

interviewed include the Company’s Corporate Controller, CTO, a former financial

analyst at Synchronoss, Irving, and Rosenberger. And of those five individuals




                                       – 128 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 129 of 149 PageID: 129




interviewed, only three are identified in the Demands as persons with relevant

knowledge of the alleged misconduct.

      268. On their face then, the Refusals conclusively show the Committee

failed to interview witnesses with information material to the allegations in the

Demands. The severely limited scope of the Committee’s investigation thus strongly

suggests that the Refusals were ill-informed and unreasonable and not undertaken in

good faith.

      269. Third, the Refusals omit key details regarding the Committee’s process

and reasoning leading to its conclusions that the Demands “lacked merit” and were

“factually inaccurate.” For example, while the May 28, 2020 Refusal does identify

specific persons interviewed by the Committee (unlike the July 9, 2019 Refusal), it

fails to provide any explanation as to why those persons (and not others) were

selected to be interviewed, such that Plaintiff has no visibility whatsoever into the

Committee’s inexplicable decision to interview, for example, the Company’s

Corporate Controller and CTO, but chose not to interview, inter alia, the eight

confidential witnesses from the Securities Class Action and Defendants Waldis,

Lurie, Hovsepian, Frederick, Garcia, Hopkins, McCormick, and Moore.

      270. Moreover, the Refusals refer to the Committee as having “presented its

findings and recommendations to the Board,” but no Committee reports,




                                       – 129 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 130 of 149 PageID: 130




presentations, or other materials, including witness interview summaries, have been

provided to Plaintiff.

      271. The utter lack of transparency into the Committee’s interview process

strongly suggests the Committee’s investigation, and the Board’s Refusals, were not

reasonable and not conducted in good faith.

      272. Fourth, the Committee’s investigation is deficient due to the

Committee’s failure to review and consider this Court’s November 26, 2019 order

entered during the pendency of the Committee’s investigation and sustaining certain

of plaintiff’s allegations in the Demand Futility Action—allegations which are also

included in Plaintiff’s Demands.

      273. Indeed, there is no mention whatsoever of the Court’s order sustaining

plaintiff’s allegations in the Demand Futility Action. This is particularly concerning

given that, when assessing demand futility on a theory of substantial likelihood of

liability, the Court found:

      Plaintiff has adequately alleged that the Directors face a substantial
      risk of liability stemming from their omissions and misleading
      statements regarding the licensing fee, the terms of the Activation
      Divestiture, and Sequential’s ownership. On February 8, 2018, when
      Synchronoss announced its financial results for the fourth quarter of
      2016, it stated that its revenue forecast for “Cloud Services” came in
      “right on target” at $121.7 million. In early December, during a
      conference call with investors, the Company had forecasted that it
      anticipated Cloud Services revenue between $122 million and $125
      million. At that time, the Company did not mention the Licensing
      Agreement, or the fact that the $9.2 million from the licensing
      agreement was factored into the revenue for the Cloud Services.

                                       – 130 –
    Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 131 of 149 PageID: 131




       Ostensibly, absent the licensing revenue, the Company would have
       fallen far short of its initial revenue projection of $122 million to $125
       million. The alleged circumstances support a reasonable inference
       that the Directors omitted the information regarding the licensing
       agreement, in bad faith in order to mislead the shareholders
       regarding the Company’s financial health.

       See Demand Futility Action, ECF No. 63 at 40 (internal citations
       omitted).

       274. Fifth, Defendants Waldis, Cadogan, and Hopkins are interested

directors, and thus improperly participated in the Board’s vote to adopt the

Committee’s findings and recommendations.

       275. Specifically, Defendants Waldis, Cadogan, and Hopkins voted to adopt

the Committee’s findings and recommendations as to the August 6, 2018 Demand,

as reflected in the July 19, 2019 Refusal, which was incorporated into the May 28,

2020 Refusal in full. Moreover, Defendants Waldis, Cadogan, and Hopkins also

separately voted to adopt the Committee’s findings and recommendations with

respect to the September 5, 2019 Demand, as reflected in the May 28, 2020 Refusal.7

       276. As stated above, however, Defendants Waldis, Cadogan, and Hopkins

have all been found by the Court to “face a substantial risk of liability stemming

from their omissions and misleading statements regarding the licensing fee, the


7
  Plaintiff bases this allegation on the fact that both Refusals allege that “the Board
unanimously accepted the Committee’s recommendations as in the best interests of
the Company and its stockholders,” and at the time of both Refusals, July 9, 2019
and May 28, 2020, respectively, defendants Waldis, Cadogan, and Hopkins were all
sitting Board members. See Exs. H, Q.

                                        – 131 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 132 of 149 PageID: 132




terms of the Activation Divestiture, and Sequential’s ownership” in the Demand

Futility Action. Demand Futility Action, ECF No. 63 at 40. Moreover, the Court

also found that “[t]he alleged circumstances support a reasonable inference that

[Defendants Waldis, Cadogan, and Hopkins, and other former directors] omitted

the information regarding the licensing agreement, in bad faith in order to mislead

the shareholders regarding the Company’s financial health.” Id.

      277. Given the Court’s findings that Defendants Waldis, Cadogan, and

Hopkins “face a substantial risk of liability” from the very allegations at the center

of the Demands, Defendants Waldis, Cadogan, and Hopkins are conflicted and

interested in the outcome of the Demands. As such, Defendants Waldis, Cadogan,

and Hopkins were unable to act impartially with respect to the Demands, including

deciding whether to adopt the Committee’s findings and recommendations with

respect to the Demands, and should have recused themselves from the Board’s vote.

Their failure to do so renders the Refusals wrongful and made in bad faith.

      278. Sixth, further eroding the Committee’s ability to review the Demands

is the fact that on May 29, 2020, this Court considered additional allegations

substantially similar to Plaintiff’s here on defendants’ motion to dismiss in the

Securities Class Action, and found such allegations satisfied even the heightened

pleading standards of Fed. R. Civ. P. 9(b) and the PSLRA. Specifically, the Court

found, inter alia:


                                       – 132 –
Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 133 of 149 PageID: 133




   Considering the above confidential witness information collectively,
   the Court finds that the SAC sets forth particularized allegations that
   the Company and, notably, Rosenberger, improperly recognized
   revenue on contracts before they were signed. These particularized
   allegations provide, at the very least, strong circumstantial evidence
   that Rosenberger knew or, more importantly, should have known that
   [she] was misrepresenting material facts related to the Company, and
   thus, acted recklessly. What is clear from the information provided by
   the confidential witnesses is that Rosenberger knew that revenue had
   been recognized on certain deals, notably the $25 million and $5
   million Verizon contracts, before the contracts were signed.
   Moreover, the SAC demonstrates that Rosenberger was heavily
   involved in the revenue recognition process. Moreover, the confidential
   witnesses all gave similar statements with regard to the Company’s
   practice of requiring a signed contract for revenue to be booked,
   evidencing that such a practice was in place at the Company. That the
   confidential witnesses did not specifically allege that Rosenberger
   knew of that policy does not inhibit an inference of scienter—
   Rosenberger was the CFO of the Company and, previously the
   Controller, and actively participated in discussions regarding revenue
   recognition, and was responsible for approving such decisions.
   Looking to this evidence as a whole, Plaintiff has sufficiently shown
   that Rosenberger knew or, more importantly, should have known that
   that revenue was being recognized prematurely. Accordingly, I find
   that scienter can be inferred from the confidential witness testimony
   pertaining to the improper recognition of revenue as to Rosenberger.

                               *       *     *
   [W]hen considered in conjunction with the confidential witness
   testimony recited above, the Court is satisfied that Plaintiff has
   demonstrated the “more” required for a GAAP violation to support
   an inference of scienter. Despite Defendants’ assertions to the
   contrary, the allegations of the SAC suggest that the Company did
   have a policy of using written contracts and, further, that it required
   signed contracts for revenue to be recognized. Thus, the provisions of
   ASC 985-605-25-16 and -17 applied to the Company. These added
   allegations support a finding of scienter based on the GAAP violation.

                               *     *       *



                                   – 133 –
Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 134 of 149 PageID: 134




   In sum, Plaintiff has adequately demonstrated on this motion (1) the
   Company had a practice of requiring written signed contracts before
   revenue was recognized, (2) that the Company recognized certain
   deals as completed before the contracts were signed, and (3) that
   Rosenberger was aware that such deals were recognized without a
   signed contract. This is sufficient to allege violations of the GAAP
   standard in question and, further, sufficient grounds from which to
   infer scienter as to Rosenberger.

                                 *      *      *
   The Court finds that both these theories now support a stronger
   inference of scienter, as Plaintiff has sufficiently alleged that
   Rosenberger knew that the Company had improperly recognized
   certain revenue without obtaining signed contacts. This allegation of
   knowledge is enough to meet the “more” required for a restatement of
   financial results to support a strong inference of scienter. It is similarly
   sufficient for the Court to infer scienter from the size of the contracts
   involved. . . . The confidential witness allegations with respect to
   revenue recognition demonstrate that Rosenberger knew that the
   Company had improperly recognized revenue on its two biggest
   accounts—Verizon and AT&T. That knowledge is sufficient to
   support an inference of scienter under this theory.

                                 *      *      *
   Taken together, the Court finds that Plaintiff’s allegations with
   respect to Rosenberger are as compelling as any opposing inference
   of nonfraudulent intent. Plaintiff has sufficiently pled that, at a
   minimum, Rosenberger was aware that certain contracts, most
   notably the $25 million and $5 million Verizon contracts, were
   recognized prior to receipt of a signed contract on each deal. Plaintiff
   has further sufficiently alleged that recognition of those deals was in
   violation of Company policy, which required a signed contract for
   deal revenue to be recognized and in violation of GAAP standards.
   This, taken together with the large magnitude of the Restatement and
   the size of the contracts at issue, is sufficient to support a substantial
   inference of scienter as to Rosenberger.

   Securities Class Action, ECF No. 91 at 23-24, 27, 29, 32, 37 (internal
   quotation marks and citations omitted).



                                     – 134 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 135 of 149 PageID: 135




      279. Thus, the very same allegations the Court reviewed and concluded were

sufficiently meritorious to withstand dismissal—even under the heightened pleading

standards imposed by Rule 9(b) and the PSLRA—the Committee inexplicably

reviewed and prejudged as “factually inaccurate” and “lacked merit,” casting

significant doubt on the reasonableness and good faith review conducted by the

Committee and the Board in response to Plaintiff’s Demands.

      280. Seventh, several of the directors who voted to adopt the Committee’s

recommendations and refused one or both of Plaintiff’s Demands also made,

certified, and/or approved the exact false and misleading statements challenged in

Plaintiff’s Demands, or were otherwise implicated in the wrongdoing detailed

therein, including Waldis, Lurie, Cadogen, and Hopkins.       Indeed, by way of

example, Waldis, Cadogan, and Hopkins each signed the materially false and

misleading 2016 10-K, and Waldis is also alleged to have made numerous false and

misleading statements on conference calls with investors.

      281. Additionally, several of the directors participated in unlawful insider

trading by selling millions of dollars of Synchronoss stock based on knowledge of

material, non-public information, including Waldis, Hopkins, and Cadogen.

      282. Eighth, both Refusals fail to weigh the potential recovery from any

lawsuit on the Company’s behalf in reaching the determination not to pursue claims.




                                      – 135 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 136 of 149 PageID: 136




This error is significant, particularly in light of the Court’s recent orders sustaining

both the Securities Class Action and the Demand Futility Action.

                                 *            *             *

      283. The Board has failed in every respect to properly respond to Plaintiff’s

Demands.     The Board failed to commission an independent and disinterested

Committee to meaningfully investigate the claims alleged in the Demands, failed to

engage in a meaningful and transparent investigative process, reached inexplicable

conclusions with respect to the merits of the Demands, particularly in light of this

Court’s orders sustaining substantially similar allegations in the Securities Class

Action and the Demand Futility Action, and failed to undertake an appropriate

investigation in proportion to the scope of the Demands. As such, the Board’s

Refusals of the Demands were improper and directly at odds with the Board’s

fiduciary duties.

      284. The Board’s and the Committee’s actions in response to the Demands

demonstrate that the Board desired to achieve one predetermined result, a refusal of

the Demands. Specifically, the Board abdicated its obligation to investigate the

Demands to two conflicted Committee members the Board knew would recommend

refusal. The conflicted Committee members failed to conduct a bona-fide and

independent investigation into the allegations raised in the Demands, disregarded

the actual merits of the claims set forth in the Demands, and prejudged the merits of


                                        – 136 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 137 of 149 PageID: 137




the claims set forth in the Demands without undertaking a comprehensive and

proportionate investigation given the scope of and allegations in the Demands. The

entire “investigative” process was procedurally deficient and replete with conflicts

of interest. As such, the Board’s Refusals are unreasonable and uninformed, and

demonstrate the Board’s and the Committee’s lack of diligence and good faith, and

that the Refusals were not a valid exercise of business judgment.

      285. In light of the Board’s unreasonable and wrongful Refusals of the

Demands—not once, but twice—Plaintiff has filed this action alleging violations of

breach of fiduciary duties and unjust enrichment, and this action should be permitted

to proceed.

                              CAUSES OF ACTION

                                     COUNT I

       Against the Individual Defendants for Breach of Fiduciary Duties
      286. Plaintiff incorporates by reference and realleges each and every

allegation contained above, as though fully set forth herein.

      287. As alleged in detail herein, each of the Individual Defendants owed,

and owe, Synchronoss and its shareholders certain fiduciary obligations, including

the duties of care, loyalty, good faith, fair dealing, independence, oversight, and

supervision. These duties include the duty of full and fair disclosure to shareholders,

also known as the duty of candor. To execute this duty, the Individual Defendants



                                        – 137 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 138 of 149 PageID: 138




were required to disseminate accurate, truthful, and complete information to

shareholders at all times.

      288. In direct violation of these duties, the Individual Defendants each

knowingly or recklessly issued, or approved the issuance of, false public statements

to shareholders that misrepresented and/or failed to disclose material information

concerning the Company’s business, operations, and financial prospects, including

that: (i) the Company was engaged in a regular practice of falsifying contracts with

customers and booking these contracts as revenue to meet certain revenue targets;

(ii) Synchronoss’s Activation Business was sold to an existing vendor,

i.e., Sequential, that had previously been owned by several members of

Synchronoss’s senior management, including Defendant Waldis; (iii) Sequential is

owned by Omniglobe, 50% of which is owned by friends and family of Synchronoss;

(iv) the Chairman and current owner of Sequential is a related party with multiple

ties to Synchronoss and Defendant Waldis; (v) Synchronoss and Sequential had a

prior and existing relationship; (vi) Synchronoss and Sequential entered into a

$9.2 million Licensing Agreement for the sole purpose of artificially inflating

Synchronoss’s financials; (vii) Synchronoss had inadequate corporate accounting

and corporate financial reporting resources; (viii) Synchronoss failed to maintain

effective internal controls over financial reporting; and (ix) as a result of the

foregoing, Synchronoss’s public statements were materially false and misleading


                                      – 138 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 139 of 149 PageID: 139




and/or lacked a reasonable basis at all relevant times. These actions could not have

been a good faith exercise of prudent business judgment to protect and promote the

best interests of the Company and its shareholders.

      289. As alleged in detail herein, each of the Individual Defendants also had

a duty to exercise good faith to ensure that the Company maintained adequate

internal controls. When put on notice of problems with Synchronoss’s business

practices and procedures, each Individual Defendant was required to exercise good

faith in taking appropriate action to correct the misconduct and prevent its

recurrence.

      290. In direct violation of these duties, the Individual Defendants willfully

ignored the obvious and pervasive problems with Synchronoss’s internal control

practices and procedures and failed to make a good faith effort to correct the

problems or their recurrence. As directors and/or officers of Synchronoss, the

Individual Defendants were responsible for authorizing and/or failing to monitor the

business practices which resulted in violations of the law as alleged herein. Each of

the Individual Defendants had knowledge of, actively participated in, approved of,

or acquiesced in the wrongdoings alleged herein.

      291. As alleged in detail herein, each of the Individual Defendants also had

a duty to exercise prudent oversight and supervision of Company officers and other




                                       – 139 –
   Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 140 of 149 PageID: 140




employees to ensure that they conducted Synchronoss’s affairs in conformity with

all applicable laws and regulations.

      292. In direct violation of these duties, the Individual Defendants turned a

blind eye to their duties of oversight and supervision, and willfully or in bad faith

allowed Company officers or other employees to conduct the Company’s operations

in violation of applicable laws and regulations, and in a manner that grievously

harmed the best interests of the Company and its shareholders, rather than protecting

those interests.

      293. As a direct and proximate result of the Individual Defendants’ failure

to perform these fiduciary obligations, Synchronoss has sustained significant

damages, not only financially, but also to its reputation, corporate image, goodwill,

and ability to continue as a going concern. As a result of the misconduct alleged

herein, the Individual Defendants are liable to the Company.

      294. Plaintiff, on behalf of Synchronoss, has no adequate remedy at law.

                                       COUNT II

        Against the Demand Defendants for Breach of Fiduciary Duties

      295. Plaintiff incorporates by reference and realleges each and every

allegation contained above, as though fully set forth herein.

      296. The Demand Defendants acted unreasonably and in bad faith by

wrongfully refusing the Demands.


                                        – 140 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 141 of 149 PageID: 141




      297. As a direct and proximate result of the breaches of duty alleged herein,

Synchronoss has sustained, and will continue to sustain, significant damages.

      298. Plaintiff, on behalf of Synchronoss, has no adequate remedy at law.

                                    COUNT III
           Against the Individual Defendants for Unjust Enrichment

      299. Plaintiff incorporates by reference and reallege each and every

allegation contained above, as though fully set forth herein.

      300. By their wrongful acts and omissions, the Individual Defendants were

unjustly enriched at the expense, and to the detriment, of Synchronoss.

      301. The Individual Defendants were unjustly enriched as a result of the

compensation they received while breaching their fiduciary duties owed to

Synchronoss.

      302. Further, the Insider Selling Defendants sold (or caused to be sold for

their benefit) Synchronoss common stock while in possession of material, adverse,

non-public information concerning the Company, the concealment of which

artificially inflated the price of the Company’s stock at the time of their sales. As a

result, the Insider Selling Defendants profited from their misconduct and were

unjustly enriched through their misappropriation and exploitation of material, non-

public information that belonged to the Company.




                                        – 141 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 142 of 149 PageID: 142




      303. Plaintiff, as a shareholder and representative of Synchronoss, seeks

restitution from the Individual Defendants, the imposition of a constructive trust over

the Individual Defendants’ proceeds from their misconduct, and/or an order

requiring the Individual Defendants to disgorge all profits, benefits, and other

compensation obtained through or as a result of their wrongful conduct and fiduciary

breaches.

      304. As a direct and proximate result of these Defendants’ misconduct, the

Company has suffered significant damages, as alleged herein.

      305. Plaintiff, on behalf of Synchronoss, has no adequate remedy at law.

                                     COUNT IV

   Against Defendants Waldis, Hoffman, Cadogan, Hopkins, McCormick,
   Moore, Hovsepian, Rinne, Lurie, Harris, Baker, Aquilina, and Gyani for
                             Corporate Waste

      306. Plaintiff incorporates by reference and realleges each and every

allegation contained above, as though fully set forth herein.

      307. As a result of the misconduct described above, Defendants Waldis,

Cadogan, Hopkins, McCormick, Moore, Hovsepian, Rinne, Lurie, Harris, Baker,

Aquilina, and Gyani have wasted corporate assets by forcing the Company to expend

valuable resources in connection with the Securities Class Action, the Company’s

repurchase program, during which more than $40 million worth of the Company’s

stock was repurchased at artificially inflated prices, by causing the Company to



                                        – 142 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 143 of 149 PageID: 143




expend funds in connection with restating the Company’s financials, and by

approving wrongful compensation to Defendants, as detailed herein.

      308. As a result of the waste of corporate assets, Defendants Waldis,

Cadogan, Hopkins, McCormick, Moore, Hovsepian, Rinne, Lurie, Harris, Baker,

Aquilina, and Gyani are liable to the Company.

      309. Plaintiff, on behalf of Synchronoss, has no adequate remedy at law.

                                    COUNT V

  Against the Insider Selling Defendants for Breach of Fiduciary Duties for
      Insider Selling and Misappropriation of Company Information

      310. Plaintiff incorporates by reference and reallege each and every

allegation contained above, as though fully set forth herein.

      311. At the time the Insider Selling Defendants sold their Synchronoss stock,

they were in possession of material, adverse, non-public information concerning the

Company, and they sold their stock on the basis of that information.

      312. The material, adverse, non-public information at issue—which

concerned the Company’s financial condition, future business prospects, and the

sufficiency of its Company’s internal controls and accounting procedures—was a

proprietary asset belonging to the Company that must be used to benefit the

Company and all its shareholders on equal terms. Instead, the Insider Selling

Defendants misappropriated this information entirely for their own benefit.




                                       – 143 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 144 of 149 PageID: 144




      313. At the time of their stock sales, the Insider Selling Defendants knew the

truth about the Company’s financial condition and future business prospects,

specifically related to, among other things, the Company’s lack of internal controls.

      314. The Insider Selling Defendants’ sales of stock while in possession and

control of this material, adverse, non-public information was a breach of their

fiduciary duty of loyalty and good faith.

      315. Since the use of the Company’s proprietary information for their own

gain constitutes a breach of the Insider Selling Defendants’ fiduciary duties, the

Company is entitled to the imposition of a constructive trust on any profits that the

Insider Selling Defendants obtained thereby.

      316. As a direct and proximate result of these Defendants’ breaches of

fiduciary duties, the Company has suffered significant damages, as alleged herein.

      317. Plaintiff, on behalf of Synchronoss, has no adequate remedy at law.

                                     COUNT VI
    Against the Securities Class Action Defendants for Contribution Under
        Sections 10(B) and 21D of the Securities Exchange Act of 1934

      318. Plaintiff incorporates by reference and realleges each and every

allegation set forth above, as though fully set forth herein.

      319. Defendants Waldis and Rosenberger are named defendants in the

Securities Class Action.




                                        – 144 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 145 of 149 PageID: 145




      320. This claim is brought derivatively on behalf of the Company against

each of the Securities Class Action Defendants for contribution and indemnification.

      321. Synchronoss is named as a defendant in the Securities Class Action

filed in this Court, asserting claims under the federal securities laws for, inter alia,

violations of Sections 10(b) and 20(a) of the Exchange Act. If the Company is found

liable for violating the federal securities laws, the Company’s liability will arise, in

whole or in part, from the intentional, knowing, or reckless acts or omissions of some

or all of the Defendants as alleged herein. The Company is entitled to receive

contribution from those Defendants in connection with the Securities Class Action

against the Company currently pending in this Court.

      322. The Securities Class Action Defendants, as directors and/or officers,

and otherwise, had the power and/or ability to, and did, directly or indirectly control

or influence the Company’s general affairs, including the content of public

statements about Synchronoss, and had the power and/or ability directly or indirectly

to control or influence the specific corporate statements an conduct that violated

Sections 10(b) and 20(a) of the Exchange Act, as alleged above.

      323. In addition, the Securities Class Action Defendants are liable under 15

U.S.C. § 78j(b), pursuant to which there is a private right of action for contribution,

and Section 21D of the Exchange Act, 15 U.S.C. §78u-4, which governs the




                                        – 145 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 146 of 149 PageID: 146




application of any private right of action for contribution asserted pursuant to the

Exchange Act.

      324. Accordingly, Synchronoss is entitled to all appropriate contribution or

indemnification from the Securities Class Action Defendants.

                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment as follows:

      A.    Against all Defendants for the amount of damages sustained by the

Company as a result of Defendants’ wrongdoing as alleged herein;

      B.    Directing Synchronoss to take all necessary actions to reform and

improve its corporate governance and internal procedures to comply with applicable

laws, and to protect Synchronoss and its shareholders from a repeat of the damaging

events described herein, including, but not limited to, putting forward for

shareholder vote resolutions for amendments to the Company’s By-Laws or Articles

of Incorporation and taking such other action as may be necessary to place before

shareholders for a vote the following corporate governance proposals or policies:

      •     a proposal to strengthen the Board’s supervision of operations and
            compliance with applicable state and federal laws and regulations;

      •     a provision eliminating the classification of the Board and requiring that
            all directors elected at or after any annual meeting, be elected on an
            annual basis;

      •     a proposal to strengthen the Company’s internal reporting and
            financial-disclosure controls;


                                      – 146 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 147 of 149 PageID: 147




      •     a proposal to develop and implement procedures for greater shareholder
            input into the policies and guidelines of the Board;

      •     a proposal to ensure the accuracy of the qualifications of Synchronoss’s
            directors, executives, and other employees;

      •     a provision to strengthen the Company’s oversight and controls over
            insiders’ purchase and sale of Company stock;

      •     a proposal to regulate the Board’s future authorizations of stock
            repurchases;

      •     a proposal to regulate the Board’s future authorizations of severance
            awards;

      •     a proposal to require an independent Chairman of the Board;

      •     a provision to permit the shareholders of Synchronoss to nominate three
            candidates for election to the Board;

      •     a proposal to strengthen the Company’s procedures for the receipt,
            retention, and treatment of complaints received by the Company
            regarding internal controls; and

      •     a provision to appropriately test, and then strengthen, the Company’s
            internal operational control functions.
      C.    Awarding to Synchronoss restitution from the Individual Defendants,

and ordering disgorgement of all profits, benefits, and other compensation obtained

by each of them;

      D.    Awarding to Plaintiff the costs and disbursements of the action,

including reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and

expenses; and




                                      – 147 –
  Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 148 of 149 PageID: 148




      E.    Granting such other and further relief as the Court deems just and

proper.

                                 JURY DEMAND

      Plaintiff demands a trial by jury on all issues so triable.

DATED: June 11, 2020                       WHIPPLE AZZARELLO, LLC

                                           /s/ John A. Azzarello
                                           JOHN A. AZZARELLO
                                           161 Madison Avenue, Suite 325
                                           Morristown, NJ 07960
                                           Telephone: (973) 267-7300
                                           Facsimile: (973) 267-0031
                                           Email: azzarello@whippleazzarellolaw.com

                                           JOHNSON FISTEL, LLP
                                           MICHAEL I. FISTEL, JR.
                                           Murray House
                                           40 Powder Springs Street
                                           Marietta, GA 30064
                                           Telephone: (770) 200-3104
                                           Facsimile: (770) 200-3101
                                           Email: MichaelF@johnsonfistel.com
                                           Counsel for Plaintiff




                                        – 148 –
DocuSign Envelope ID: A31C6A0F-A2A2-4C39-BC79-5D52BAC14B85
                Case 3:20-cv-07150 Document 1 Filed 06/11/20 Page 149 of 149 PageID: 149



                                                        VERIFICATION

                    I, Kirk Laughlin, verify that I have reviewed the foregoing Verified Shareholder

            Derivative Complaint, and that the allegations as to me are true and correct and that the other

            allegations upon information and belief are true and correct.
                      6/11/2020
            Dated: __________________________                    ____________________________________

                                                                 Kirk Laughlin




                                                             1
